Exhibit 10.1

 

EXECUTION VERSION

 

 

[g218821kg01i001.jpg]

 

CREDIT AGREEMENT

 

dated as of August 15, 2008,

 

among

 

CEPHALON, INC.,

 

as Borrower,

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC.

and

BANK OF AMERICA N.A.

Co-Syndication Agents

 

WACHOVIA BANK, N.A.

and

BARCLAYS BANK PLC

Co-Documentation Agents

 

J.P. MORGAN SECURITIES INC.,

DEUTSCHE BANK SECURITIES INC.

and

BANC OF AMERICA SECURITIES LLC,

Joint Bookrunners and Joint Lead Arrangers

 

[CS&M C/M No. 6701-784]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

Definitions

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

30

SECTION 1.03.

Terms Generally

30

SECTION 1.04.

Accounting Terms; GAAP; Pro Forma Calculations

31

SECTION 1.05.

Currency Translation

31

SECTION 1.06.

Status of Obligations

32

 

 

 

ARTICLE II

 

 

 

The Credits

 

 

 

SECTION 2.01.

Commitments

32

SECTION 2.02.

Loans and Borrowings

33

SECTION 2.03.

Requests for Borrowings

34

SECTION 2.04.

Swingline Loans

34

SECTION 2.05.

Letters of Credit

36

SECTION 2.06.

Funding of Borrowings

41

SECTION 2.07.

Interest Elections

41

SECTION 2.08.

Termination, Reduction and Expansion of Commitments

43

SECTION 2.09.

Repayment of Loans; Evidence of Debt

45

SECTION 2.10.

Prepayment of Loans

45

SECTION 2.11.

Fees

46

SECTION 2.12.

Interest

47

SECTION 2.13.

Alternate Rate of Interest

48

SECTION 2.14.

Increased Costs

49

SECTION 2.15.

Break Funding Payments

50

SECTION 2.16.

Taxes

51

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

54

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

56

 

 

 

ARTICLE III

 

 

 

Representations and Warranties

 

 

 

SECTION 3.01.

Organization; Powers

57

SECTION 3.02.

Authorization; Enforceability

57

SECTION 3.03.

Governmental Approvals; Absence of Conflicts

57

SECTION 3.04.

Financial Condition; No Material Adverse Change

58

SECTION 3.05.

Properties

58

 

i

--------------------------------------------------------------------------------


 

SECTION 3.06.

Litigation and Environmental Matters

58

SECTION 3.07.

Compliance with Laws and Agreements

59

SECTION 3.08.

Investment Company Status

59

SECTION 3.09.

Taxes

59

SECTION 3.10.

ERISA; Labor Matters

59

SECTION 3.11.

Subsidiaries and Joint Ventures

60

SECTION 3.12.

Disclosure

60

SECTION 3.13.

Collateral Matters

60

SECTION 3.14.

Federal Reserve Regulations

61

 

 

 

ARTICLE IV

 

 

 

Conditions

 

 

 

SECTION 4.01.

Effective Date

61

SECTION 4.02.

Each Credit Event

63

 

 

 

ARTICLE V

 

 

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Financial Statements and Other Information

64

SECTION 5.02.

Notices of Material Events

66

SECTION 5.03.

Additional Subsidiaries

66

SECTION 5.04.

Information Regarding Collateral

67

SECTION 5.05.

Existence; Conduct of Business

67

SECTION 5.06.

Payment of Obligations

67

SECTION 5.07.

Maintenance of Properties

68

SECTION 5.08.

Insurance

68

SECTION 5.09.

Books and Records; Inspection and Audit Rights

68

SECTION 5.10.

Compliance with Laws

68

SECTION 5.11.

Use of Proceeds and Letters of Credit

68

SECTION 5.12.

Further Assurances

68

SECTION 5.13.

Certain Post-Closing Collateral Obligations

69

 

 

 

ARTICLE VI

 

 

 

Negative Covenants

 

 

 

SECTION 6.01.

Indebtedness; Certain Equity Securities

69

SECTION 6.02.

Liens

71

SECTION 6.03.

Fundamental Changes; Business Activities

72

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

73

SECTION 6.05.

Asset Sales

75

SECTION 6.06.

Sale/Leaseback Transactions

76

SECTION 6.07.

Hedging Agreements

76

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

76

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.09.

Transactions with Affiliates

77

SECTION 6.10.

Restrictive Agreements

78

SECTION 6.11.

Amendment of Subordinated Indebtedness

78

SECTION 6.12.

Interest Expense Coverage Ratio

78

SECTION 6.13.

Leverage Ratio

79

SECTION 6.14.

Senior Leverage Ratio

79

SECTION 6.15.

Change in Fiscal Year

79

 

 

 

ARTICLE VII

 

 

 

Events of Default

 

 

 

ARTICLE VIII

 

 

 

The Administrative Agent

 

 

 

ARTICLE IX

 

 

 

Miscellaneous

 

 

 

SECTION 9.01.

Notices

85

SECTION 9.02.

Waivers; Amendments

86

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

87

SECTION 9.04.

Successors and Assigns

89

SECTION 9.05.

Survival

92

SECTION 9.06.

Counterparts; Integration; Effectiveness

93

SECTION 9.07.

Severability

93

SECTION 9.08.

Right of Setoff

93

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

94

SECTION 9.10.

WAIVER OF JURY TRIAL

94

SECTION 9.11.

Headings

95

SECTION 9.12.

Confidentiality

95

SECTION 9.13.

Interest Rate Limitation

95

SECTION 9.14.

Release of Liens and Guarantees

96

SECTION 9.15.

USA PATRIOT Act Notice

96

SECTION 9.16.

No Fiduciary Relationship

96

SECTION 9.17.

Non-Public Information

96

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

Schedule 1.01(a)

—

Existing Letters of Credit

Schedule 1.01(b)

—

Investment Policy

Schedule 2.01

—

Commitments

Schedule 3.11

—

Subsidiaries and Joint Ventures

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04

—

Existing Investments

Schedule 6.10

—

Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Borrowing Request

Exhibit C

—

Form of Compliance Certificate

Exhibit D

—

Form of Guarantee and Collateral Agreement

Exhibit E

—

Form of Interest Election Request

Exhibit F

—

Mandatory Costs Rate

Exhibit G

—

Form of Perfection Certificate

Exhibit H

—

Form of Promissory Note Evidencing Permitted Foreign Loans

Exhibit I

—

Form of US Tax Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of August 15, 2008, among CEPHALON, INC., a Delaware
corporation (the “Borrower”), the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

 

The Borrower (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I) has requested the
Lenders to extend credit in the form of Revolving Loans, Swingline Loans and
Letters of Credit in amounts at any time outstanding that will not result in the
aggregate Revolving Exposures exceeding US$200,000,000, and the Lenders are
willing, on the terms and subject to the conditions set forth herein, to extend
such credit.

 

Accordingly, the parties hereto agree as follows:

 


ARTICLE I

 


DEFINITIONS


 


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted EURIBO Rate” means, with respect to any EURIBOR Borrowing for any
Interest Period, an interest rate per annum equal to the sum of (a) the EURIBO
Rate for such Interest Period and (b) the Mandatory Costs Rate.

 

“Adjusted LIBO Rate” means (a) with respect to any LIBOR Borrowing denominated
in US Dollars for any Interest Period, an interest rate per annum equal to the
product of (i) the LIBO Rate for US Dollars for such Interest Period multiplied
by (ii) the Statutory Reserve Rate and (b) with respect to any LIBOR Borrowing
denominated in Sterling or Euro for any Interest Period, an interest rate per
annum equal to the sum of (i) the LIBO Rate for such currency and such Interest
Period plus (ii) the Mandatory Costs Rate.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII; provided, that the Administrative Agent
may from time to time designate one or more of its Affiliates or branches to
perform the functions of the Administrative Agent in connection with Loans or
Borrowings denominated in any Alternate Currency, in which case references
herein to the “Administrative Agent” shall, in connection with Loans or
Borrowings denominated in such Alternate Currency, mean any Affiliate or branch
so designated.  For purposes of Article VIII and Section 9.03 hereof and, unless
the context otherwise requires, any other provision hereof or of the other Loan
Documents, the term “Administrative Agent” shall also refer to JPMCB in its

 

--------------------------------------------------------------------------------


 

capacity as a trustee under any Security Document, and its successors in such
capacity as provided in the Declaration of Trust.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified; provided, however, that for purposes of Section 6.09,
the term “Affiliate” shall also mean any Person that is an executive officer or
director of the Person specified and any Person that directly or indirectly
beneficially owns Equity Interests in the Person specified representing 10% or
more of the aggregate ordinary voting power or the aggregate equity value
represented by the issued and outstanding Equity Interests in the Person
specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate.

 

“Alternate Currencies” means Euro and Sterling.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the aggregate Commitments represented by such Lender’s Commitment
at such time; provided that if the Commitments have expired or been terminated,
the Applicable Percentages shall be determined on the basis of the Commitments
most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption “ABR Spread”, “LIBOR/EURIBOR/Federal Funds Spread” or
“Commitment Fee Rate”, as the case may be, based upon the Leverage Ratio as of
the end of the fiscal quarter of the Borrower for which consolidated financial
statements have theretofore been most recently delivered pursuant to
Section 5.01(a) or 5.01(b); provided that, prior to the third Business Day
following the date of the delivery of the consolidated financial statements as
of and for the fiscal quarter ended September 30, 2008, the Applicable Rate
shall be based on the rates per annum set forth in Pricing Level IV:

 

Pricing Level:

 

Leverage Ratio

 

Commitment
Fee Rate

 

LIBOR/EURIBOR/
Federal Funds
Spread

 

ABR
Spread

 

Level I

 

< 1.00 to 1.00

 

0.200

%

1.25

%

0.25

%

Level II

 

> 1.00 to 1.00 but < 1.50 to 1.00

 

0.225

%

1.50

%

0.50

%

 

2

--------------------------------------------------------------------------------


 

Pricing Level:

 

Leverage Ratio

 

Commitment
Fee Rate

 

LIBOR/EURIBOR/
Federal Funds
Spread

 

ABR
Spread

 

Level III

 

> 1.50 to 1.00 but <2.25 to 1.00

 

0.275

%

1.75

%

0.75

%

Level IV

 

> 2.25 to 1.00 but < 3.00 to 1.00

 

0.325

%

2.00

%

1.00

%

Level V

 

> 3.00 to 1.00

 

0.450

%

2.25

%

1.25

%

 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Leverage Ratio shall be effective during the period commencing
on and including the third Business Day following the date of delivery to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change.  Notwithstanding the
foregoing, if the Borrower fails to deliver any consolidated financial
statements required to be delivered pursuant to Section 5.01(a) or 5.01(b) or
any related Compliance Certificate, then for the period commencing on and
including the fifth Business Day after the required date for such delivery
specified herein and ending on and including the first Business Day after the
delivery thereof, the Applicable Rate shall be based on the rates per annum set
forth in Pricing Level V.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

 

“Arrangers” means J.P. Morgan Securities Inc., Deutsche Bank Securities Inc. and
Banc of America Securities LLC in their capacities as the joint lead arrangers
and joint bookrunners for the credit facility provided for herein.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, in the form of Exhibit A or any other form approved by
the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

3

--------------------------------------------------------------------------------


 

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Loans or EURIBOR Loans, as
to which a single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Alternate Currency, 5,000,000 units of such currency.

 

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternate Currency, the smallest amount of such Alternate Currency that is an
integral multiple of 1,000,000 units of such currency and that has a US Dollar
Equivalent in excess of US$1,000,000.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or 2.04, as applicable, which shall be, in the case
of any such written request, in the form of Exhibit B or any other form approved
by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a LIBOR Loan in
any currency, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in deposits in that currency in the London interbank
market, and (b) when used in connection with a EURIBOR Loan, the term “Business
Day” shall also exclude any day on which TARGET is not open for the settlement
of payments in Euros.

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment of the Borrower and its consolidated Subsidiaries that are
(or are required to be) set forth in a consolidated statement of cash flows of
the Borrower for such period prepared in accordance with GAAP, excluding (i) any
such expenditures made to restore, replace or rebuild assets to the condition of
such assets immediately prior to any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, such assets to the extent such expenditures are made with insurance
proceeds, condemnation awards or damage recovery proceeds relating to any such
casualty, damage, taking, condemnation or similar proceeding, (ii) leasehold
improvement expenditures for which the Borrower or a Subsidiary is reimbursed by
the lessor, sublessor or sublessee, and (iii) with respect to any Permitted
Acquisition, the purchase price thereof, and (b) that portion of principal
payments on Capital Lease Obligations or Synthetic Lease Obligations made by the
Borrower and its consolidated Subsidiaries during such period as is attributable
to additions to property, plant and equipment that have not otherwise been
reflected on the consolidated statement of cash flows as additions to property,
plant and equipment.

 

4

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.  For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

 

“CFC” means (a) each Person that is a “controlled foreign person” for purposes
of the Code and (b) each Subsidiary of any such controlled foreign person.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
in the Borrower; or (b)  occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by a majority of the board of directors of the Borrower
nor (ii) appointed by a majority of the directors so nominated.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means any and all assets on which Liens are purported to be granted
pursuant to the Security Documents as security for the Secured Obligations.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit or
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable. 
The initial aggregate amount of the Lenders’ Commitments is US$200,000,000.

 

“Commitment Letter” means the agreement dated June 20, 2008, among the Borrower,
JPMorgan Chase Bank, N.A., J.P. Morgan Securities, Inc., Deutsche Bank

 

5

--------------------------------------------------------------------------------


 

AG New York Branch, Deutsche Bank Securities, Inc., Bank of America, N.A., and
Banc of America Securities LLC.

 

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit C
or any other form reasonably acceptable to the Administrative Agent.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated June 2008 relating to the credit facility provided for herein.

 

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum, without duplication, of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of the Borrower and
its consolidated Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, (ii) the interest expense that would be imputed
for such period in respect of Synthetic Leases of the Borrower and its
consolidated Subsidiaries if such Synthetic Leases were accounted for as Capital
Lease Obligations, determined on a consolidated basis in accordance with GAAP,
(iii) any interest or other financing costs becoming payable during such period
in respect of Indebtedness of the Borrower or its consolidated Subsidiaries to
the extent such interest shall have been capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP and
(iv) any cash payments made during such period in respect of obligations
referred to in clause (b)(ii) below that were amortized or accrued in a previous
period, minus (b) to the extent included in such consolidated interest expense
for such period, the sum of (i) non-cash amounts attributable to amortization or
write-off of capitalized interest or other financing costs paid in a previous
period, (ii) non-cash amounts attributable to amortization of debt discounts or
accrued interest payable in kind for such period, (iii) fees and expenses
associated with the consummation of the Transactions, (iv) non-cash interest
expense attributable to the movement of the mark-to-market valuations of
obligations under Hedging Agreements or other derivative instruments pursuant to
Statement of Financial Accounting Standards No. 133, (v) any non-cash costs
associated with breakage in respect of Hedging Agreements for interest rates,
(vi) expenses associated with obtaining Hedging Agreements, and (vii) all other
non-cash interest expense accrued or incurred during such period.  In the event
that the Borrower or any Subsidiary shall have completed a Material Acquisition
(other than a Drug Acquisition) or a Material Disposition since the beginning of
the relevant period, Consolidated Cash Interest Expense shall be determined for
such period on a pro forma basis as if such acquisition or disposition, and any
related incurrence or repayment of Indebtedness, had occurred at the beginning
of such period.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period,
(iii) depreciation and amortization for such period, (iv) all extraordinary or
non-recurring non-cash charges for such period, including non-cash charges for
such period related to asset impairments, plant closings or other restructurings
of operations, (v) non-cash stock compensation

 

6

--------------------------------------------------------------------------------


 

expense, (vi) acquired in-process research and development expenses,
(vii) Milestone Payments, (viii) all payments required to be made pursuant to
the Department of Justice Settlement and settlements with state authorities
arising out of the same events and all charges on account of such payments,
(ix) fees and expenses associated with the consummation of the Transactions and
(x) any net loss from discontinued operations or severance expenses associated
with the restructuring plan described in the Borrower’s Form 8-K filed with the
SEC on January 15, 2008, minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, (i) all extraordinary or
non-recurring gains for such period and (ii) all cash payments in such period in
respect of items that were reflected as extraordinary or non-recurring non-cash
charges in any prior period (other than charges referred to in clause
(a)(viii) above), all determined on a consolidated basis in accordance with
GAAP; provided, that if a Material Acquisition (other than a Drug Acquisition)
or a Material Disposition shall have occurred since the beginning of such
period, Consolidated EBITDA shall be determined for such period on a pro forma
basis as if such Material Acquisition or Material Disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded any income
(or loss) of any Person other than the Borrower or a Subsidiary, but any such
income so excluded may be included in such period or any later period to the
extent of any cash dividends or distributions actually paid in the relevant
period to the Borrower or any wholly-owned Subsidiary of the Borrower.

 

“Consolidated Net Tangible Assets” means the aggregate amount of assets of the
Borrower and its consolidated Subsidiaries (less applicable reserves and other
properly deductible items) after deducting therefrom (to the extent otherwise
included therein) (a) all current liabilities (other than Borrowings under this
Agreement or current maturities of long-term Indebtedness), and (b) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other intangible assets, all computed on a consolidated basis in
accordance with GAAP.

 

“Consolidated Senior Indebtedness” means, as of any date, (a) Consolidated Total
Indebtedness as of such date minus (b) the aggregate principal amount of
Qualifying Subordinated Indebtedness as of such date, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Total Indebtedness” means, as of any date, the sum of (a) the
aggregate amount of all Indebtedness of  the Borrower and the Subsidiaries that
would be reflected on a consolidated balance sheet of the Borrower prepared as
of such date, determined on a consolidated basis in accordance with GAAP and
(b) all Indebtedness of the Borrower and the Subsidiaries consisting of
Guarantees of Indebtedness of Persons other than the Borrower or any Subsidiary;
provided that Consolidated Total Indebtedness shall exclude to the extent
otherwise included in this definition, all obligations of the Borrower and its
Subsidiaries of the character referred to in this definition to the extent owing
to the Borrower or any of its Subsidiaries.

 

7

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Declaration of Trust” means the Declaration of Trust dated [15] August 2008,
between JPMorgan Chase Bank, N.A., as trustee, and the Administrative Agent.

 

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

 

“Department of Justice Settlement” means the agreement in principle between the
Borrower, the United States Attorney’s Office for the Eastern District of
Pennsylvania, and the United States Department of Justice announced in November,
2007, and referred to on page sixteen of the Borrower’s Quarterly Report on
Form 10-Q, filed with the SEC on May 7, 2008.

 

“Designated Subsidiary” means (a) each Material Subsidiary that is not a CFC,
(b) each other Subsidiary that is not a CFC that directly owns any Equity
Interests in a Foreign Subsidiary that is a Material Subsidiary and (c) each
Subsidiary that shall have become a Designated Subsidiary as provided in
Section 5.03(b).

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

 

(b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or

 

(c) is or may be redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is or may be required to be
repurchased by such Person or any of its Affiliates, in whole or in part, at the
option of the holder thereof;

 

in each case, on or prior to the date 180 days after the Maturity Date.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of

 

8

--------------------------------------------------------------------------------


 

Columbia; provided, that the definition of “Domestic Subsidiary” shall exclude
any such Subsidiary that is a direct or indirect subsidiary of a Foreign
Subsidiary.

 

“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely of all or any portion of the rights in
respect of one or more drugs (including related intellectual property), but not
of Equity Interests in any Person or any operating business unit.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) an Issuing Bank, and (iii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates; and provided further that any Person that is a Fee
Receiver that is not a Permitted Investor will not be an Eligible Assignee
without the written consent of the Borrower (whether or not an Event of Default
has occurred).

 

“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees and other laws, and all injunctions, notices or binding
agreements, issued, promulgated or entered into by any Governmental Authority
and relating in any way to the environment, to preservation or reclamation of
natural resources, to the management, Release or threatened Release of any
Hazardous Material or to related health or safety matters.

 

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than Qualifying Subordinated
Indebtedness).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under

 

9

--------------------------------------------------------------------------------


 

Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) prior to the
effectiveness of the applicable provisions of the Pension Act, the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) or, on and after the
effectiveness of the applicable provisions of the Pension Act, any failure by
any Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived; (c) the filing pursuant to, prior to the
effectiveness of the applicable provisions of the Pension Act, Section 412(d) of
the Code or Section 303(d) of ERISA or, on and after the effectiveness of the
applicable provisions of the Pension Act, Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) on and after the effectiveness of the
applicable provisions of the Pension Act, a determination that any Plan is, or
is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA
or Section 430(i)(4) of the Code); (e) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or, on and after
the effectiveness of the applicable provisions of the Pension Act, in endangered
or critical status, within the meaning of Section 305 of ERISA

 

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, (a) the applicable Screen Rate or (b) if no Screen Rate is available for
such Interest Period, the arithmetic mean of the rates quoted by the
Administrative Agent to leading banks in the Banking Federation of the European
Union for the offering of deposits in Euros for a period comparable to such
Interest Period, in each case as of 11:00 a.m., Brussels time, on the Quotation
Day.

 

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted EURIBO Rate.

 

“Euro” or “€” means the single currency of the European Union.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

10

--------------------------------------------------------------------------------


 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any Alternate Currency, the rate at which such Alternate Currency
may be exchanged into US Dollars at the time of determination on such day as set
forth on the Reuters WRLD Page for such currency.  In the event that such rate
does not appear on any Reuters WRLD Page, the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and the Company, or, in
the absence of such an agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Alternate Currency are then being conducted, at or about such time as the
Administrative Agent shall elect, on such date for the purchase of US Dollars
with such Alternate Currency for delivery two Business Days later; provided that
if at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent demonstrable error.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or any other Loan
Document, (a) any Other Connection Taxes, (b)  US federal withholding Tax in
effect at the time a Foreign Lender (other than an assignee under Section 2.18)
becomes a party hereto (or designates a new lending office), with respect to any
payment made by or on account of any obligation of a Loan Party to such Foreign
Lender, except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding Tax
under Section 2.16, (c) Taxes attributable to a Lender’s failure to comply with
Section 2.16(g) or (d) any Taxes imposed on any fee paid by the Borrower under
Section 2.11 resulting from a Fee Receiver failing to be a Permitted Investor.

 

“Existing Letter of Credit” means each letter of credit previously issued for
the account of the Borrower by a bank that is a Lender hereunder on the date
hereof and that (a) is outstanding on the Effective Date and (b) is listed on
Schedule 1.01(a).

 

“Federal Funds” when used in reference to any Loan, indicates that such Loan
shall bear interest at the Federal Funds Rate plus the applicable margin.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

11

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means (i) for the first day of a Swingline Loan, the rate
per annum that is the average of the rates on the offered side of the Federal
funds market quoted by three interbank Federal funds brokers, selected by the
Administrative Agent, at approximately the time the Borrower requests such
Swingline Loan (or at 11:00 a.m. New York City time on such first day, if such
notice is given prior to such first day), for overnight dollar deposits in
immediately available funds in an amount comparable to the principal amount of
such Swingline Loan, and (ii) for each day of such Swingline Loan thereafter,
the rate per annum that is the average of the rates on the offered side of the
Federal funds market quoted by three interbank Federal funds brokers, selected
by the Administrative Agent, at approximately 1:00 p.m. New York City time on
such day (or, if not a Business Day, on the immediately preceding Business Day)
for overnight dollar deposits in immediately available funds in an amount
comparable to the principal amount of such Swingline Loan; in the case of both
clauses (i) and (ii), as determined by the Administrative Agent and rounded
upwards, if necessary, to the nearest 1/100th of 1%.

 

“Fee Letters” means the Fee Letter dated June 20, 2008 among the Borrower,
JPMorgan Chase Bank, N.A. and J.P. Morgan Securities, Inc., the Fee Letter dated
June 20, 2008, among the Borrower, Deutsche Bank AG New York Branch and Deutsche
Bank Securities, Inc., and the Fee Letter dated June 20, 2008 among the
Borrower, Bank of America, N.A. and Banc of America Securities LLC, in each case
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

 

“Fee Receiver” means any Person that receives, or participates in, any payments
of fees under Section 2.11.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer (or Person performing similar duties),
treasurer or controller of such Person.

 

“Foreign Lender” means any Lender that, for United States federal income tax
purposes, (a) is not an individual who is a citizen or resident of the United
States, (b) is not a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (c) is not an estate whose
income is subject to US federal income taxation regardless of its source, (d) is
not a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust or
(e) is a partnership or other entity treated as a partnership for US federal
income tax purposes, created or organized in or under the laws of the United
States, or any political subdivision thereof, but only to the extent the
beneficial owners (including indirect partners if its direct partners are
partnerships or other entities treated as partnerships for United States federal
income tax purposes created or organized in or under the laws of the United
States, or any political subdivision thereof) are treated as Foreign Lenders
under the clauses (a) through (d) of this definition.  For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

12

--------------------------------------------------------------------------------


 

“Foreign Pledge Agreement” means a pledge or charge agreement with respect to
Equity Interests in a Foreign Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof, it
being understood that the term “GAAP” shall include International Financial
Reporting Standards to the extent that such International Financial Reporting
Standards are adopted as standard accounting principles in the United States of
America.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such function, such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any payment obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any payment obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other payment obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other payment obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or payment obligation; provided
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Guarantee shall be
deemed to be an amount equal to the lesser of (a) the stated or determinable
amount of the primary payment obligation in respect of which such Guarantee is
made and (b) the maximum amount for which the guaranteeing Person may be liable
pursuant to the terms of the instrument embodying such Guarantee, unless such
primary payment obligation and the maximum amount for which such guaranteeing
Person may be liable are not stated or determinable, in which case the amount of
the Guarantee shall be such

 

13

--------------------------------------------------------------------------------


 

guaranteeing Person’s maximum reasonably possible liability in respect thereof
as determined by the Borrower in good faith.

 

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement among the Borrower, the other Loan Parties and the Administrative
Agent, substantially in the form of Exhibit D, together with all supplements
thereto.

 

“Guarantee and Collateral Requirement” means, at any time, the requirement that:

 

(A) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM THE BORROWER AND EACH
DESIGNATED SUBSIDIARY EITHER (I) A COUNTERPART OF THE GUARANTEE AND COLLATERAL
AGREEMENT DULY EXECUTED AND DELIVERED ON BEHALF OF SUCH PERSON OR (II) IN THE
CASE OF ANY PERSON THAT BECOMES A DESIGNATED SUBSIDIARY AFTER THE EFFECTIVE
DATE, A SUPPLEMENT TO THE GUARANTEE AND COLLATERAL AGREEMENT, IN THE FORM
SPECIFIED THEREIN, DULY EXECUTED AND DELIVERED ON BEHALF OF SUCH PERSON,
TOGETHER WITH DOCUMENTS AND OPINIONS OF THE TYPE REFERRED TO IN PARAGRAPHS
(B) AND (C) OF SECTION 4.01 WITH RESPECT TO SUCH DESIGNATED SUBSIDIARY;

 

(B) ALL EQUITY INTERESTS IN EACH FOREIGN SUBSIDIARY DIRECTLY OWNED BY OR ON
BEHALF OF ANY LOAN PARTY, OTHER THAN ANY SUCH SUBSIDIARY THAT IS NOT A MATERIAL
SUBSIDIARY, SHALL HAVE BEEN PLEDGED PURSUANT TO THE GUARANTEE AND COLLATERAL
AGREEMENT AND, WHERE THE ADMINISTRATIVE AGENT DETERMINES THAT A FOREIGN PLEDGE
AGREEMENT IS ADVISABLE IN CONNECTION WITH THE PLEDGE OF SUCH EQUITY INTERESTS, A
FOREIGN PLEDGE AGREEMENT (UNLESS, IN THE CASE OF ANY SUCH EQUITY INTERESTS, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN OPINION REASONABLY SATISFACTORY TO
IT OF LOCAL COUNSEL IN THE APPLICABLE JURISDICTION CONFIRMING THAT THE GUARANTEE
AND COLLATERAL AGREEMENT CREATES A LEGAL, VALID AND PERFECTED SECURITY INTEREST
THAT WOULD BE GIVEN EFFECT UNDER LOCAL LAW BY THE COURTS OF SUCH JURISDICTION);
PROVIDED THAT THE LOAN PARTIES SHALL NOT BE REQUIRED TO PLEDGE MORE THAN 65% OF
THE OUTSTANDING VOTING EQUITY INTERESTS OF ANY CFC; AND THE ADMINISTRATIVE AGENT
SHALL, TO THE EXTENT REQUIRED BY THE GUARANTEE AND COLLATERAL AGREEMENT, HAVE
RECEIVED CERTIFICATES OR OTHER INSTRUMENTS REPRESENTING ALL SUCH PLEDGED EQUITY
INTERESTS, TOGETHER WITH UNDATED STOCK POWERS OR OTHER INSTRUMENTS OF TRANSFER
WITH RESPECT THERETO ENDORSED IN BLANK;

 

(C) ALL DOCUMENTS AND INSTRUMENTS, INCLUDING UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS, REQUIRED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED TO CREATE THE LIENS
INTENDED TO BE CREATED BY THE SECURITY DOCUMENTS AND TO PERFECT SUCH LIENS TO
THE EXTENT REQUIRED BY, AND WITH THE PRIORITY REQUIRED BY, THE SECURITY
DOCUMENTS, SHALL HAVE BEEN FILED, REGISTERED OR RECORDED OR DELIVERED TO THE
ADMINISTRATIVE AGENT FOR FILING, REGISTRATION OR RECORDING;

 

(D) EACH LOAN PARTY SHALL HAVE OBTAINED ALL CONSENTS AND APPROVALS REQUIRED TO
BE OBTAINED BY IT IN CONNECTION WITH THE EXECUTION AND DELIVERY OF ALL SECURITY
DOCUMENTS TO WHICH IT IS A PARTY, THE PERFORMANCE OF ITS OBLIGATIONS

 

14

--------------------------------------------------------------------------------


 

THEREUNDER AND THE GRANTING BY IT OF THE LIENS THEREUNDER, EXCEPT WHERE THE
FAILURE TO OBTAIN ANY SUCH CONSENT OR APPROVAL WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.

 

The Administrative Agent may grant extensions of time for the creation and
perfection of security interests in, or the obtaining of legal opinions or other
deliverables with respect to, particular Equity Interests or the provision of
any Guarantee by any Subsidiary (including extensions beyond the Effective Date
or in connection with Subsidiaries formed or acquired after the Effective Date)
where it determines that such action cannot be accomplished without undue effort
or expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.  In the event any
Subsidiary shall become a Material Subsidiary after the date hereof, the
Borrower shall have a period of 30 days after the delivery under Section 5.01 of
the financial statements for the first fiscal quarter at the end of which such
Subsidiary shall have been a Material Subsidiary to comply with the foregoing
requirements of this definition insofar as they relate to such Subsidiary.

 

“Hazardous Materials”  means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any Subsidiary shall be a Hedging Agreement.

 

“Indebtedness” of any Person means, without duplication, (a) all payment
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all payment obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all payment obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person (excluding trade accounts payable incurred
in the ordinary course of business), (d) all payment obligations of such Person
in respect of the deferred purchase price of property or services (including
payments in respect of non-competition agreements or other arrangements
representing acquisition consideration, in each case entered into in connection
with an acquisition, but excluding (i)  accounts payable not more than 120 days
overdue incurred in the ordinary course of business, (ii) deferred compensation
and (iii) any purchase price adjustment, royalty, earnout or deferred payment of
a similar nature (other than in respect of non-competition agreements and other
such arrangements referred to above) incurred in connection with an
acquisition), (e) all Capital Lease

 

15

--------------------------------------------------------------------------------


 

Obligations and Synthetic Lease Obligations of such Person, (f) all payment
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (g) all payment
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed; provided that, if such
Person has not assumed or otherwise become liable in respect of such
Indebtedness, such obligations shall be deemed to be in an amount equal to the
lesser of (i) the amount of such Indebtedness and (ii) fair market value of such
property at the time of determination (in the Borrower’s good faith estimate),
(i) all Guarantees by such Person of Indebtedness of others and (j) all
Disqualified Equity Interests.  The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a matter
of law as a result of such Person’s ownership interest in or other relationship
with such other Person, except to the extent the terms of such Indebtedness
provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, which shall be, in the
case of any such written request, in the form of Exhibit E or any other form
approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any EURIBOR Loan
or LIBOR Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a EURIBOR Borrowing or LIBOR
Borrowing with an Interest Period of more than three months’ duration, such day
or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means, with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is fourteen days or
one, two, three or six months thereafter (or, if agreed to by each Lender, nine
or twelve months thereafter), as the Borrower may elect; provided that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day

 

16

--------------------------------------------------------------------------------


 

of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any warrant or other
right to acquire any of the foregoing) of, or any capital contribution or loans
or advances to, or any Guarantees of any Indebtedness or other payment
obligations of any other Person that are held or made by the specified Person. 
The amount, as of any date of determination, of (a) any Investment in the form
of a loan or an advance shall be the principal amount thereof outstanding on
such date, (b) any Investment in the form of a Guarantee shall be determined in
accordance with the last sentence of the definition of “Guarantee”, (c) any
Investment in the form of a transfer of Equity Interests or other property by
the investor to the investee, including any such transfer in the form of a
capital contribution, shall be the fair market value (as determined reasonably
and in good faith by the chief financial officer of the Borrower) of such Equity
Interests or other property as of the time of the transfer, without any
adjustment for increases or decreases in value of, or write-ups, write-downs or
write offs with respect to, such Investment, (d) any Investment (other than any
Investment referred to in clause (a), (b) or (c) above) by the specified Person
in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus the cost of all additions, as of such
date, thereto, and minus the amount, as of such date, of any portion of such
Investment repaid to the investor in cash as a repayment of principal or a
return of capital, as the case may be, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment, and (e) any Investment (other than any Investment
referred to in clause (a), (b), (c) or (d) above) by the specified Person in any
other Person resulting from the issuance by such other Person of its Equity
Interests to the specified Person shall be the fair market value (as determined
reasonably and in good faith by the chief financial officer of the Borrower) of
such Equity Interests at the time of the issuance thereof.

 

“Issuing Bank” means (a) JPMCB, in its capacity as an issuer of Letters of
Credit hereunder and (b) solely in respect of any Existing Letter of Credit,
Wachovia Bank, National Association.  JPMCB may, in its discretion, arrange for
one or more Letters of Credit to be issued by one or more of its Affiliates, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

17

--------------------------------------------------------------------------------


 

“LC Exposure” means, at any time, the sum of (a) the sum of the US Dollar
Equivalents of the amounts of all Letters of Credit that remain available for
drawing at such time and (b) the sum of the US Dollar Equivalents of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time.  The LC Exposure of any Revolving Lender at any time shall be the
sum of such Lender’s Applicable Percentage of the total LC Exposure at such
time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.  Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit, other than any such letter of credit that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

 

“Leverage Ratio” means, as of any date, the ratio of (a) Consolidated Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters then most recently ended.

 

“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, (a) the applicable Screen Rate or (b) if no
Screen Rate is available for such currency or for such Interest Period, the
arithmetic mean of the rates quoted by JPMCB, London Branch, to leading banks in
the London interbank market for the offering of deposits in such currency and
for a period comparable to such Interest Period, in each case as of 11:00 a.m.,
London time, on the Quotation Day.

 

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge or security interest on, in or of such asset, and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or Synthetic Lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” means this Agreement, the Guarantee and Collateral Agreement,
the other Security Documents and, other than for purposes of Section 9.02(b),
any promissory notes delivered pursuant to Section 2.09(c) and the Declaration
of Trust.

 

“Loan Documents Obligations” has the meaning set forth in the Guarantee and
Collateral Agreement.

 

“Loan Parties” means the Borrower and each Subsidiary Loan Party.

 

18

--------------------------------------------------------------------------------


 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, and (b) with respect to a
Loan or Borrowing denominated in Sterling or Euros, London time.

 

“Mandatory Costs Rate” has the meaning set forth in Exhibit F.

 

“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person or (b) assets comprising all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line (including rights in respect of any drug or other
pharmaceutical product) or line of business of) any Person; provided that the
aggregate consideration therefor (including any Indebtedness assumed by the
acquiror in connection therewith) exceeds US$50,000,000.

 

“Material Adverse Effect” means an event or condition that has resulted, or
could reasonably be expected to result, in a material adverse effect on (a) the
business, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of the Borrower and its
Subsidiaries taken as a whole, to perform any material obligations under any
Loan Document or (c) any material rights of or remedies available to the Lenders
under the Loan Documents.

 

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person or
(b) assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line (including rights in respect of any drug or other pharmaceutical product)
or line of business of) any Person; provided that the aggregate consideration
therefor (including any Indebtedness assumed by the transferee in connection
therewith) exceeds US$50,000,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements, of any one or more of the Borrower and the
Subsidiaries in an aggregate outstanding principal amount of US$25,000,000 or
more.  For purposes of determining Material Indebtedness, the “principal amount”
of the obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

 

 “Material Subsidiary” means each Subsidiary (a) the consolidated total assets
of which equal 3% or more of the consolidated total assets of the Borrower and
the Subsidiaries or (b) the consolidated revenues of which equal 3% or more of
the consolidated revenues of the Borrower and the Subsidiaries, in each case as
of the end of

 

19

--------------------------------------------------------------------------------


 

or for the most recent period of four consecutive fiscal quarters of the
Borrower and the Subsidiaries for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first delivery of any
such financial statements, as of the end of or for the period of four
consecutive fiscal quarters of the Borrower ended March 31, 2008); provided that
if at the end of or for any such most recent period of four consecutive fiscal
quarters the combined consolidated total assets or combined consolidated
revenues of all Subsidiaries that under clauses (a) and (b) above would not
constitute Material Subsidiaries shall have exceeded 10% of the consolidated
total assets of the Borrower or 10% of the consolidated revenues of the
Borrower, then one or more of such excluded Subsidiaries shall for all purposes
of this Agreement be deemed to be Material Subsidiaries in descending order
based on the amounts of their consolidated total assets until such excess shall
have been eliminated.

 

“Maturity Date” means August 15, 2011.

 

“Milestone Payments” means payments made under contractual arrangements existing
during the period of twelve months ending on the date hereof or arising in
connection with any Permitted Acquisition to sellers of the assets or Equity
Interests acquired therein based on the achievement of specified revenue, profit
or other performance targets (financial or otherwise).

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder or under any other Loan
Document, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, or become a party to,
performed its obligations or received payments under, received or perfected a
security interest under, engaged in any other transaction pursuant to, or
enforced, any Loan Documents).

 

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other excise, property, intangible, recording, filing or similar Taxes which
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

 

“Participants” has the meaning set forth in Section 9.04(c)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Act” means the Pension Protection Act of 2006.

 

20

--------------------------------------------------------------------------------


 

“Perfection Certificate” means a certificate in the form of Exhibit G or any
other form approved by the Administrative Agent.

 

“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Subsidiary of Equity Interests in, or all or substantially all the assets
of (or all or substantially all the assets constituting a business unit,
division, product line (including rights in respect of any drug or other
pharmaceutical product) or line of business of), any Person in a single
transaction or a series of related transactions if (a) (i) in the case of any
purchase or other acquisition of Equity Interests in a Person, such Person
(including each subsidiary of such Person), upon the consummation of such
acquisition, will be a wholly-owned Subsidiary (including as a result of a
merger or consolidation between any Subsidiary and such Person) or (ii) in the
case of any purchase or other acquisition of other assets, such assets will be
owned by the Borrower or a wholly-owned Subsidiary; (b) the business of such
Person, or the business conducted with such assets, as the case may be,
constitutes a business permitted by Section 6.03(b); and (c) at the time of and
immediately after giving effect to any such purchase or other acquisition,
(i) no Default shall have occurred and be continuing, (ii) the Borrower shall be
in compliance with the covenants set forth in Sections 6.12, 6.13 and 6.14,
(iii) except in the case of a Drug Acquisition, the Borrower’s Leverage Ratio
shall not exceed 3.50 to 1.00 and the Borrower’s Senior Leverage Ratio shall not
exceed 1.75 to 1.00, in each case determined on a pro forma basis in accordance
with Section 1.04(b), (iv) in the case of a Drug Acquisition, the Borrower’s
Leverage Ratio shall not exceed 3.50 to 1.00 and the Borrower’s Senior Leverage
Ratio shall not exceed 1.75 to 1.00 (without, for the avoidance of doubt, any
pro forma adjustment to Consolidated EBITDA for such Drug Acquisition) and
(v) in the case of a Material Acquisition, the Borrower shall have delivered to
the Administrative Agent a certificate of a Financial Officer, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all the requirements set forth in this definition have been satisfied with
respect to such purchase or other acquisition, together, except in the case of a
Drug Acquisition, with reasonably detailed calculations demonstrating
satisfaction of the requirements set forth in clause (c)(iii) or (c)(iv) above,
as applicable.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.06 and Liens for unpaid utility charges;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
similar Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.06;

 

(c) pledges and deposits to secure obligations in compliance with workers’
compensation, unemployment insurance and other social security or employment
laws or to secure other public, statutory or regulatory obligations;

 

21

--------------------------------------------------------------------------------


 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a similar nature, in each case in the ordinary course of
business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII or securing appeal or surety bonds
related to such judgments;

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially adversely affect
the use of the affected property in the ordinary conduct of business of the
Borrower or any Subsidiary;

 

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Subsidiary in excess of those
required by applicable banking regulations; and

 

(H) LIENS ARISING BY VIRTUE OF UNIFORM COMMERCIAL CODE FINANCING STATEMENT
FILINGS (OR SIMILAR FILINGS UNDER APPLICABLE LAW) REGARDING OPERATING LEASES
ENTERED INTO BY THE BORROWER AND THE SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS.

 

“Permitted Foreign Entities” means Anesta AG, Cephalon Holdings, Ltd., and
Cephalon Luxembourg S.a.r.l.

 

“Permitted Foreign Loan” means a loan made by the Borrower or a Subsidiary Loan
Party to any Permitted Foreign Entity after the date hereof that satisfies the
following requirements: (a) the proceeds of such loan are used to finance an
acquisition permitted under clause (m) or (n) of Section 6.04; (b) such loan is
evidenced by a promissory note of such Permitted Foreign Entity in the form of
Exhibit H hereto; and (c) such promissory note is delivered and pledged to the
Administrative Agent pursuant to the Guarantee and Collateral Agreement, and is
accompanied by a certificate of a responsible officer of the issuer representing
that such promissory note constitutes a valid and binding obligation of such
issuer.

 

“Permitted Investments” means:

 

(a) (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof and (ii) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the any state of the United States or any political subdivisions
of any such state or any

 

22

--------------------------------------------------------------------------------


 

public instrumentality thereof, in each case maturing within one year from the
date of acquisition thereof, and, at the time of acquisition, having one of the
two highest credit ratings obtainable from S&P or Moody’s;

 

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, ratings from S&P
and Moody’s of A-1 and P-1, respectively;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than US$500,000,000;

 

(d) repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above;

 

(e) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa by
Moody’s and (iii) have portfolio assets of at least US$1,000,000,000;

 

(f) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes; and

 

(g) any other investments permitted by the Borrower’s investment policy as set
forth on Schedule 1.01(b) and complying with the concentration, minimum rating
and other requirements set forth in such policy; provided that investments in
(i) corporate debt securities, including bonds, notes, and floating rate notes
(other than commercial paper, including commercial paper issued by multi-seller
commercial paper conduits), (ii) asset backed securities and (iii) mortgage
backed securities shall not constitute Permitted Investments.

 

“Permitted Investor” means any Fee Receiver that, with respect to any fees paid
under Section 2.11, delivers to the Borrower and the Administrative Agent, on or
prior to the date on which such Person becomes a party hereto (and from time to
time thereafter upon the request of the Borrower and the Administrative Agent,
unless such Lender or such Issuing Bank becomes legally unable to do so solely
as a result of a Change in Law after becoming a party hereto), accurate and duly
completed copies (in such number as requested) of one or more of Internal
Revenue Service Forms W-9, W-8ECI, W-8EXP, W-8BEN or W-8IMY (together with, if
applicable, one of the aforementioned forms duly completed from each direct or
indirect beneficial owner of such Lender or such Issuing Bank) or any successor
thereto that entitle such Lender or

 

23

--------------------------------------------------------------------------------


 

such Issuing Bank to a complete exemption from US withholding tax on such
payments (provided that, in the case of the Internal Revenue Service
Form W-8BEN, a Lender or an Issuing Bank providing such form shall qualify as a
Permitted Investor only if such form establishes such exemption on the basis of
the “business profits” or “other income” articles of a tax treaty to which the
United States is a party and provides a US taxpayer identification number), in
each case together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
whether such Lender or such Issuing Bank is entitled to such complete exemption.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Holdings or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City.  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Priority Indebtedness” means, without duplication, (a) all Indebtedness of any
Subsidiary (other than any Subsidiary that shall be a Subsidiary Loan Party),
(b) all Indebtedness of the Borrower or any Subsidiary that is secured by any
Lien on any asset of the Borrower or any Subsidiary and (c) all Indebtedness of
the Borrower or any Subsidiary that is referred to in clause (e) or (h) of the
definition of Indebtedness in this Section 1.01; provided, that Priority
Indebtedness shall exclude to the extent otherwise included in the preceding
clauses (a) through (c), all obligations of the Borrower and the Subsidiaries of
the character referred to in this definition to the extent owing to the Borrower
or any of the Subsidiaries.

 

“Qualifying Subordinated Indebtedness” means, as of any date, the aggregate
principal amount outstanding on such date of (a) the 2010 Subordinated Notes and
the 2015 Subordinated Notes and (b) any other Indebtedness (including related
Guarantees) for borrowed money of the Borrower that is expressly subordinated to
the Loan Documents Obligations on terms not less favorable to the Lenders than
those applicable to the 2015 Subordinated Notes; provided that in the case of
such Indebtedness referred to in the preceding clause (b), (i) the maturity of
such Indebtedness shall not be earlier than the date 91 days after the Maturity
Date; (ii) such Indebtedness shall not be required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof, prior
to the date 91 days after the Maturity Date; (iii) such Indebtedness shall not
constitute an obligation of any Subsidiary that shall not be a Subsidiary Loan

 

24

--------------------------------------------------------------------------------


 

Party; (iv) such Indebtedness shall not be secured by any Lien on any asset of
the Borrower or any Subsidiary; and (v) such Indebtedness shall not contain any
covenants that, taken as a whole, are materially more restrictive than those set
forth in this Agreement.

 

“Quotation Day” means (a) with respect to any currency (other than Sterling) for
any Interest Period, two Business Days prior to the first day of such Interest
Period and (b) with respect to Sterling for any Interest Period, the first day
of such Interest Period, in each case unless market practice differs in the
Relevant Interbank Market for any currency, in which case the Quotation Day for
such currency shall be determined by the Administrative Agent in accordance with
market practice in the Relevant Interbank Market (and if quotations would
normally be given by leading banks in the Relevant Interbank Market on more than
one day, the Quotation Day shall be the last of those days).

 

“Recipient” has the meaning set forth in Section 2.16(a).

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews, replaces, re-evidences or
refinances such Original Indebtedness (or any Refinancing Indebtedness in
respect thereof); provided that (a) the principal amount of such Refinancing
Indebtedness shall not exceed the principal amount of such Original
Indebtedness; (b) the maturity of such Refinancing Indebtedness shall not be
earlier, and the weighted average life to maturity of such Refinancing
Indebtedness shall not be shorter, than that of such Original Indebtedness;
(c) such Refinancing Indebtedness shall not be required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an event of default or a change in control
or as and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Original
Indebtedness) prior to the earlier of (i) the maturity of such Original
Indebtedness and (ii) the date 180 days after the Maturity Date; (d) such
Refinancing Indebtedness shall not constitute an obligation of any Subsidiary
that shall not have been (or, in the case of after-acquired Subsidiaries, shall
not have been required to become) an obligor in respect of such Original
Indebtedness, except that any such Refinancing Indebtedness may provide for
guarantees by the Borrower or any Subsidiary; provided, that if such Original
Indebtedness or any such guarantees by the Borrower or any Subsidiary in respect
thereof shall have been subordinated to the Borrower’s or such Subsidiary’s
obligations hereunder or under the Guarantee and Collateral Agreement, any such
guarantee in respect of Refinancing Indebtedness shall be subordinated to the
Borrower’s or such Subsidiary’s obligations hereunder or under the Guarantee and
Collateral Agreement on terms and conditions no less favorable to the Lenders
than the terms and conditions applicable to such Original Indebtedness or
guarantee in respect thereof; (e) if such Original Indebtedness shall have been
subordinated to the Loan Documents Obligations, such Refinancing Indebtedness
shall also be subordinated to the Loan Documents Obligations on terms not less
favorable in any material respect to the Lenders; and (f) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original

 

25

--------------------------------------------------------------------------------


 

Indebtedness (or would have been required to secure such Original Indebtedness
pursuant to the terms thereof) or, in the event Liens securing the Original
Indebtedness shall have been contractually subordinated to any Lien securing the
Loan Documents Obligations, by any Lien that shall not have been contractually
subordinated to at least the same extent.

 

“Register” has the meaning set forth in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros), the London interbank market and (b) with respect to Euros, the European
interbank market.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the aggregate
Revolving Exposures and unused Commitments at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation, termination or settlement of
any Equity Interests in the Borrower.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and such
Lender’s LC Exposure and Swingline Exposure at such time.

 

“Revolving Loans” means Loans made by the Lenders pursuant to Section 2.01. 
Each Revolving Loan denominated in US Dollars shall be a LIBOR Loan or an ABR
Loan.  Each Revolving Loan denominated in Sterling shall be a LIBOR Loan.  Each
Revolving Loan denominated in Euros shall be a EURIBOR Loan.

 

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Subsidiary whereby the Borrower or such Subsidiary sells or
transfers such property to any Person and the Borrower or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.

 

“Screen Rate” means (a) in respect of the LIBO Rate for any currency for any
Interest Period, the British Bankers Association Interest Settlement Rate for
such currency and such Interest Period as set forth on the applicable page of
the Reuters

 

26

--------------------------------------------------------------------------------


 

Service (and if such page is replaced or such service ceases to be available,
another page or service displaying the appropriate rate designated by the
Administrative Agent) and (b) in respect of the EURIBO Rate for any Interest
Period, the percentage per annum determined by the Banking Federation of the
European Union for such Interest Period as set forth on the applicable page of
the Reuters Service (and if such page is replaced or such service ceases to be
available, another page or service displaying the appropriate rate designated by
the Administrative Agent).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Reports” means (a) the Annual Report of the Borrower on Form 10-K for the
year ended December 31, 2007, as filed with the SEC on February 28, 2008,
(b) the Borrower’s Quarterly Report on Form 10-Q for the quarter ended June 30,
2008, as filed with the SEC on August 5, 2008 and (c) the Borrower’s current
Reports on Form 8-K as filed with the SEC prior to August 8, 2008 (but
subsequent to filing of the SEC Report described in clause (a) above).

 

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time and any successor statute.

 

“Secured Obligations” means the “Obligations” as defined in the Guarantee and
Collateral Agreement.

 

“Secured Parties” has the meaning set forth in the Guarantee and Collateral
Agreement.

 

“Security Documents” means the Guarantee and Collateral Agreement, the Foreign
Pledge Agreements and each other security agreement or other instrument or
document executed and delivered pursuant to Section 5.03 or 5.12 to secure any
of the Secured Obligations.

 

“Senior Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Senior Indebtedness as of such date to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters then most recently ended.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such

 

27

--------------------------------------------------------------------------------


 

Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Sterling” or “£” means the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
Person (a) of which Equity Interests representing more than 50% of the equity or
more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Loan Party” means each Subsidiary that is a party to the Guarantee
and Collateral Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.  Each Swingline
Loan shall be a Federal Funds Loan.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.

 

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such payment obligations were accounted for as
Capital Lease Obligations.  For purposes of Section 6.02, a Synthetic Lease
Obligation shall be deemed to be secured by a Lien on the property being leased
and such property shall be deemed to be owned by the lessee.

 

28

--------------------------------------------------------------------------------


 

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the issuance of the Letters of
Credit and the use of the proceeds of such Loans and of such Letters of Credit.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted EURIBO Rate, Adjusted LIBO Rate, the
Alternate Base Rate or, if such Loan is a Swingline Loan, the Federal Funds
Rate.

 

“US Borrower” means any Borrower that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“US Dollar”, “US$” or “$” means the lawful currency of the United States of
America.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount denominated in US Dollars, such amount and (b) with respect to any
amount denominated in any currency other than US Dollars, the equivalent in US
Dollars of such amount, determined by the Administrative Agent pursuant to
Section 1.05 using the Exchange Rate with respect to such currency at the time
in effect under the provisions of such Section.

 

“US Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(g).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Warrants” means (a) the Seven Year Warrant dated June 6, 2003, between the
Borrower and Credit Suisse First Boston International, as amended by the
Amendment to Seven Year Warrant dated December 13, 2006, between the Borrower
and Credit Suisse International (f/k/a Credit Suisse First Boston
International), (b) the Warrant Confirmation dated as of June 2, 2005, between
the Borrower and Deutsche Bank AG and (c) any similar instrument issued in
connection with Qualifying Subordinated Indebtedness.

 

“wholly-owned”, when used in reference to a subsidiary of any Person, means any
subsidiary of such Person all the Equity Interests in which (other than
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable law) are owned,
beneficially and of

 

29

--------------------------------------------------------------------------------


 

record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA. .

 

“2010 Subordinated Notes” means the zero coupon convertible subordinated notes
due June 15, 2033, first putable June 15, 2010, issued by the Borrower under the
2010 Subordinated Notes Indenture.

 

“2010 Subordinated Notes Indenture” means the indenture dated as of December 20,
2004, between the Borrower and U.S. Bank National Association, as Trustee, under
which the 2010 Subordinated Notes are outstanding

 

“2015 Subordinated Notes” means the Borrower’s 2.00% Convertible Senior
Subordinated Notes due June 1, 2015, issued under the Subordinated Notes
Indenture.

 

“2015 Subordinated Notes Indenture” means the Indenture dated June 7, 2005,
between the Borrower and U.S. Bank National Association, as Trustee, under which
the 2015 Subordinated Notes are outstanding.

 


SECTION 1.02.  CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS
AGREEMENT, LOANS AND BORROWINGS MAY BE CLASSIFIED AND REFERRED TO BY TYPE (E.G.,
A “LIBOR LOAN” OR “LIBOR BORROWING”).


 


SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME
MEANING AND EFFECT AND TO REFER TO ANY AND ALL REAL AND PERSONAL, TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.  THE WORD “LAW” SHALL BE CONSTRUED AS REFERRING TO ALL
STATUTES, RULES, REGULATIONS, CODES AND OTHER LAWS (INCLUDING OFFICIAL RULINGS
AND INTERPRETATIONS THEREUNDER HAVING THE FORCE OF LAW OR WITH WHICH AFFECTED
PERSONS CUSTOMARILY COMPLY), AND ALL JUDGMENTS, ORDERS AND DECREES, OF ALL
GOVERNMENTAL AUTHORITIES.  UNLESS THE CONTEXT REQUIRES OTHERWISE, (A) ANY
DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT
(INCLUDING THIS AGREEMENT) SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS
OR MODIFICATIONS SET FORTH HEREIN), (B) ANY DEFINITION OF OR REFERENCE TO ANY
STATUTE, RULE OR REGULATION SHALL BE CONSTRUED AS REFERRING THERETO AS FROM TIME
TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (INCLUDING BY SUCCESSION OF
COMPARABLE SUCCESSOR LAWS), (C) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE
CONSTRUED TO

 

30

--------------------------------------------------------------------------------


 


INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS (SUBJECT TO ANY RESTRICTIONS ON
ASSIGNMENT SET FORTH HEREIN) AND, IN THE CASE OF ANY GOVERNMENTAL AUTHORITY, ANY
OTHER GOVERNMENTAL AUTHORITY THAT SHALL HAVE SUCCEEDED TO ANY OR ALL FUNCTIONS
THEREOF, (D) THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR
IMPORT, SHALL BE CONSTRUED TO REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO
ANY PARTICULAR PROVISION HEREOF AND (E) ALL REFERENCES HEREIN TO ARTICLES,
SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND
SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THIS AGREEMENT.


 


SECTION 1.04.  ACCOUNTING TERMS; GAAP; PRO FORMA CALCULATIONS.  (A)  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL
NATURE SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP AS IN EFFECT FROM TIME TO
TIME; PROVIDED THAT, IF THE BORROWER, BY NOTICE TO THE ADMINISTRATIVE AGENT,
SHALL REQUEST AN AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF
ANY CHANGE OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF
ON THE OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS, BY NOTICE TO THE BORROWER, SHALL REQUEST AN AMENDMENT TO ANY
PROVISION HEREOF FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS
GIVEN BEFORE OR AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN
SUCH PROVISION SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND
APPLIED IMMEDIATELY BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH
NOTICE SHALL HAVE BEEN WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE
HEREWITH.


 


(B)  ALL PRO FORMA COMPUTATIONS REQUIRED TO BE MADE HEREUNDER GIVING EFFECT TO
ANY MATERIAL ACQUISITION, MATERIAL DISPOSITION OR PERMITTED ACQUISITION SHALL BE
CALCULATED AFTER GIVING PRO FORMA EFFECT THERETO (AND TO ANY OTHER SUCH
TRANSACTION CONSUMMATED SINCE THE FIRST DAY OF THE PERIOD FOR WHICH SUCH PRO
FORMA COMPUTATION IS BEING MADE AND ON OR PRIOR TO THE DATE OF SUCH COMPUTATION)
AS IF SUCH TRANSACTION HAD OCCURRED ON THE FIRST DAY OF THE PERIOD OF FOUR
CONSECUTIVE FISCAL QUARTERS ENDING WITH THE MOST RECENT FISCAL QUARTER FOR WHICH
FINANCIAL STATEMENTS SHALL HAVE BEEN DELIVERED PURSUANT TO SECTION 5.01(A) OR
5.01(B) (OR, PRIOR TO THE DELIVERY OF ANY SUCH FINANCIAL STATEMENTS, ENDING ON
MARCH 31, 2008), AND, TO THE EXTENT APPLICABLE, THE HISTORICAL EARNINGS AND CASH
FLOWS ASSOCIATED WITH THE ASSETS ACQUIRED OR DISPOSED OF, ANY RELATED INCURRENCE
OR REDUCTION OF INDEBTEDNESS AND ANY RELATED COST SAVINGS, OPERATING EXPENSE
REDUCTIONS AND SYNERGIES, ALL IN ACCORDANCE WITH (AND, IN THE CASE OF COST
SAVINGS, OPERATING EXPENSE REDUCTIONS AND SYNERGIES, TO THE EXTENT PERMITTED BY)
ARTICLE 11 OF REGULATION S-X UNDER THE SECURITIES ACT.  IF ANY INDEBTEDNESS
BEARS A FLOATING RATE OF INTEREST AND IS BEING GIVEN PRO FORMA EFFECT, THE
INTEREST ON SUCH INDEBTEDNESS SHALL BE CALCULATED AS IF THE RATE IN EFFECT ON
THE DATE OF DETERMINATION HAD BEEN THE APPLICABLE RATE FOR THE ENTIRE PERIOD
(TAKING INTO ACCOUNT ANY HEDGING AGREEMENT APPLICABLE TO SUCH INDEBTEDNESS).


 


SECTION 1.05.  CURRENCY TRANSLATION.  THE ADMINISTRATIVE AGENT SHALL DETERMINE
THE US DOLLAR EQUIVALENT OF ANY BORROWING DENOMINATED IN AN ALTERNATE CURRENCY
AS OF THE DATE OF THE COMMENCEMENT OF THE INITIAL INTEREST PERIOD THEREFOR AND
AS OF THE DATE OF THE COMMENCEMENT OF EACH SUBSEQUENT INTEREST PERIOD THEREFOR,
IN EACH CASE USING THE EXCHANGE RATE FOR SUCH CURRENCY IN RELATION TO US DOLLARS
IN EFFECT ON THE DATE THAT IS THREE BUSINESS DAYS PRIOR TO THE DATE ON WHICH THE
APPLICABLE INTEREST PERIOD SHALL COMMENCE, AND EACH SUCH AMOUNT SHALL BE THE US
DOLLAR EQUIVALENT OF SUCH

 

31

--------------------------------------------------------------------------------


 


BORROWING UNTIL THE NEXT REQUIRED CALCULATION THEREOF PURSUANT TO THIS
SENTENCE.  THE ADMINISTRATIVE AGENT SHALL DETERMINE THE US DOLLAR EQUIVALENT OF
ANY LETTER OF CREDIT DENOMINATED IN AN ALTERNATE CURRENCY AS OF THE DATE SUCH
LETTER OF CREDIT IS ISSUED, AMENDED TO INCREASE ITS FACE AMOUNT, EXTENDED OR
RENEWED AND AS OF THE LAST BUSINESS DAY OF EACH SUBSEQUENT CALENDAR QUARTER, IN
EACH CASE USING THE EXCHANGE RATE FOR SUCH CURRENCY IN RELATION TO US DOLLARS IN
EFFECT ON THE DATE THAT IS THREE BUSINESS DAYS PRIOR TO THE DATE ON WHICH SUCH
LETTER OF CREDIT IS ISSUED, AMENDED TO INCREASE ITS FACE AMOUNT, EXTENDED OR
RENEWED OR THE LAST BUSINESS DAY OF SUCH SUBSEQUENT CALENDAR QUARTER, AS THE
CASE MAY BE, AND EACH SUCH AMOUNT SHALL BE THE US DOLLAR EQUIVALENT OF SUCH
LETTER OF CREDIT UNTIL THE NEXT REQUIRED CALCULATION THEREOF PURSUANT TO THIS
SENTENCE.  NOTWITHSTANDING THE FOREGOING, FOR PURPOSES OF ANY DETERMINATION
UNDER ARTICLE V, ARTICLE VI (OTHER THAN SECTIONS 6.12, 6.13 AND 6.14) OR
ARTICLE VII OR ANY DETERMINATION UNDER ANY OTHER PROVISION OF THIS AGREEMENT
EXPRESSLY REQUIRING THE USE OF A CURRENT EXCHANGE RATE, ALL AMOUNTS INCURRED,
OUTSTANDING OR PROPOSED TO BE INCURRED OR OUTSTANDING IN CURRENCIES OTHER THAN
US DOLLARS SHALL BE TRANSLATED INTO US DOLLARS AT CURRENCY EXCHANGE RATES IN
EFFECT ON THE DATE OF SUCH DETERMINATION.  FOR PURPOSES OF SECTION 6.12, 6.13
AND 6.14, AMOUNTS IN CURRENCIES OTHER THAN US DOLLARS SHALL BE TRANSLATED INTO
US DOLLARS AT THE CURRENCY EXCHANGE RATES USED IN PREPARING THE BORROWER’S
ANNUAL AND QUARTERLY FINANCIAL STATEMENTS.


 


SECTION 1.06.  STATUS OF OBLIGATIONS.  THE LOAN DOCUMENTS OBLIGATIONS AND THE
GUARANTEES OF THE LOAN DOCUMENTS OBLIGATIONS UNDER THE GUARANTEE AND COLLATERAL
AGREEMENT ARE HEREBY DESIGNATED AS “DESIGNATED SENIOR DEBT” FOR PURPOSES OF THE
2010 SUBORDINATED NOTES INDENTURE AND THE 2015 SUBORDINATED NOTES INDENTURE.  IN
THE EVENT THAT THE BORROWER OR ANY OTHER LOAN PARTY SHALL AT ANY TIME ISSUE OR
HAVE OUTSTANDING ANY OTHER SUBORDINATED INDEBTEDNESS, THE BORROWER SHALL TAKE OR
CAUSE SUCH OTHER LOAN PARTY TO TAKE ALL SUCH ACTIONS AS SHALL BE NECESSARY TO
CAUSE THE LOAN DOCUMENTS OBLIGATIONS AND THE GUARANTEES OF THE LOAN DOCUMENTS
OBLIGATIONS UNDER THE GUARANTEE AND COLLATERAL AGREEMENT TO CONSTITUTE SENIOR
INDEBTEDNESS (HOWEVER DENOMINATED) IN RESPECT OF SUCH SUBORDINATED INDEBTEDNESS
AND TO ENABLE THE LENDERS TO HAVE AND EXERCISE ANY PAYMENT BLOCKAGE OR OTHER
REMEDIES AVAILABLE OR POTENTIALLY AVAILABLE TO HOLDERS OF SENIOR INDEBTEDNESS
UNDER THE TERMS OF SUCH SUBORDINATED INDEBTEDNESS.  WITHOUT LIMITING THE
FOREGOING, THE LOAN DOCUMENTS OBLIGATIONS ARE HEREBY DESIGNATED AS “SENIOR
INDEBTEDNESS” AND AS “DESIGNATED SENIOR INDEBTEDNESS” UNDER AND IN RESPECT OF
ANY INDENTURE OR OTHER AGREEMENT OR INSTRUMENT UNDER WHICH SUCH OTHER
SUBORDINATED INDEBTEDNESS IS OUTSTANDING AND ARE FURTHER GIVEN ALL SUCH OTHER
DESIGNATIONS AS SHALL BE REQUIRED UNDER THE TERMS OF ANY SUCH SUBORDINATED
INDEBTEDNESS IN ORDER THAT THE LENDERS MAY HAVE AND EXERCISE ANY PAYMENT
BLOCKAGE OR OTHER REMEDIES AVAILABLE OR POTENTIALLY AVAILABLE TO HOLDERS OF
SENIOR INDEBTEDNESS UNDER THE TERMS OF SUCH SUBORDINATED INDEBTEDNESS.


 


ARTICLE II


 


THE CREDITS


 


SECTION 2.01.  COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER AGREES TO MAKE REVOLVING LOANS DENOMINATED IN US DOLLARS,

 

32

--------------------------------------------------------------------------------


 


EURO AND STERLING TO THE BORROWER FROM TIME TO TIME DURING THE AVAILABILITY
PERIOD IN AMOUNTS THAT WILL NOT RESULT AT ANY TIME IN (A) SUCH LENDER’S
REVOLVING EXPOSURE EXCEEDING ITS COMMITMENT, (B) THE AGGREGATE REVOLVING
EXPOSURES EXCEEDING THE AGGREGATE COMMITMENTS OR (C) THAT PORTION OF THE
AGGREGATE REVOLVING EXPOSURES ATTRIBUTABLE TO LOANS, LETTERS OF CREDIT AND LC
DISBURSEMENTS DENOMINATED IN ALTERNATE CURRENCIES EXCEEDING US$50,000,000. 
WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE BORROWER MAY BORROW, PREPAY AND REBORROW REVOLVING LOANS.


 


SECTION 2.02.  LOANS AND BORROWINGS.  (A)  EACH REVOLVING LOAN (OTHER THAN A
SWINGLINE LOAN) SHALL BE MADE AS PART OF A BORROWING CONSISTING OF REVOLVING
LOANS OF THE SAME TYPE MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH THEIR
RESPECTIVE COMMITMENTS.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN REQUIRED TO
BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS HEREUNDER;
PROVIDED THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL AND NO LENDER SHALL BE
RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS AS REQUIRED.


 


(B)  SUBJECT TO SECTION 2.13, (I) EACH BORROWING DENOMINATED IN US DOLLARS SHALL
BE COMPRISED ENTIRELY OF LIBOR LOANS OR ABR LOANS, AS THE BORROWER MAY REQUEST
IN ACCORDANCE HEREWITH, (II) EACH BORROWING DENOMINATED IN EUROS SHALL BE
COMPRISED ENTIRELY OF EURIBOR LOANS AND (III) EACH BORROWING DENOMINATED IN
STERLING SHALL BE COMPRISED ENTIRELY OF LIBOR LOANS.  EACH SWINGLINE LOAN SHALL
BE A FEDERAL FUNDS LOAN.  EACH LENDER AT ITS OPTION MAY MAKE ANY LOAN BY CAUSING
ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN;
PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(C)  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURIBOR BORROWING OR
LIBOR BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF THE BORROWING MULTIPLE AND NOT LESS THAN THE BORROWING
MINIMUM.  AT THE TIME THAT EACH ABR BORROWING IS MADE, SUCH BORROWING SHALL BE
IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF US$500,000 AND NOT LESS
THAN US$1,000,000; PROVIDED THAT AN ABR BORROWING MAY BE IN AN AGGREGATE AMOUNT
THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE OF THE TOTAL COMMITMENTS OR THAT IS
REQUIRED TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY
SECTION 2.05(F).  BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE
SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN FIVE EURIBOR
BORROWINGS AND LIBOR BORROWINGS OUTSTANDING AT ANY TIME, UNLESS OTHERWISE AGREED
BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL
NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF
THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE MATURITY
DATE.

 

33

--------------------------------------------------------------------------------


 


SECTION 2.03.  REQUESTS FOR BORROWINGS.  TO REQUEST A BORROWING, THE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (A) IN THE
CASE OF A EURIBOR BORROWING OR A LIBOR BORROWING, NOT LATER THAN 11:00 A.M.,
LOCAL TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED BORROWING OR
(B) IN THE CASE OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M., LOCAL TIME, ON
THE DAY OF THE PROPOSED BORROWING.  EACH SUCH TELEPHONIC BORROWING REQUEST SHALL
BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR FACSIMILE TO
THE ADMINISTRATIVE AGENT OF AN EXECUTED WRITTEN BORROWING REQUEST.  EACH SUCH
TELEPHONIC AND WRITTEN BORROWING REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION
IN COMPLIANCE WITH SECTION 2.02:


 

(I) THE AGGREGATE AMOUNT AND CURRENCY OF SUCH BORROWING;

 

(II) THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(III) IN THE CASE OF A BORROWING DENOMINATED IN US DOLLARS, WHETHER SUCH
BORROWING IS TO BE AN ABR BORROWING OR A LIBOR BORROWING;

 

(IV) IN THE CASE OF A EURIBOR BORROWING OR A LIBOR BORROWING, THE INITIAL
INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED
BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

 

(V) EXCEPT IN THE CASE OF ANY ABR BORROWING REQUESTED TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.05(F), THE LOCATION
AND NUMBER OF THE ACCOUNT OF THE BORROWER TO WHICH FUNDS ARE TO BE DISBURSED.

 

If no election as to the Type of a Borrowing to be denominated in US Dollars is
specified, then the requested Borrowing shall be an ABR Borrowing.  If no
Interest Period is specified with respect to any requested EURIBOR Borrowing or
LIBOR Borrowing, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.  Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

 


SECTION 2.04.  SWINGLINE LOANS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE
BORROWER DENOMINATED IN US DOLLARS FROM TIME TO TIME DURING THE AVAILABILITY
PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT
RESULT IN (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING SWINGLINE LOANS
EXCEEDING US$25,000,000 OR (II) THE AGGREGATE REVOLVING EXPOSURE EXCEEDING THE
AGGREGATE COMMITMENTS; PROVIDED THAT THE SWINGLINE LENDER SHALL NOT BE REQUIRED
TO MAKE A SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN.  AT THE
TIME THAT EACH SWINGLINE LOAN IS MADE, SUCH SWINGLINE LOAN SHALL BE IN AN
AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF US$500,000 AND NOT LESS THAN
US$1,000,000.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY BORROW, PREPAY AND REBORROW
SWINGLINE LOANS.

 

34

--------------------------------------------------------------------------------


 


(B)  TO REQUEST A SWINGLINE LOAN, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT OF SUCH REQUEST BY TELEPHONE NOT LATER THAN 2:00 P.M., NEW YORK CITY TIME,
ON THE DAY OF THE PROPOSED SWINGLINE LOAN.  EACH SUCH TELEPHONIC BORROWING
REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR
FACSIMILE TO THE ADMINISTRATIVE AGENT OF AN EXECUTED WRITTEN BORROWING REQUEST. 
EACH SUCH TELEPHONIC AND WRITTEN BORROWING REQUEST SHALL SPECIFY THE REQUESTED
DATE (WHICH SHALL BE A BUSINESS DAY) AND THE AMOUNT OF THE REQUESTED SWINGLINE
LOAN AND, EXCEPT IN THE CASE OF ANY SWINGLINE LOAN REQUESTED TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.05(F), THE LOCATION
AND NUMBER OF THE ACCOUNT OF THE BORROWER TO WHICH FUNDS ARE TO BE DISBURSED. 
PROMPTLY FOLLOWING THE RECEIPT OF A BORROWING REQUEST IN ACCORDANCE WITH THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ADVISE THE SWINGLINE LENDER OF THE
DETAILS THEREOF.  THE SWINGLINE LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE
TO THE BORROWER BY MEANS OF A WIRE TRANSFER TO THE ACCOUNT SPECIFIED IN SUCH
BORROWING REQUEST OR TO AN ISSUING BANK, AS THE CASE MAY BE, BY THE CLOSE OF
BUSINESS IN NEW YORK CITY ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN.


 


(C)  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE
AGENT NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY REQUIRE
THE LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A PORTION
OF THE SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE AGGREGATE
AMOUNT OF THE SWINGLINE LOANS IN WHICH LENDERS WILL BE REQUIRED TO PARTICIPATE. 
PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT WILL GIVE NOTICE
THEREOF TO EACH LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER’S APPLICABLE
PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES TO PAY, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE, TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE SWINGLINE LENDER, SUCH LENDER’S
APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH LENDER ACKNOWLEDGES
AND AGREES THAT, IN MAKING ANY SWINGLINE LOAN, THE SWINGLINE LENDER SHALL BE
ENTITLED TO RELY, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING, UPON THE
REPRESENTATION AND WARRANTY OF THE BORROWER SET FORTH IN SECTION 4.02, UNLESS,
AT LEAST ONE BUSINESS DAY PRIOR TO THE TIME SUCH SWINGLINE LOAN WAS MADE, THE
REQUIRED LENDERS SHALL HAVE NOTIFIED THE SWINGLINE LENDER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) IN WRITING THAT, AS A RESULT OF ONE OR MORE EVENTS OR
CIRCUMSTANCES DESCRIBED IN SUCH NOTICE, ONE OR MORE OF THE CONDITIONS PRECEDENT
SET FORTH IN SECTION 4.02(A) OR 4.02(B) WOULD NOT BE SATISFIED IF SUCH SWINGLINE
LOAN WERE THEN MADE (IN WHICH CASE THE SWINGLINE LENDER SHALL HAVE NO OBLIGATION
TO MAKE SUCH SWINGLINE LOAN).  EACH LENDER FURTHER ACKNOWLEDGES AND AGREES THAT
ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS
PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR ANY REDUCTION OR TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT
SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION
WHATSOEVER.  EACH LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH
BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED
IN SECTION 2.06 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.06
SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE LENDERS
PURSUANT TO THIS PARAGRAPH), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT
TO THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE LENDERS.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER OF ANY PARTICIPATIONS IN ANY
SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH, AND THEREAFTER PAYMENTS IN
RESPECT OF SUCH

 

35

--------------------------------------------------------------------------------


 


SWINGLINE LOAN SHALL BE MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE
SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY THE SWINGLINE LENDER FROM THE
BORROWER (OR OTHER PERSON ON BEHALF OF THE BORROWER) IN RESPECT OF A SWINGLINE
LOAN AFTER RECEIPT BY THE SWINGLINE LENDER OF THE PROCEEDS OF A SALE OF
PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED TO THE ADMINISTRATIVE AGENT;
ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT SHALL BE PROMPTLY REMITTED
BY THE ADMINISTRATIVE AGENT TO THE LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS
PURSUANT TO THIS PARAGRAPH AND TO THE SWINGLINE LENDER, AS THEIR INTERESTS MAY
APPEAR; PROVIDED THAT ANY SUCH PAYMENT SO REMITTED SHALL BE REPAID TO THE
SWINGLINE LENDER OR TO THE ADMINISTRATIVE AGENT, AS APPLICABLE, IF AND TO THE
EXTENT SUCH PAYMENT IS REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON. 
THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH
SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION
TO REPAY SUCH SWINGLINE LOAN.


 


SECTION 2.05.  LETTERS OF CREDIT.  (A)  GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY REQUEST THE ISSUANCE OF LETTERS OF
CREDIT FOR ITS OWN ACCOUNT, DENOMINATED IN US DOLLARS, EURO OR STERLING AND IN A
FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE APPLICABLE
ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME DURING THE AVAILABILITY PERIOD. 
EACH EXISTING LETTER OF CREDIT SHALL BE DEEMED, FOR ALL PURPOSES OF THIS
AGREEMENT (INCLUDING PARAGRAPHS (D) AND (F) OF THIS SECTION) TO BE A LETTER OF
CREDIT ISSUED HEREUNDER FOR THE ACCOUNT OF THE BORROWER.  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE TERMS
AND CONDITIONS OF ANY LETTER OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED
BY THE BORROWER TO, OR ENTERED INTO BY THE BORROWER WITH AN ISSUING BANK
RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT
SHALL CONTROL.


 


(B)  NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  TO
REQUEST THE ISSUANCE OF A LETTER OF CREDIT OR THE AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT, THE BORROWER SHALL HAND DELIVER OR
FAX (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE
BEEN APPROVED BY THE RECIPIENT) TO THE APPLICABLE ISSUING BANK AND THE
ADMINISTRATIVE AGENT, REASONABLY IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION, A NOTICE REQUESTING THE ISSUANCE OF A LETTER OF
CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED,
AND SPECIFYING THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
(WHICH SHALL BE A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO
EXPIRE (WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT AND
CURRENCY OF SUCH LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY
THEREOF AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO ENABLE THE
APPLICABLE ISSUING BANK TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER OF
CREDIT.  IF REQUESTED BY THE APPLICABLE ISSUING BANK, THE BORROWER ALSO SHALL
SUBMIT A LETTER OF CREDIT APPLICATION ON THE ISSUING BANK’S STANDARD FORM IN
CONNECTION WITH ANY SUCH REQUEST.  IN THE EVENT AND TO THE EXTENT THAT THE
PROVISIONS OF ANY SUCH APPLICATION SHALL CONFLICT WITH, OR SHALL OTHERWISE
INCLUDE REPRESENTATIONS, WARRANTIES, COVENANTS OR DEFAULTS MORE RESTRICTIVE THAN
THOSE SET FORTH IN, THIS AGREEMENT, THE PROVISIONS OF THIS AGREEMENT SHALL
GOVERN AND SUCH PROVISIONS IN SUCH APPLICATION SHALL BE OF NO FORCE OR EFFECT. 
A LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF (AND
UPON EACH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT THE
BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO
SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION,

 

36

--------------------------------------------------------------------------------


 


(I) THE LC EXPOSURE WILL NOT EXCEED US$50,000,000 AND (II) THE AGGREGATE
REVOLVING EXPOSURE WILL NOT EXCEED THE AGGREGATE COMMITMENTS.  EACH ISSUING BANK
AGREES THAT IT SHALL NOT PERMIT ANY ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
A LETTER OF CREDIT TO OCCUR UNLESS IT SHALL HAVE GIVEN TO THE ADMINISTRATIVE
AGENT WRITTEN NOTICE THEREOF REQUIRED UNDER PARAGRAPH (J) OF THIS SECTION.


 


(C)  EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR TO THE
CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE OF THE
ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION
THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE THAT IS
FIVE BUSINESS DAYS PRIOR TO THE MATURITY DATE, UNLESS ARRANGEMENTS MUTUALLY
SATISFACTORY TO THE APPLICABLE ISSUING BANK AND THE BORROWER SHALL HAVE BEEN
MADE AT THE TIME OF ISSUANCE, RENEWAL OR EXTENSION TO CASH COLLATERALIZE SUCH
LETTER OF CREDIT; PROVIDED THAT ANY LETTER OF CREDIT MAY CONTAIN CUSTOMARY
AUTOMATIC RENEWAL PROVISIONS AGREED UPON BY THE BORROWER AND THE ISSUING BANK
PURSUANT TO WHICH THE EXPIRATION DATE OF SUCH LETTER OF CREDIT SHALL
AUTOMATICALLY BE EXTENDED FOR A PERIOD OF UP TO 12 MONTHS (BUT NOT TO A DATE
LATER THAN THE DATE SET FORTH IN CLAUSE (II) ABOVE), SUBJECT TO A RIGHT ON THE
PART OF SUCH ISSUING BANK TO PREVENT ANY SUCH RENEWAL FROM OCCURRING BY GIVING
NOTICE TO THE BENEFICIARY IN ADVANCE OF ANY SUCH RENEWAL.


 


(D)  PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO
A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER ACTION
ON THE PART OF THE APPLICABLE ISSUING BANK OR ANY LENDER, THE ISSUING BANK THAT
IS THE ISSUER THEREOF HEREBY GRANTS TO EACH LENDER, AND EACH LENDER HEREBY
ACQUIRES FROM SUCH ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL
TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE
DRAWN UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE
FOREGOING, EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO
THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF SUCH ISSUING BANK, SUCH LENDER’S
APPLICABLE PERCENTAGE OF EACH LC DISBURSEMENT MADE BY SUCH ISSUING BANK UNDER
SUCH LETTER OF CREDIT AND NOT REIMBURSED BY THE BORROWER ON THE DATE DUE AS
PROVIDED IN PARAGRAPH (F) OF THIS SECTION, OR OF ANY REIMBURSEMENT PAYMENT
REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON.  EACH LENDER
ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT
TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL
AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING ANY
AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR THE OCCURRENCE AND
CONTINUANCE OF A DEFAULT OR ANY REDUCTION OR TERMINATION OF THE COMMITMENTS, AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER.  EACH LENDER FURTHER ACKNOWLEDGES AND AGREES THAT, IN
ISSUING, AMENDING, RENEWING OR EXTENDING ANY LETTER OF CREDIT, THE APPLICABLE
ISSUING BANK SHALL BE ENTITLED TO RELY, AND SHALL NOT INCUR ANY LIABILITY FOR
RELYING, UPON THE REPRESENTATION AND WARRANTY OF THE BORROWER SET FORTH IN
SECTION 4.02, UNLESS, AT LEAST ONE BUSINESS DAY PRIOR TO THE TIME SUCH LETTER OF
CREDIT IS ISSUED, RENEWED OR EXTENDED, THE REQUIRED LENDERS SHALL HAVE NOTIFIED
THE APPLICABLE ISSUING BANK (WITH A COPY TO THE ADMINISTRATIVE AGENT) IN WRITING
THAT, AS A RESULT OF ONE OR MORE EVENTS OR CIRCUMSTANCES DESCRIBED IN SUCH
NOTICE, ONE OR MORE OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 4.02(A) OR
4.02(B) WOULD NOT BE SATISFIED IF SUCH LETTER OF CREDIT WERE

 

37

--------------------------------------------------------------------------------


 


THEN ISSUED, AMENDED, RENEWED OR EXTENDED (IN WHICH CASE THE APPLICABLE ISSUING
BANK SHALL HAVE NO OBLIGATION TO ISSUE, RENEW OR EXTEND SUCH LETTER OF CREDIT).


 


(E)  DISBURSEMENTS.  EACH ISSUING BANK SHALL, PROMPTLY FOLLOWING ITS RECEIPT
THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR PAYMENT
UNDER A LETTER OF CREDIT AND SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND
THE BORROWER BY TELEPHONE (CONFIRMED BY HAND DELIVERY OR FACSIMILE) OF SUCH
DEMAND FOR PAYMENT AND WHETHER SUCH ISSUING BANK HAS MADE OR WILL MAKE AN LC
DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR DELAY IN GIVING
SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO REIMBURSE SUCH
LC DISBURSEMENT.


 


(F)  REIMBURSEMENTS.  IF AN ISSUING BANK SHALL MAKE AN LC DISBURSEMENT IN
RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT
BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH LC DISBURSEMENT,
IN THE CURRENCY THEREOF, NOT LATER THAN (I) IF THE BORROWER SHALL HAVE RECEIVED
NOTICE OF SUCH LC DISBURSEMENT PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON ANY
BUSINESS DAY, THEN 12:00 NOON, NEW YORK CITY TIME, ON SUCH BUSINESS DAY OR
(II) OTHERWISE, 12:00 NOON, NEW YORK CITY TIME, ON THE BUSINESS DAY IMMEDIATELY
FOLLOWING THE DAY THAT THE BORROWER RECEIVES SUCH NOTICE; PROVIDED THAT, IF THE
AMOUNT OF SUCH LC DISBURSEMENT IS DENOMINATED IN US DOLLARS AND IS US$1,000,000
OR MORE, THE BORROWER MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH
HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.03 OR 2.04 THAT SUCH PAYMENT BE
FINANCED WITH AN ABR BORROWING OR A SWINGLINE LOAN AND, TO THE EXTENT SO
FINANCED, THE BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND
REPLACED BY THE RESULTING ABR BORROWING OR SWINGLINE LOAN.  IF THE BORROWER
FAILS TO REIMBURSE ANY LC DISBURSEMENT BY THE TIME SPECIFIED ABOVE, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF SUCH FAILURE, THE PAYMENT THEN
DUE FROM THE BORROWER IN RESPECT OF THE APPLICABLE LC DISBURSEMENT AND SUCH
LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF SUCH
NOTICE, EACH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ITS APPLICABLE
PERCENTAGE OF THE AMOUNT THEN DUE FROM THE BORROWER, IN THE SAME MANNER AS
PROVIDED IN SECTION 2.06 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND
SECTION 2.06 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE
LENDERS PURSUANT TO THIS PARAGRAPH), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY
REMIT TO THE APPLICABLE ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM THE
LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT
FROM THE BORROWER PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE SUCH PAYMENT TO THE APPLICABLE ISSUING BANK OR, TO THE EXTENT THAT
LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO REIMBURSE SUCH ISSUING
BANK, THEN TO SUCH LENDERS AND SUCH ISSUING BANK AS THEIR INTERESTS MAY APPEAR. 
ANY PAYMENT MADE BY A LENDER PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE ISSUING
BANK FOR AN LC DISBURSEMENT (OTHER THAN THE FUNDING OF AN ABR BORROWING OR A
SWINGLINE LOAN AS CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT
RELIEVE THE BORROWER OF ITS OBLIGATION TO REIMBURSE SUCH LC DISBURSEMENT.


 


(G)  OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATION TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (F) OF THIS SECTION IS ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF

 

38

--------------------------------------------------------------------------------


 


VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT OR THIS AGREEMENT, OR ANY
TERM OR PROVISION THEREOF OR HEREOF, (II) ANY DRAFT OR OTHER DOCUMENT PRESENTED
UNDER A LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY
RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT,
(III) PAYMENT BY AN ISSUING BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION
OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS
PARAGRAPH, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF
SETOFF AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER.  NONE OF THE
ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUING BANKS OR ANY OF THEIR RELATED
PARTIES SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN CONNECTION
WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT, ANY PAYMENT OR FAILURE TO
MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE CIRCUMSTANCES REFERRED
TO IN THE PRECEDING SENTENCE), ANY ERROR, OMISSION, INTERRUPTION, LOSS OR DELAY
IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER COMMUNICATION UNDER OR
RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY DOCUMENT REQUIRED TO MAKE A
DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF TECHNICAL TERMS OR ANY OTHER
ACT, FAILURE TO ACT OR OTHER EVENT OR CIRCUMSTANCE; PROVIDED THAT THE FOREGOING
SHALL NOT BE CONSTRUED TO EXCUSE ANY ISSUING BANK FROM LIABILITY TO THE BORROWER
TO THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS
IN RESPECT OF WHICH ARE HEREBY WAIVED BY THE BORROWER) SUFFERED BY THE BORROWER
THAT ARE CAUSED BY SUCH ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN DETERMINING
WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF CREDIT COMPLY
WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE
OF GROSS NEGLIGENCE OR WILFUL MISCONDUCT ON THE PART OF AN ISSUING BANK (AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NONAPPEALABLE
JUDGMENT), SUCH ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH
DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE
GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED
THAT APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A
LETTER OF CREDIT, AN ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND
MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER
INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, OR
REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT
IN STRICT COMPLIANCE WITH THE TERMS OF SUCH LETTER OF CREDIT.


 


(H)  INTERIM INTEREST.  IF AN ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT, THEN,
UNLESS THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL ON THE DATE
SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR INTEREST, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE TO BUT
EXCLUDING THE DATE THAT THE BORROWER REIMBURSES SUCH LC DISBURSEMENT IN FULL,
(I) IN CASE OF AN LC DISBURSEMENT DENOMINATED IN US DOLLARS, AT THE RATE PER
ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS, AND (II) IN THE CASE OF AN LC
DISBURSEMENT DENOMINATED IN ANY OTHER CURRENCY, AT THE RATE PER ANNUM DETERMINED
BY SUCH ISSUING BANK (WHICH DETERMINATION WILL BE CONCLUSIVE ABSENT DEMONSTRABLE
ERROR) TO REPRESENT ITS COST OF FUNDS PLUS THE APPLICABLE RATE USED TO DETERMINE
INTEREST APPLICABLE TO LIBOR LOANS; PROVIDED THAT, IF THE BORROWER FAILS TO
REIMBURSE SUCH LC DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH (F) OF THIS
SECTION, THEN SECTION 2.12(D) SHALL APPLY.  INTEREST ACCRUED PURSUANT TO THIS
PARAGRAPH SHALL BE PAID TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
APPLICABLE ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF
PAYMENT BY

 

39

--------------------------------------------------------------------------------


 


ANY LENDER PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO REIMBURSE THE APPLICABLE
ISSUING BANK SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH
PAYMENT, AND SHALL BE PAYABLE ON DEMAND OR, IF NO DEMAND HAS BEEN MADE, ON THE
DATE ON WHICH THE BORROWER REIMBURSES THE APPLICABLE LC DISBURSEMENT IN FULL.


 


(I)  CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER RECEIVES NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS DEMANDING THE DEPOSIT OF CASH
COLLATERAL PURSUANT TO THIS PARAGRAPH, THE BORROWER SHALL DEPOSIT IN AN ACCOUNT
WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR
THE BENEFIT OF THE LENDERS, AN AMOUNT IN CASH IN US DOLLARS EQUAL TO 105% OF THE
LC EXPOSURE AS OF SUCH DATE (DETERMINED, IN THE CASE OF LETTERS OF CREDIT
DENOMINATED IN ALTERNATE CURRENCIES, ON THE BASIS OF EXCHANGE RATES PREVAILING
ON SUCH DATE) PLUS ANY ACCRUED AND UNPAID INTEREST THEREON; PROVIDED THAT THE
OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY,
AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR
OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH
RESPECT TO THE BORROWER DESCRIBED IN CLAUSE (H) OR (I) OF ARTICLE VII.  THE
BORROWER ALSO SHALL DEPOSIT CASH COLLATERAL IN ACCORDANCE WITH THIS PARAGRAPH AS
AND TO THE EXTENT REQUIRED BY SECTION 2.10(B).  EACH DEPOSIT OF CASH COLLATERAL
SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.  THE
ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE
EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT.  THE ADMINISTRATIVE AGENT
SHALL, TO THE EXTENT FUNDS IN SUCH ACCOUNT SHALL NOT BE REQUIRED FOR APPLICATION
HEREUNDER, BE INVESTED IN OVERNIGHT OR SHORT-TERM PERMITTED INVESTMENTS SELECTED
BY THE ADMINISTRATIVE AGENT, WHICH INVESTMENTS SHALL BE MADE AT THE BORROWER’S
RISK AND EXPENSE.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL
ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANKS FOR LC DISBURSEMENTS FOR
WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE
HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR
THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN
ACCELERATED, BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE BORROWER UNDER THIS
AGREEMENT.  IF THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL
HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO
THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE BORROWER WITHIN
THREE BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.  IF
THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER
PURSUANT TO SECTION 2.10(B), SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS
AFORESAID) SHALL BE RETURNED TO THE BORROWER AS AND TO THE EXTENT THAT, AFTER
GIVING EFFECT TO SUCH RETURN, THE AGGREGATE REVOLVING EXPOSURES WOULD NOT EXCEED
THE AGGREGATE COMMITMENT AND NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


(J)  ISSUING BANK REPORTS TO THE ADMINISTRATIVE AGENT.  UNLESS OTHERWISE AGREED
BY THE ADMINISTRATIVE AGENT, EACH ISSUING BANK SHALL REPORT IN WRITING TO THE
ADMINISTRATIVE AGENT (I) REASONABLY PRIOR TO THE TIME THAT SUCH ISSUING BANK
ISSUES, AMENDS, RENEWS OR EXTENDS ANY LETTER OF CREDIT, THE DATE OF SUCH
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION, AND THE FACE AMOUNT OF THE LETTERS OF
CREDIT ISSUED, AMENDED, RENEWED OR EXTENDED BY IT AND OUTSTANDING AFTER GIVING
EFFECT TO SUCH ISSUANCE,

 

40

--------------------------------------------------------------------------------


 


AMENDMENT, RENEWAL OR EXTENSION (AND WHETHER THE AMOUNTS THEREOF SHALL HAVE
CHANGED), (II) ON EACH BUSINESS DAY ON WHICH SUCH ISSUING BANK MAKES ANY LC
DISBURSEMENT, THE DATE AND AMOUNT OF SUCH LC DISBURSEMENT, (III) ON ANY BUSINESS
DAY ON WHICH THE BORROWER FAILS TO REIMBURSE AN LC DISBURSEMENT REQUIRED TO BE
REIMBURSED TO SUCH ISSUING BANK ON SUCH DAY, THE DATE OF SUCH FAILURE AND THE
AMOUNT OF SUCH LC DISBURSEMENT AND (IV) ON ANY OTHER BUSINESS DAY, SUCH OTHER
INFORMATION AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST AS TO THE
LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK.


 


SECTION 2.06.  FUNDING OF BORROWINGS.  (A)  EACH LENDER SHALL MAKE EACH LOAN TO
BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS BY 12:00 NOON, LOCAL TIME, TO THE ACCOUNT OF THE
ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE
TO THE LENDERS; PROVIDED THAT SWINGLINE LOANS SHALL BE MADE AS PROVIDED IN
SECTION 2.04.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE
BORROWER BY PROMPTLY REMITTING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN
ACCOUNT OF THE BORROWER OR, IN THE CASE OF ABR LOANS MADE TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.05(F), TO THE
ISSUING BANK SPECIFIED BY THE BORROWER IN THE APPLICABLE BORROWING REQUEST.


 


(B)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION AND MAY, IN
RELIANCE ON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING
AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE
APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE
LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT
PROMPTLY AFTER DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO
BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE
CASE OF A PAYMENT TO BE MADE BY SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION OR (II) IN THE CASE OF A
PAYMENT TO BE MADE BY THE BORROWER, THE INTEREST RATE APPLICABLE TO ABR LOANS. 
IF SUCH LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT
SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.


 


SECTION 2.07.  INTEREST ELECTIONS.  (A)  EACH BORROWING  INITIALLY SHALL BE OF
THE TYPE AND, IN THE CASE OF A EURIBOR BORROWING OR LIBOR BORROWING, SHALL HAVE
AN INITIAL INTEREST PERIOD AS SPECIFIED IN THE APPLICABLE BORROWING REQUEST OR
AS OTHERWISE PROVIDED IN SECTION 2.03.  THEREAFTER, THE BORROWER MAY, IN THE
CASE OF A BORROWING DENOMINATED IN US DOLLARS, ELECT TO CONVERT SUCH BORROWING
TO A BORROWING OF A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN THE
CASE OF A EURIBOR BORROWING OR LIBOR BORROWING, MAY ELECT INTEREST PERIODS
THEREFOR, ALL AS PROVIDED IN THIS SECTION.  THE BORROWER MAY ELECT DIFFERENT
OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED BORROWING, IN WHICH
CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE

 

41

--------------------------------------------------------------------------------


 


LENDERS, AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A
SEPARATE BORROWING.  THIS SECTION SHALL NOT APPLY TO SWINGLINE BORROWINGS, WHICH
MAY NOT BE CONVERTED OR CONTINUED.


 


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A BORROWING
REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWER WERE REQUESTING A
BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE
DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST SHALL BE
IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR FACSIMILE TO THE
ADMINISTRATIVE AGENT OF AN EXECUTED WRITTEN INTEREST ELECTION REQUEST.  EACH
TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE FOLLOWING
INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)            THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES
AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN
WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND
(IV) BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)           THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)          IN THE CASE OF A BORROWING DENOMINATED IN US DOLLARS, WHETHER THE
RESULTING BORROWING IS TO BE AN ABR BORROWING OR A LIBOR BORROWING; AND

 

(IV)          IF THE RESULTING BORROWING IS TO BE A EURIBOR BORROWING OR A LIBOR
BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO
SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE
TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a EURIBOR Borrowing or a LIBOR
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

 


(C)  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST IN ACCORDANCE
WITH THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE
DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(D)  IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH
RESPECT TO A EURIBOR BORROWING OR A LIBOR BORROWING AND FAILS, AT OR PRIOR TO
THE TIME AT WHICH SUCH INTEREST ELECTION REQUEST FOR THE CONTINUATION OF SUCH
BORROWING FOR AN ADDITIONAL INTEREST PERIOD WOULD BE REQUIRED TO BE DELIVERED,
TO DELIVER A NOTICE PURSUANT TO SECTION 2.09 TO THE EFFECT THAT THE BORROWER
WILL REPAY SUCH BORROWING AT THE END OF THE APPLICABLE INTEREST PERIOD, THEN,
UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST
PERIOD SUCH BORROWING SHALL (I) IN THE CASE OF A BORROWING DENOMINATED IN US
DOLLARS, BE CONVERTED TO AN ABR BORROWING AND (II) IN THE

 

42

--------------------------------------------------------------------------------


 


CASE OF A BORROWING DENOMINATED IN EURO OR STERLING, BE CONTINUED AS A EURIBOR
BORROWING OR A LIBOR BORROWING, AS THE CASE MAY BE, WITH AN INTEREST PERIOD OF
ONE MONTH’S DURATION.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT
THE REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG AS
AN EVENT OF DEFAULT IS CONTINUING, (I) NO OUTSTANDING BORROWING DENOMINATED IN
US DOLLARS MAY BE CONVERTED TO OR CONTINUED AS A LIBOR BORROWING AND (II) UNLESS
REPAID, EACH LIBOR BORROWING DENOMINATED IN US DOLLARS SHALL BE CONVERTED TO AN
ABR BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO.


 


SECTION 2.08.  TERMINATION, REDUCTION AND EXPANSION OF COMMITMENTS.  (A)  UNLESS
PREVIOUSLY TERMINATED, THE COMMITMENTS SHALL AUTOMATICALLY TERMINATE ON THE
MATURITY DATE.


 


(B)  THE BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME PERMANENTLY
REDUCE, THE COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF THE COMMITMENTS
SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF US$1,000,000 AND NOT LESS
THAN US$5,000,000 AND (II) THE BORROWER SHALL NOT TERMINATE OR REDUCE THE
COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE LOANS IN
ACCORDANCE WITH SECTION 2.10, THE AGGREGATE REVOLVING EXPOSURES WOULD EXCEED THE
AGGREGATE COMMITMENTS.


 


(C)  THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION TO
TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST
THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF
ANY SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE
CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE BORROWER PURSUANT TO THIS
SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OR REDUCTION
OF THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION MAY STATE THAT SUCH
NOTICE IS CONDITIONED UPON THE OCCURRENCE OF ONE OR MORE EVENTS SPECIFIED
THEREIN, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE BORROWER (BY NOTICE TO
THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS
SHALL BE PERMANENT.  EACH REDUCTION OF THE COMMITMENTS SHALL BE MADE RATABLY
AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


 


(D)  THE BORROWER MAY AT ANY TIME AND FROM TIME TO TIME, BY WRITTEN NOTICE TO
THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY DELIVER A COPY TO THE LENDERS)
EXECUTED BY THE BORROWER AND ONE OR MORE FINANCIAL INSTITUTIONS (ANY SUCH
FINANCIAL INSTITUTION REFERRED TO IN THIS SECTION BEING CALLED AN “INCREASING
LENDER”), WHICH MAY INCLUDE ANY LENDER, CAUSE COMMITMENTS OF THE INCREASING
LENDERS TO BE INCREASED (OR CAUSE THE INCREASING LENDERS TO EXTEND NEW
COMMITMENTS) IN AN AMOUNT FOR EACH INCREASING LENDER (WHICH SHALL NOT BE LESS
THAN US$5,000,000) SET FORTH IN SUCH NOTICE; PROVIDED, THAT (I) NO LENDER SHALL
HAVE ANY OBLIGATION TO INCREASE ITS COMMITMENT PURSUANT TO THIS PARAGRAPH,
(II) ALL NEW COMMITMENTS AND INCREASES IN EXISTING COMMITMENTS BECOMING
EFFECTIVE UNDER THIS PARAGRAPH DURING THE TERM OF THIS AGREEMENT SHALL NOT
EXCEED US$50,000,000 IN THE AGGREGATE, (III) EACH INCREASING LENDER, IF NOT

 

43

--------------------------------------------------------------------------------


 


ALREADY A LENDER HEREUNDER, SHALL BE SUBJECT TO THE APPROVAL OF THE
ADMINISTRATIVE AGENT (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD) AND
(IV) EACH INCREASING LENDER, IF NOT ALREADY A LENDER HEREUNDER, SHALL BECOME A
PARTY TO THIS AGREEMENT BY COMPLETING AND DELIVERING TO THE ADMINISTRATIVE AGENT
A DULY EXECUTED ACCESSION AGREEMENT IN A FORM REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE BORROWER (AN “ACCESSION AGREEMENT”).   NEW
COMMITMENTS AND INCREASES IN COMMITMENTS SHALL BECOME EFFECTIVE ON THE DATE
SPECIFIED IN THE APPLICABLE NOTICES DELIVERED PURSUANT TO THIS PARAGRAPH.  UPON
THE EFFECTIVENESS OF ANY ACCESSION AGREEMENT TO WHICH ANY INCREASING LENDER IS A
PARTY, (I) SUCH INCREASING LENDER SHALL THEREAFTER BE DEEMED TO BE A PARTY TO
THIS AGREEMENT AND SHALL BE ENTITLED TO ALL RIGHTS, BENEFITS AND PRIVILEGES
ACCORDED A LENDER HEREUNDER AND SUBJECT TO ALL OBLIGATIONS OF A LENDER HEREUNDER
AND (II) SCHEDULE 2.01 SHALL BE DEEMED TO HAVE BEEN AMENDED TO REFLECT THE
COMMITMENT OF SUCH INCREASING LENDER AS PROVIDED IN SUCH ACCESSION AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, NO INCREASE IN THE COMMITMENTS (OR IN THE
COMMITMENT OF ANY LENDER) PURSUANT TO THIS PARAGRAPH SHALL BECOME EFFECTIVE
UNLESS (I) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED DOCUMENTS CONSISTENT
WITH THOSE DELIVERED UNDER SECTION 4.01(B) AND (C) (IN EACH CASE, SOLELY WITH
RESPECT TO THE BORROWER), GIVING EFFECT TO SUCH INCREASE AND (II) ON THE
EFFECTIVE DATE OF SUCH INCREASE, THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER SET FORTH IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AND NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE TO THAT EFFECT DATED SUCH
DATE AND EXECUTED BY A FINANCIAL OFFICER OF THE BORROWER.  ON THE EFFECTIVE DATE
(THE “INCREASE EFFECTIVE DATE”) OF ANY INCREASE IN THE COMMITMENTS PURSUANT TO
THIS PARAGRAPH (A “COMMITMENT INCREASE”), (I) THE AGGREGATE PRINCIPAL AMOUNT OF
THE REVOLVING BORROWINGS OUTSTANDING (THE “INITIAL BORROWINGS”) IMMEDIATELY
PRIOR TO THE COMMITMENT INCREASE ON THE INCREASE EFFECTIVE DATE SHALL BE DEEMED
TO BE PAID, (II) EACH INCREASING LENDER THAT SHALL HAVE HAD A COMMITMENT PRIOR
TO THE COMMITMENT INCREASE SHALL PAY TO THE ADMINISTRATIVE AGENT IN SAME DAY
FUNDS (IN THE APPLICABLE CURRENCIES), AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN
(A) THE PRODUCT OF (1) SUCH LENDER’S APPLICABLE PERCENTAGE (CALCULATED AFTER
GIVING EFFECT TO THE COMMITMENT INCREASE) MULTIPLIED BY (2) THE AMOUNT OF EACH
SUBSEQUENT BORROWING (AS HEREINAFTER DEFINED) AND (B) THE PRODUCT OF (1) SUCH
LENDER’S APPLICABLE PERCENTAGE (CALCULATED WITHOUT GIVING EFFECT TO THE
COMMITMENT INCREASE) MULTIPLIED BY (2) THE AMOUNT OF EACH INITIAL BORROWING,
(III) EACH INCREASING LENDER THAT SHALL NOT HAVE HAD A COMMITMENT PRIOR TO THE
COMMITMENT INCREASE SHALL PAY TO ADMINISTRATIVE AGENT IN SAME DAY FUNDS (IN THE
APPLICABLE CURRENCIES) AN AMOUNT EQUAL TO THE PRODUCT OF (1) SUCH INCREASING
LENDER’S APPLICABLE PERCENTAGE (CALCULATED AFTER GIVING EFFECT TO THE COMMITMENT
INCREASE) MULTIPLIED BY (2) THE AMOUNT OF EACH SUBSEQUENT BORROWING, (IV) AFTER
THE ADMINISTRATIVE AGENT RECEIVES THE FUNDS SPECIFIED IN CLAUSES (II) AND
(III) ABOVE, THE ADMINISTRATIVE AGENT SHALL PAY TO EACH LENDER (IN THE
APPLICABLE CURRENCIES) THE PORTION OF SUCH FUNDS THAT IS EQUAL TO THE DIFFERENCE
BETWEEN (A) THE PRODUCT OF (1) SUCH LENDER’S APPLICABLE PERCENTAGE (CALCULATED
WITHOUT GIVING EFFECT TO THE COMMITMENT INCREASE) MULTIPLIED BY (2) THE AMOUNT
OF EACH INITIAL BORROWING, AND (B) THE PRODUCT OF (1) SUCH LENDER’S APPLICABLE
PERCENTAGE (CALCULATED AFTER GIVING EFFECT TO THE COMMITMENT INCREASE)
MULTIPLIED BY (2) THE AMOUNT OF EACH SUBSEQUENT BORROWING, (V) AFTER THE
EFFECTIVENESS OF THE COMMITMENT INCREASE, THE BORROWER SHALL BE DEEMED TO HAVE
MADE NEW BORROWINGS (THE “SUBSEQUENT BORROWINGS”) IN AMOUNTS (IN THE

 

44

--------------------------------------------------------------------------------


 


CURRENCIES OF THE INITIAL BORROWINGS) EQUAL TO THE AMOUNTS OF THE INITIAL
BORROWINGS AND OF THE TYPES AND FOR THE INTEREST PERIODS SPECIFIED IN A
BORROWING REQUEST DELIVERED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
SECTION 2.03, (VI) EACH LENDER SHALL BE DEEMED TO HOLD ITS APPLICABLE PERCENTAGE
OF EACH SUBSEQUENT BORROWING (CALCULATED AFTER GIVING EFFECT TO THE COMMITMENT
INCREASE) AND (VII) THE BORROWER SHALL PAY EACH LENDER ANY AND ALL ACCRUED BUT
UNPAID INTEREST ON ITS LOANS COMPRISING THE INITIAL BORROWINGS.  THE DEEMED
PAYMENTS MADE PURSUANT TO CLAUSE (I) ABOVE SHALL BE SUBJECT TO COMPENSATION BY
THE BORROWER PURSUANT TO THE PROVISIONS OF SECTION 2.15 IF THE INCREASE
EFFECTIVE DATE OCCURS OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD RELATING
THERETO.


 


SECTION 2.09.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A)  THE BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH LOAN OF SUCH LENDER ON
THE MATURITY DATE, AND (II) TO THE SWINGLINE LENDER THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER OF THE MATURITY DATE AND THE FIRST
DATE AFTER SUCH SWINGLINE LOAN IS MADE THAT IS THE 15TH OR LAST DAY OF A
CALENDAR MONTH AND IS AT LEAST THREE BUSINESS DAYS AFTER SUCH SWINGLINE LOAN IS
MADE; PROVIDED THAT ON EACH DATE ON WHICH A BORROWING (OTHER THAN A SWING LINE
LOAN) IS MADE, THE BORROWER SHALL REPAY ALL SWINGLINE LOANS THAT WERE
OUTSTANDING ON SUCH DATE.


 


(B)  THE RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE
PRIMA FACIE EVIDENCE, ABSENT DEMONSTRABLE ERROR, OF THE EXISTENCE AND AMOUNTS OF
THE OBLIGATIONS OF THE BORROWER IN RESPECT OF THE LOANS, LC DISBURSEMENTS,
INTEREST AND FEES DUE OR ACCRUED HEREUNDER; PROVIDED THAT THE FAILURE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO MAINTAIN SUCH RECORDS OR ANY ERROR THEREIN
SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER TO PAY ANY AMOUNTS
DUE HEREUNDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(C)  ANY LENDER MAY REQUEST THAT LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY IT
BE EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE,
EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF
SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED
ASSIGNS) AND IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT.  THEREAFTER, THE
LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES
(INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR
MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED
THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS
REGISTERED ASSIGNS).


 


SECTION 2.10.  PREPAYMENT OF LOANS.  (A)  THE BORROWER SHALL HAVE THE RIGHT AT
ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART,
SUBJECT TO THE REQUIREMENTS OF THIS SECTION.


 


(B)  IF THE AGGREGATE REVOLVING EXPOSURES SHALL AT ANY TIME EXCEED THE AGGREGATE
COMMITMENTS, THEN (I) ON THE LAST DAY OF ANY INTEREST PERIOD FOR ANY EURIBOR
BORROWING OR LIBOR BORROWING, AND (II) ON EACH OTHER DATE ON WHICH ANY ABR
REVOLVING BORROWING OR SWINGLINE LOAN SHALL BE OUTSTANDING, THE BORROWER SHALL
PREPAY LOANS (OR, IF NO LOANS ARE OUTSTANDING, DEPOSIT CASH COLLATERAL IN AN
ACCOUNT WITH THE

 

45

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTION 2.05(I)) IN AN AGGREGATE AMOUNT
EQUAL TO THE LESSER OF (A) THE AMOUNT NECESSARY TO ELIMINATE SUCH EXCESS AND
(B) THE AMOUNT OF THE APPLICABLE REVOLVING BORROWINGS OR SWINGLINE LOANS
REFERRED TO IN CLAUSE (I) OR (II), AS APPLICABLE.  IF THE AGGREGATE AMOUNT OF
THE REVOLVING EXPOSURES AT ANY TIME SHALL EXCEED 105% OF THE AGGREGATE
COMMITMENTS, THEN THE BORROWER SHALL, WITHIN THREE BUSINESS DAYS, PREPAY ONE OR
MORE BORROWINGS (OR, IF NO SUCH BORROWINGS ARE OUTSTANDING, DEPOSIT CASH
COLLATERAL IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
SECTION 2.05(I)) IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.


 


(C)  PRIOR TO ANY OPTIONAL OR MANDATORY PREPAYMENT OF BORROWINGS UNDER THIS
SECTION, THE BORROWER SHALL SPECIFY THE BORROWING OR BORROWINGS TO BE PREPAID IN
THE NOTICE OF SUCH PREPAYMENT DELIVERED PURSUANT TO PARAGRAPH (D) OF THIS
SECTION.


 


(D)  THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT (AND, IN THE CASE OF
PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER) BY TELEPHONE (CONFIRMED BY
HAND DELIVERY OR FACSIMILE) OF ANY OPTIONAL PREPAYMENT AND, TO THE EXTENT
PRACTICABLE, ANY MANDATORY PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF
A EURIBOR BORROWING OR A LIBOR BORROWING, NOT LATER THAN 11:00 A.M., LOCAL TIME,
THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE CASE OF
PREPAYMENT OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M., LOCAL TIME, ONE
BUSINESS DAY BEFORE THE DATE OF PREPAYMENT OR (III) IN THE CASE OF PREPAYMENT OF
A SWINGLINE LOAN, NOT LATER THAN 12:00 NOON, LOCAL TIME, ON THE DATE OF
PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE
PREPAYMENT DATE, THE PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE
PREPAID AND, IN THE CASE OF A MANDATORY PREPAYMENT, A REASONABLY DETAILED
CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT; PROVIDED THAT IF A NOTICE OF
OPTIONAL PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF
TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY SECTION 2.08, THEN SUCH NOTICE
OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN
ACCORDANCE WITH SECTION 2.08.  EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE
IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF
THE SAME TYPE AS PROVIDED IN SECTION 2.02.  EACH PREPAYMENT OF A BORROWING SHALL
BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS
SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.12.


 


SECTION 2.11.  FEES.  (A)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER A COMMITMENT FEE, WHICH SHALL ACCRUE AT THE
APPLICABLE RATE ON THE DAILY UNUSED AMOUNT OF THE COMMITMENT OF SUCH LENDER
DURING THE PERIOD FROM AND INCLUDING THE DATE HEREOF TO BUT EXCLUDING THE DATE
ON WHICH SUCH COMMITMENT TERMINATES.  ACCRUED COMMITMENT FEES SHALL BE PAYABLE
IN ARREARS ON THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR
AND ON THE DATE ON WHICH THE COMMITMENTS TERMINATE, COMMENCING ON THE FIRST SUCH
DATE TO OCCUR AFTER THE DATE HEREOF.  ALL COMMITMENT FEES SHALL BE COMPUTED ON
THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF
DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).  FOR PURPOSES
OF COMPUTING COMMITMENT FEES, A COMMITMENT OF A LENDER SHALL BE DEEMED TO BE
USED TO THE EXTENT OF THE OUTSTANDING LOANS AND LC EXPOSURE OF SUCH LENDER (AND
THE SWINGLINE EXPOSURE OF SUCH LENDER SHALL BE DISREGARDED FOR SUCH PURPOSE).

 

46

--------------------------------------------------------------------------------


 


(B)  THE BORROWER AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS IN LETTERS
OF CREDIT, WHICH SHALL ACCRUE AT THE APPLICABLE RATE USED TO DETERMINE THE
INTEREST RATE APPLICABLE TO LIBOR REVOLVING LOANS ON THE DAILY AMOUNT OF SUCH
LENDER’S LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED
LC DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE LATER OF THE DATE ON WHICH SUCH LENDER’S COMMITMENT TERMINATES AND
THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO EACH
ISSUING BANK FOR ITS OWN ACCOUNT, A FRONTING FEE EQUAL TO 0.125% PER ANNUM ON
THE FACE AMOUNT OF EACH LETTER OF CREDIT ISSUED BY IT, WHICH FEE SHALL BE
PAYABLE QUARTERLY IN ARREARS, AS WELL AS SUCH ISSUING BANK’S STANDARD FEES WITH
RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT
OR PROCESSING OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES
ACCRUED THROUGH AND INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND
DECEMBER OF EACH YEAR SHALL BE PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH
LAST DAY, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE;
PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE
COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE
COMMITMENTS TERMINATE SHALL BE PAYABLE PROMPTLY ON DEMAND.  ANY OTHER FEES
PAYABLE TO AN ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN 10
DAYS AFTER DEMAND.  ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE COMPUTED
ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF
DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(C)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN
ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON
BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


(D)  ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO AN ISSUING BANK, IN THE CASE
OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF COMMITMENT FEES AND
PARTICIPATION FEES, TO THE LENDERS ENTITLED THERETO.  IN THE ABSENCE OF
DEMONSTRABLE ERROR IN THE CALCULATION OF THE AMOUNT OF ANY FEES HEREUNDER, FEES
PAID SHALL NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


 


SECTION 2.12.  INTEREST.  (A)  THE LOANS COMPRISING EACH ABR BORROWING SHALL
BEAR INTEREST AT THE ALTERNATE BASE RATE PLUS THE APPLICABLE RATE.


 


(B)  THE LOANS COMPRISING EACH EURIBOR BORROWING AND EACH LIBOR BORROWING SHALL
BEAR INTEREST AT THE ADJUSTED EURIBO RATE OR THE ADJUSTED LIBO RATE, AS THE CASE
MAY BE, FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE
RATE.


 


(C)  EACH SWINGLINE LOAN SHALL BEAR INTEREST AT THE FEDERAL FUNDS RATE PLUS THE
APPLICABLE RATE.


 


(D)  NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN
OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWER HEREUNDER IS NOT PAID WHEN

 

47

--------------------------------------------------------------------------------


 


DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER
ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PER ANNUM
PLUS THE RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING
PARAGRAPHS OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER OVERDUE AMOUNT, 2%
PER ANNUM PLUS THE RATE APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF
THIS SECTION.


 


(E)  ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN AND UPON TERMINATION OF THE COMMITMENTS; PROVIDED
THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (D) OF THIS SECTION SHALL BE
PAYABLE PROMPTLY ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF
ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR LOAN PRIOR TO THE END OF THE
AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID
SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND (III) IN THE
EVENT OF ANY CONVERSION OF A EURIBOR LOAN OR A LIBOR LOAN PRIOR TO THE END OF
THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE
PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


 


(F)  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS, EXCEPT THAT (I) INTEREST ON BORROWINGS DENOMINATED IN STERLING AND
(II) INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT TIMES WHEN THE
ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE COMPUTED ON THE BASIS OF
A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR, EXCEPT IN THE CASE OF BORROWINGS
DENOMINATED IN STERLING), AND IN EACH CASE SHALL BE PAYABLE FOR THE ACTUAL
NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY). 
THE APPLICABLE ALTERNATE BASE RATE, ADJUSTED EURIBOR RATE, ADJUSTED LIBO RATE OR
FEDERAL FUNDS RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT DEMONSTRABLE ERROR.


 


SECTION 2.13.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EURIBOR BORROWING OR A LIBOR BORROWING:


 

(A) THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE CONCLUSIVE
ABSENT DEMONSTRABLE ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE ADJUSTED EURIBO RATE OR THE ADJUSTED LIBO RATE FOR SUCH
INTEREST PERIOD; OR

 

(B) THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT THE
ADJUSTED EURIBO RATE OR THE ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD WILL NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING
THEIR LOANS INCLUDED IN SUCH EURIBOR BORROWING OR LIBOR BORROWING FOR SUCH
INTEREST PERIOD;

 

then the Administrative Agent shall give notice (which may be telephonic, but
shall be promptly confirmed in writing) thereof to the Borrower and the Lenders
as promptly as practicable and, until the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) if such Borrowing is denominated in US Dollars, any Borrowing
Request or Interest Election Request that

 

48

--------------------------------------------------------------------------------


 

requests the making of such Borrowing as or the conversion of such Borrowing to,
or continuation of such Borrowing as, a LIBOR Borrowing shall be ineffective,
and such Borrowing shall be continued as an ABR Borrowing, and (ii) if such
Borrowing is denominated in Euro or Sterling, the Borrower and the
Administrative Agent shall determine a rate to be applicable to such Borrowing
in lieu of the Adjusted EURIBO Rate or the Adjusted LIBO Rate in its reasonable
discretion based on market conditions and in consultation with the Borrower and
the Lenders.

 


SECTION 2.14.  INCREASED COSTS.  (A)  IF ANY CHANGE IN LAW SHALL:


 

(I) IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY
LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH
RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED EURIBO RATE OR THE ADJUSTED LIBO
RATE) OR ISSUING BANK;

 

(II) SUBJECT ANY LENDER OR ISSUING BANK TO (OR ANY INCREASE IN) ANY OTHER
CONNECTION TAXES, EXCEPT ANY SUCH TAXES IMPOSED ON OR MEASURED BY ITS NET INCOME
OR PROFITS (HOWEVER DENOMINATED) OR FRANCHISE TAXES IMPOSED IN LIEU OF NET
INCOME OR PROFITS TAXES, WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, ANY LETTER OF CREDIT, OR ANY PARTICIPATION IN A LETTER OF CREDIT OR
ANY LOAN MADE OR LETTER OF CREDIT ISSUED, BY IT; OR

 

(III) IMPOSE ON ANY LENDER OR ISSUING BANK OR ANY RELEVANT INTERBANK MARKET ANY
OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR EURIBOR LOANS OR
LIBOR LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION
THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any EURIBOR Loan or LIBOR Loan (or of
maintaining its obligation to make any such Loan), to increase the cost to such
Lender or Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or issue any Letter
of Credit) or to reduce the amount of any sum received or receivable by such
Lender or Issuing Bank hereunder (whether of principal, interest or otherwise),
then, from time to time upon the written request of such Lender or Issuing Bank,
which request shall set forth in reasonable detail the basis for such request,
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such additional costs or expenses incurred or reduction
suffered.

 


(B)  IF ANY LENDER OR ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW REGARDING
CAPITAL REQUIREMENTS HAS HAD OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF
RETURN ON SUCH LENDER’S OR ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF SUCH
LENDER’S OR ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS
AGREEMENT, THE COMMITMENTS OF OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS
OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY AN ISSUING
BANK, TO A LEVEL BELOW THAT

 

49

--------------------------------------------------------------------------------


 


WHICH SUCH LENDER OR ISSUING BANK OR SUCH LENDER’S OR ISSUING BANK’S HOLDING
COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S OR ISSUING BANK’S POLICIES AND THE POLICIES OF SUCH
LENDER’S OR ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY),
THEN, FROM TIME TO TIME UPON REQUEST OF SUCH LENDER OR ISSUING BANK, WHICH
REQUEST SHALL SET FORTH IN REASONABLE DETAIL THE BASIS FOR SUCH REQUEST, THE
BORROWER WILL PAY TO SUCH LENDER OR ISSUING BANK, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR ISSUING BANK OR
SUCH LENDER’S OR ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)  ANY LENDER OR ISSUING BANK REQUESTING COMPENSATION UNDER THIS SECTION SHALL
DELIVER A CERTIFICATE TO THE BORROWER SETTING FORTH THE AMOUNT OR AMOUNTS
NECESSARY TO COMPENSATE SUCH LENDER OR ISSUING BANK OR ITS HOLDING COMPANY, AS
THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION, WHICH
CERTIFICATE SHALL BE CONCLUSIVE ABSENT DEMONSTRABLE ERROR.  IN DETERMINING SUCH
ADDITIONAL AMOUNTS, EACH LENDER OR ISSUING BANK WILL ACT IN GOOD FAITH AND WILL
USE ALLOCATION AND ATTRIBUTION METHODS THAT IT IN GOOD FAITH DETERMINES TO BE
REASONABLE.  THE BORROWER SHALL PAY SUCH LENDER OR ISSUING BANK, AS THE CASE MAY
BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT
THEREOF.


 


(D)  FAILURE OR DELAY ON THE PART OF ANY LENDER OR ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT THE
BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR ISSUING BANK PURSUANT
TO THIS SECTION FOR ANY INCREASED COSTS OR EXPENSES INCURRED OR REDUCTIONS
SUFFERED MORE THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR ISSUING BANK,
AS THE CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO
SUCH INCREASED COSTS OR EXPENSES OR REDUCTIONS AND OF SUCH LENDER’S OR ISSUING
BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE
CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR EXPENSES OR REDUCTIONS IS
RETROACTIVE, THEN THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 


SECTION 2.15.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EURIBOR LOAN OR LIBOR LOAN OTHER THAN ON THE LAST DAY OF AN
INTEREST PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF
DEFAULT), (B) THE CONVERSION OF ANY EURIBOR LOAN OR LIBOR LOAN OTHER THAN ON THE
LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW,
CONVERT OR CONTINUE ANY EURIBOR LOAN OR LIBOR LOAN ON THE DATE SPECIFIED IN ANY
NOTICE DELIVERED PURSUANT HERETO OR (D) THE ASSIGNMENT OF ANY EURIBOR LOAN OR
LIBOR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO
AS A RESULT OF A REQUEST BY THE BORROWER PURSUANT TO SECTION 2.18, THEN, IN ANY
SUCH EVENT, THE BORROWER SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST AND
EXPENSE ATTRIBUTABLE TO SUCH EVENT UPON WRITTEN REQUEST BY SUCH LENDER, WHICH
REQUEST SHALL SET FORTH IN REASONABLE DETAIL THE BASIS FOR SUCH REQUEST.  SUCH
LOSS, COST OR EXPENSE TO ANY LENDER SHALL BE DEEMED TO INCLUDE AN AMOUNT
DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF
INTEREST THAT WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH
EVENT NOT OCCURRED, AT THE ADJUSTED EURIBO RATE OR ADJUSTED LIBO RATE THAT WOULD
HAVE BEEN APPLICABLE TO SUCH LOAN (BUT NOT INCLUDING THE APPLICABLE RATE
APPLICABLE THERETO), FOR THE PERIOD FROM

 

50

--------------------------------------------------------------------------------


 


THE DATE OF SUCH EVENT TO THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD
THEREFOR (OR, IN THE CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, FOR THE
PERIOD THAT WOULD HAVE BEEN THE INTEREST PERIOD FOR SUCH LOAN), OVER (II) THE
AMOUNT OF INTEREST THAT WOULD ACCRUE ON SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD AT
THE INTEREST RATE WHICH SUCH LENDER WOULD BID WERE IT TO BID, AT THE
COMMENCEMENT OF SUCH PERIOD, FOR DOLLAR DEPOSITS OF A COMPARABLE AMOUNT AND
PERIOD FROM OTHER BANKS IN THE LONDON INTERBANK MARKET.  TOGETHER WITH THE
WRITTEN REQUEST REQUIRED BY THE PREVIOUS SENTENCE, ANY LENDER REQUESTING
COMPENSATION SHALL DELIVER A CERTIFICATE TO THE BORROWER SETTING FORTH ANY
AMOUNT OR AMOUNTS THAT SUCH LENDER IS ENTITLED TO RECEIVE PURSUANT TO THIS
SECTION, WHICH CERTIFICATE SHALL BE CONCLUSIVE ABSENT DEMONSTRABLE ERROR.  THE
BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS
SECTION FOR ANY LOSSES, COSTS OR EXPENSES DESCRIBED IN THIS SECTION SUFFERED
MORE THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER NOTIFIES THE BORROWER OF
SUCH LOSSES, COSTS OR EXPENSES AND OF SUCH LENDER’S OR INTENTION TO CLAIM
COMPENSATION THEREFOR.  IN DETERMINING SUCH ADDITIONAL AMOUNTS, EACH LENDER WILL
ACT IN GOOD FAITH AND WILL USE ALLOCATION AND ATTRIBUTION METHODS DETERMINED BY
IT IN GOOD FAITH TO BE REASONABLE.  THE BORROWER SHALL PAY SUCH LENDER THE
AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT
THEREOF.


 


SECTION 2.16.  TAXES.  (A)  PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR
ON ACCOUNT OF ANY OBLIGATION OF ANY LOAN PARTY HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING
FOR ANY TAXES, PROVIDED THAT IF ANY APPLICABLE LAW (AS DETERMINED IN THE GOOD
FAITH DISCRETION OF AN APPLICABLE WITHHOLDING AGENT (AS DEFINED BELOW)) REQUIRES
THE DEDUCTION OR WITHHOLDING OF ANY TAX FROM ANY SUCH PAYMENT (INCLUDING, FOR
THE AVOIDANCE OF DOUBT, ANY SUCH DEDUCTION OR WITHHOLDING REQUIRED TO BE MADE BY
THE APPLICABLE LOAN PARTY OR THE ADMINISTRATIVE AGENT, OR, IN THE CASE OF ANY
LENDER THAT IS TREATED AS A PARTNERSHIP FOR US FEDERAL INCOME TAX PURPOSES, BY
SUCH LENDER FOR THE ACCOUNT OF ANY OF ITS DIRECT OR INDIRECT BENEFICIAL OWNERS),
THE APPLICABLE LOAN PARTY, THE ADMINISTRATIVE AGENT OR THE APPLICABLE DIRECT OR
INDIRECT LENDER (ANY SUCH PERSON A “WITHHOLDING AGENT”) SHALL MAKE SUCH
DEDUCTIONS AND TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW AND, IF SUCH TAX IS AN INDEMNIFIED
TAX, THEN THE SUM PAYABLE BY THE APPLICABLE LOAN PARTY SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT, LENDER OR ISSUING BANK OR ITS BENEFICIAL OWNER, AS THE CASE MAY BE,
RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE.


 


(B)  PAYMENT OF OTHER TAXES BY THE BORROWER.  WITHOUT LIMITING THE PROVISIONS OF
PARAGRAPH (A) ABOVE, THE BORROWER SHALL TIMELY PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)  INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND ISSUING BANK, WITHIN 10 DAYS AFTER DEMAND
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES (INCLUDING INDEMNIFIED
TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION) PAYABLE BY THE ADMINISTRATIVE AGENT, SUCH ISSUING BANK OR SUCH LENDER
OR ITS BENEFICIAL OWNER, AS THE CASE MAY BE, AND ANY REASONABLE OUT-OF-POCKET
EXPENSES ARISING THEREFROM OR WITH

 

51

--------------------------------------------------------------------------------


 


RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO
THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR
AN ISSUING BANK (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR AN ISSUING
BANK, SHALL BE CONCLUSIVE ABSENT DEMONSTRABLE ERROR.


 


(D)  INDEMNIFICATION OF THE ADMINISTRATIVE AGENT.  EACH LENDER SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT, WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR THE FULL
AMOUNT OF ANY EXCLUDED TAXES ATTRIBUTABLE TO SUCH LENDER THAT ARE PAYABLE BY THE
ADMINISTRATIVE AGENT, AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH EXCLUDED TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO ANY LENDER BY THE ADMINISTRATIVE AGENT
SHALL BE CONCLUSIVE ABSENT DEMONSTRABLE ERROR.


 


(E)  EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER
SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(F)  STATUS OF FEE RECEIVERS.  EACH FEE RECEIVER HEREBY REPRESENTS THAT IT IS A
PERMITTED INVESTOR AND AGREES TO UPDATE INTERNAL REVENUE SERVICE FORM W-9 (OR
ITS SUCCESSOR FORM) OR APPLICABLE INTERNAL REVENUE SERVICE FORM W-8 (OR ITS
SUCCESSOR FORM) UPON ANY CHANGE IN SUCH PERSON’S CIRCUMSTANCES OR IF SUCH FORM
EXPIRES OR BECOMES INACCURATE OR OBSOLETE, AND TO PROMPTLY NOTIFY THE BORROWER
AND THE ADMINISTRATIVE AGENT IF SUCH PERSON BECOMES LEGALLY INELIGIBLE TO
PROVIDE SUCH FORM.


 


(G)  STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION
FROM OR REDUCTION OF ANY APPLICABLE WITHHOLDING TAX WITH RESPECT TO PAYMENTS
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL DELIVER TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES REASONABLY REQUESTED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN ADDITION, ANY
LENDER, IF REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SHALL DELIVER
SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT AS WILL ENABLE THE BORROWER OR THE
ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO
BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THE PRECEDING TWO SENTENCES, IN THE CASE OF ANY
WITHHOLDING TAX OTHER THAN THE US FEDERAL WITHHOLDING TAX, THE COMPLETION,
EXECUTION AND SUBMISSION OF SUCH FORMS SHALL NOT BE REQUIRED IF IN THE FOREIGN
LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD SUBJECT SUCH
FOREIGN LENDER TO ANY MATERIAL UNREIMBURSED COST OR EXPENSE OR WOULD MATERIALLY
PREJUDICE THE LEGAL OR COMMERCIAL POSITION OF SUCH FOREIGN LENDER.

 

52

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, any Foreign Lender shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

(I)             DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES OF AMERICA IS A PARTY,

 

(II)          DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

 

(III) IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE EXEMPTION FOR
PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT I TO THE EFFECT THAT SUCH FOREIGN LENDER IS
NOT (A) A “BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A
“10 PERCENT SHAREHOLDER” OF THE BORROWER WITHIN THE MEANING OF SECTION
881(C)(3)(B) OF THE CODE OR (C) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN
SECTION 881(C)(3)(C) OF THE CODE, AND TO THE EFFECT THAT THE INTEREST PAYMENTS
IN QUESTION ARE NOT EFFECTIVELY CONNECTED WITH THE UNITED STATES TRADE OR
BUSINESS CONDUCTED BY SUCH LENDER (A “US TAX COMPLIANCE CERTIFICATE”) AND
(Y) DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN,

 

(IV) TO THE EXTENT A FOREIGN LENDER IS NOT THE BENEFICIAL OWNER (FOR EXAMPLE,
WHERE THE FOREIGN LENDER IS A PARTNERSHIP OR PARTICIPATING LENDER GRANTING A
TYPICAL PARTICIPATION), AN INTERNAL REVENUE SERVICE FORM W-8IMY, ACCOMPANIED BY
A FORM W-8ECI, W-8BEN, U.S. TAX COMPLIANCE CERTIFICATE, FORM W-9, AND/OR OTHER
CERTIFICATION DOCUMENTS FROM EACH BENEFICIAL OWNER, AS APPLICABLE; PROVIDED
THAT, IF THE FOREIGN LENDER IS A PARTNERSHIP (AND NOT A PARTICIPATING LENDER)
AND ONE OR MORE BENEFICIAL OWNERS OF SUCH FOREIGN LENDER ARE CLAIMING THE
PORTFOLIO INTEREST EXEMPTION, SUCH FOREIGN LENDER MAY PROVIDE A US TAX
COMPLIANCE CERTIFICATE ON BEHALF OF SUCH BENEFICIAL OWNER(S), OR

 

(V) ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR CLAIMING
EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX DULY
COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE PRESCRIBED BY
APPLICABLE LAW TO PERMIT THE BORROWER TO DETERMINE THE WITHHOLDING OR DEDUCTION
REQUIRED TO BE MADE.

 

Each Lender agrees that if any form or certification it previously delivered by
it expires or becomes obsolete or inaccurate in any respect, it shall update
such form or certification or promptly notify Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

53

--------------------------------------------------------------------------------


 


(H)  TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, AN ISSUING BANK
OR A LENDER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF
ANY INDEMNIFIED TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED PURSUANT TO THIS
SECTION (INCLUDING ADDITIONAL AMOUNTS PAID BY ANY LOAN PARTY PURSUANT TO THIS
SECTION), IT SHALL PAY TO THE INDEMNIFYING PARTY AN AMOUNT EQUAL TO SUCH REFUND
(BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE UNDER THIS SECTION WITH
RESPECT TO THE INDEMNIFIED TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES (INCLUDING ANY TAXES) OF THE ADMINISTRATIVE AGENT, SUCH
ISSUING BANK, OR SUCH LENDER, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER
THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO
SUCH REFUND); PROVIDED THAT SUCH INDEMNIFYING PARTY, UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT, SUCH ISSUING BANK OR SUCH LENDER, AGREES TO REPAY THE
AMOUNT PAID OVER PURSUANT TO THIS PARAGRAPH (H) (PLUS ANY PENALTIES, INTEREST OR
OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT, SUCH ISSUING BANK OR SUCH LENDER IN THE EVENT THE
ADMINISTRATIVE AGENT, SUCH ISSUING BANK OR SUCH LENDER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS PARAGRAPH (H), IN NO EVENT WILL AN ISSUING BANK OR ANY LENDER BE
REQUIRED TO PAY ANY AMOUNT TO ANY LOAN PARTY THE PAYMENT OF WHICH WOULD PLACE
SUCH ISSUING BANK OR SUCH LENDER IN A LESS FAVORABLE NET AFTER-TAX POSITION THAN
SUCH ISSUING BANK OR SUCH LENDER WOULD HAVE BEEN IN IF THE INDEMNIFICATION
PAYMENTS OR ADDITIONAL AMOUNTS GIVING RISE TO SUCH REFUND HAD NEVER BEEN PAID. 
THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, AN
ISSUING BANK OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER
INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE BORROWER OR
ANY OTHER PERSON.


 


(I)  SURVIVAL.  EACH PARTY’S OBLIGATIONS UNDER THIS SECTION SHALL SURVIVE
TERMINATION OF THE LOAN DOCUMENTS AND REPAYMENT OF ANY OBLIGATIONS THEREUNDER.


 


SECTION 2.17.  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SETOFFS.  (A) 
THE BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT PRIOR TO THE TIME EXPRESSLY REQUIRED HEREUNDER OR
UNDER SUCH OTHER LOAN DOCUMENT FOR SUCH PAYMENT (OR, IF NO SUCH TIME IS
EXPRESSLY REQUIRED, PRIOR TO 12:00 NOON, LOCAL TIME), ON THE DATE WHEN DUE, IN
IMMEDIATELY AVAILABLE FUNDS, WITHOUT SETOFF OR COUNTERCLAIM.  ANY AMOUNTS
RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING
BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS
SHALL BE MADE TO SUCH ACCOUNT AS MAY BE SPECIFIED BY THE ADMINISTRATIVE AGENT,
EXCEPT THAT PAYMENTS REQUIRED TO BE MADE DIRECTLY TO AN ISSUING BANK OR THE
SWINGLINE LENDER SHALL BE SO MADE, PAYMENTS PURSUANT TO SECTIONS 2.14, 2.15,
2.16 AND 9.03 SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED THERETO AND
PAYMENTS PURSUANT TO OTHER LOAN DOCUMENTS SHALL BE MADE TO THE PERSONS SPECIFIED
THEREIN.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH PAYMENT RECEIVED BY
IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY
FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT UNDER ANY LOAN DOCUMENT SHALL BE DUE
ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO
THE NEXT SUCCEEDING BUSINESS DAY AND, IN THE CASE OF ANY PAYMENT ACCRUING
INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION. 
ALL PAYMENTS HEREUNDER OF PRINCIPAL OR INTEREST IN RESPECT OF ANY LOAN OR ANY LC
DISBURSEMENT SHALL, EXCEPT AS OTHERWISE PROVIDED HEREIN, BE MADE IN THE CURRENCY
OF

 

54

--------------------------------------------------------------------------------


 


SUCH LOAN OR LC DISBURSEMENT; ALL OTHER PAYMENTS HEREUNDER SHALL BE MADE IN US
DOLLARS.


 


(B)  IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE
ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
TOWARDS PAYMENT OF THE AMOUNTS THEN DUE HEREUNDER RATABLY AMONG THE PARTIES
ENTITLED THERETO, IN ACCORDANCE WITH THE AMOUNTS THEN DUE TO SUCH PARTIES.


 


(C)  IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SETOFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS OR SWINGLINE LOANS RESULTING IN
SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF
ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED
INTEREST THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE
LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE
LOANS OF OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH
PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE
AMOUNTS OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR LOANS AND PARTICIPATIONS
IN LC DISBURSEMENTS AND SWINGLINE LOANS; PROVIDED THAT (I) IF ANY SUCH
PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE
THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE
PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE
BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS
AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE
ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR PARTICIPATIONS
IN LC DISBURSEMENTS OR SWINGLINE LOANS TO ANY ASSIGNEE OR PARTICIPANT, OTHER
THAN TO THE BORROWER, ANY SUBSIDIARY OR ANY OTHER AFFILIATE OF ANY OF THE
FOREGOING (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  THE
BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY
DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT
TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE BORROWER RIGHTS OF SETOFF
AND COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER
WERE A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(D)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR AN ISSUING BANK HEREUNDER THAT THE
BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR AN ISSUING BANK,
AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN
FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE APPLICABLE ISSUING BANK,
AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR SUCH ISSUING
BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT
IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED
BY THE

 

55

--------------------------------------------------------------------------------



 


ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION.


 


(E)  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTION 2.04(C), 2.05(D), 2.05(F), 2.06(B), 2.16(D), 2.17(D) OR
9.03(C), THEN THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING
ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S
OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY
PAID.


 


SECTION 2.18.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.  (A)  IF ANY
LENDER REQUESTS COMPENSATION UNDER SECTION 2.14, OR IF THE BORROWER IS REQUIRED
TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR TO ANY GOVERNMENTAL AUTHORITY FOR
THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.16, THEN SUCH LENDER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR
FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN AND DELEGATE ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES IF, IN
THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT AND DELEGATION
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.14 OR 2.16,
AS THE CASE MAY BE, IN THE FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY
UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH
LENDER.  THE BORROWER HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES
INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT AND
DELEGATION.


 


(B)  IF (I) ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.14, (II) THE
BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.16,
(III) ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER OR (IV) ANY
LENDER HAS FAILED TO CONSENT TO A PROPOSED AMENDMENT OR WAIVER THAT UNDER
SECTION 9.02 REQUIRES THE CONSENT OF ALL THE LENDERS AND WITH RESPECT TO WHICH
THE REQUIRED LENDERS SHALL HAVE GRANTED THEIR CONSENT OR (V) ANY LENDER BECOMES
INSOLVENT AND ITS ASSETS BECOME SUBJECT TO A RECEIVER, LIQUIDATOR, TRUSTEE,
CUSTODIAN OR OTHER PERSON HAVING SIMILAR POWERS, THEN THE BORROWER MAY, AT ITS
SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE
AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN
ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.04), ALL
ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO AN ELIGIBLE ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH MAY
BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT AND DELEGATION); PROVIDED
THAT (A) THE BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND EACH ISSUING BANK, WHICH CONSENT SHALL NOT UNREASONABLY
BE WITHHELD, (B) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO
THE OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS
AND SWINGLINE LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER
AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE OR THE BORROWER, (C) IN THE
CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER
SECTION 2.14 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.16, SUCH
ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS AND
(D) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM THE FAILURE TO PROVIDE A
CONSENT, THE ASSIGNEE SHALL HAVE GIVEN SUCH CONSENT


 


56

--------------------------------------------------------------------------------



 


AND, AS A RESULT OF SUCH ASSIGNMENT AND ANY CONTEMPORANEOUS ASSIGNMENTS AND
CONSENTS, THE APPLICABLE AMENDMENT, WAIVER, DISCHARGE OR TERMINATION SHALL BE
SUSCEPTIBLE OF BEING EFFECTED.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH
ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER OR CONSENT
BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE
SUCH ASSIGNMENT AND DELEGATION HAVE CEASED TO APPLY.  EACH PARTY HERETO AGREES
THAT AN ASSIGNMENT REQUIRED PURSUANT TO THIS PARAGRAPH MAY BE EFFECTED PURSUANT
TO AN ASSIGNMENT AND ASSUMPTION EXECUTED BY THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE ASSIGNEE AND THAT THE LENDER REQUIRED TO MAKE SUCH ASSIGNMENT NEED
NOT BE A PARTY THERETO.


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to the Lenders that:

 


SECTION 3.01.  ORGANIZATION; POWERS.  THE BORROWER AND EACH SUBSIDIARY IS DULY
ORGANIZED, VALIDLY EXISTING AND (TO THE EXTENT THE CONCEPT IS APPLICABLE IN SUCH
JURISDICTION) IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION, HAS ALL POWER AND AUTHORITY AND ALL MATERIAL GOVERNMENTAL
APPROVALS REQUIRED FOR THE OWNERSHIP AND OPERATION OF ITS PROPERTIES AND THE
CONDUCT OF ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE CONDUCTED AND IS
QUALIFIED TO DO BUSINESS AND (TO THE EXTENT THE CONCEPT IS APPLICABLE IN SUCH
JURISDICTION) IS IN GOOD STANDING, IN EVERY JURISDICTION WHERE THE NATURE OF THE
BUSINESS CONDUCTED BY IT MAKES SUCH QUALIFICATION NECESSARY AND WHERE THE
FAILURE TO SO QUALIFY COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


SECTION 3.02.  AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS TO BE EFFECTED
BY EACH LOAN PARTY ARE WITHIN SUCH LOAN PARTY’S CORPORATE OR OTHER
ORGANIZATIONAL POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
OR OTHER ORGANIZATIONAL AND, IF REQUIRED, STOCKHOLDER OR OTHER EQUITYHOLDER
ACTION.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER AND
CONSTITUTES, AND EACH OTHER LOAN DOCUMENT TO WHICH ANY LOAN PARTY IS TO BE A
PARTY, WHEN EXECUTED AND DELIVERED BY SUCH LOAN PARTY, WILL CONSTITUTE, A LEGAL,
VALID AND BINDING OBLIGATION OF THE BORROWER OR SUCH LOAN PARTY, AS THE CASE MAY
BE, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF
WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


SECTION 3.03.  GOVERNMENTAL APPROVALS; ABSENCE OF CONFLICTS.  THE TRANSACTIONS
(A) DO NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH OR
ANY OTHER ACTION BY ANY GOVERNMENTAL AUTHORITY, EXCEPT (I) SUCH AS HAVE BEEN OR
ON THE EFFECTIVE DATE WILL BE OBTAINED OR MADE AND ARE (OR WILL ON THE EFFECTIVE
DATE BE) IN FULL FORCE AND EFFECT AND (II) FILINGS NECESSARY TO PERFECT LIENS
CREATED UNDER THE LOAN DOCUMENTS, (B) WILL NOT VIOLATE ANY APPLICABLE LAW,
INCLUDING ANY ORDER OF ANY GOVERNMENTAL AUTHORITY, (C) WILL NOT VIOLATE THE
CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF THE BORROWER, ANY LOAN
PARTY OR ANY MATERIAL SUBSIDIARY, (D) WILL NOT


 


57

--------------------------------------------------------------------------------



 


VIOLATE OR RESULT (ALONE OR WITH NOTICE OR LAPSE OF TIME, OR BOTH) IN A DEFAULT
UNDER ANY INDENTURE OR OTHER AGREEMENT OR INSTRUMENT BINDING UPON THE BORROWER,
ANY LOAN PARTY OR ANY MATERIAL SUBSIDIARY OR ANY OF THEIR ASSETS, OR GIVE RISE
TO A RIGHT THEREUNDER TO REQUIRE ANY PAYMENT, REPURCHASE OR REDEMPTION TO BE
MADE BY THE BORROWER, ANY LOAN PARTY OR ANY MATERIAL SUBSIDIARY, OR GIVE RISE TO
A RIGHT OF, OR RESULT IN, ANY TERMINATION, CANCELLATION, ACCELERATION OR RIGHT
OF RENEGOTIATION OF ANY OBLIGATION THEREUNDER, AND (E) EXCEPT FOR LIENS CREATED
UNDER THE LOAN DOCUMENTS, WILL NOT RESULT IN THE CREATION OR IMPOSITION OF ANY
LIEN ON ANY ASSET OF THE BORROWER, ANY LOAN PARTY OR ANY MATERIAL SUBSIDIARY.


 


SECTION 3.04.  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.  (A)  THE
BORROWER HAS HERETOFORE FURNISHED TO THE LENDERS ITS CONSOLIDATED BALANCE SHEETS
AND STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS (I) AS OF AND
FOR THE FISCAL YEARS ENDED DECEMBER 31, 2006 AND 2007, AUDITED BY AND
ACCOMPANIED BY THE OPINION OF PRICEWATERHOUSECOOPERS LLP, INDEPENDENT REGISTERED
PUBLIC ACCOUNTANTS, AND (II) AS OF AND FOR THE FISCAL QUARTER ENDED  MARCH 31,
2008.  SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE
FINANCIAL POSITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS IN ACCORDANCE
WITH GAAP, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
CERTAIN FOOTNOTES IN THE CASE OF THE STATEMENTS REFERRED TO IN
CLAUSE (II) ABOVE.


 


(B)  SINCE DECEMBER 31, 2007, THERE HAS BEEN NO EVENT OR CONDITION THAT HAS
RESULTED, OR COULD REASONABLY BE EXPECTED TO RESULT, IN A MATERIAL ADVERSE
CHANGE IN THE BUSINESS, OPERATIONS OR FINANCIAL CONDITION OF THE BORROWER AND
THE SUBSIDIARIES, TAKEN AS A WHOLE.


 


SECTION 3.05.  PROPERTIES.  (A)  THE BORROWER AND EACH SUBSIDIARY HAS GOOD TITLE
TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS PROPERTY MATERIAL TO ITS BUSINESS,
EXCEPT FOR MINOR DEFECTS IN TITLE THAT DO NOT INTERFERE WITH ITS ABILITY TO
CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO UTILIZE SUCH PROPERTIES FOR
THEIR INTENDED PURPOSES.


 


(B)  THE BORROWER AND EACH SUBSIDIARY OWNS, OR IS LICENSED TO USE, ALL
TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL PROPERTY
MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE BORROWER AND THE
SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON, EXCEPT FOR
ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.06.  LITIGATION AND ENVIRONMENTAL MATTERS.  (A)  THERE ARE NO ACTIONS,
SUITS OR PROCEEDINGS BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR
PENDING OR, TO THE KNOWLEDGE OF THE BORROWER OR ANY SUBSIDIARY, THREATENED
AGAINST OR AFFECTING THE BORROWER OR ANY SUBSIDIARY (I) THAT COULD REASONABLY BE
EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE
EFFECT (EXCEPT THAT NO REPRESENTATION IS MADE IN THIS CLAUSE (I) AS TO ANY SUCH
ACTIONS, SUITS OR PROCEEDINGS THE EXISTENCE OF WHICH HAS BEEN SPECIFICALLY
DISCLOSED IN THE SEC REPORTS) OR (II) THAT INVOLVE ANY OF THE LOAN DOCUMENTS OR
THE TRANSACTIONS.


 


58

--------------------------------------------------------------------------------



 


(B)  EXCEPT WITH RESPECT TO ANY MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, NONE OF
THE BORROWER OR ANY SUBSIDIARY (I) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL
LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL
REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO ANY
ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO
ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL
LIABILITY (EXCEPT THAT NO REPRESENTATION IS MADE IN THIS PARAGRAPH (B) AS TO ANY
SUCH MATTERS THE EXISTENCE OF WHICH HAS BEEN SPECIFICALLY DISCLOSED IN THE SEC
REPORTS).


 


SECTION 3.07.  COMPLIANCE WITH LAWS AND AGREEMENTS.  THE BORROWER AND EACH
SUBSIDIARY IS IN COMPLIANCE WITH ALL LAWS, INCLUDING ALL ORDERS OF GOVERNMENTAL
AUTHORITIES, APPLICABLE TO IT OR ITS PROPERTY AND ALL INDENTURES, AGREEMENTS AND
OTHER INSTRUMENTS BINDING UPON IT OR ITS PROPERTY, EXCEPT WHERE THE FAILURE TO
COMPLY, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT (EXCEPT THAT NO REPRESENTATION IS MADE WITH
RESPECT TO ANY SUCH FAILURE TO COMPLY THAT HAS BEEN SPECIFICALLY DISCLOSED IN
THE SEC REPORTS).


 


SECTION 3.08.  INVESTMENT COMPANY STATUS.  NONE OF THE BORROWER OR ANY
SUBSIDIARY IS AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION
UNDER, THE INVESTMENT COMPANY ACT OF 1940.


 


SECTION 3.09.  TAXES.  THE BORROWER AND EACH SUBSIDIARY HAS TIMELY FILED OR
CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN FILED AND
HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN PAID BY IT, EXCEPT
(A) ANY TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
AND FOR WHICH THE BORROWER OR SUCH SUBSIDIARY, AS APPLICABLE, HAS SET ASIDE ON
ITS BOOKS ADEQUATE RESERVES OR (B) TO THE EXTENT THE FAILURE TO DO SO COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


SECTION 3.10.  ERISA; LABOR MATTERS.  (A) NO ERISA EVENTS HAVE  OCCURRED OR ARE
REASONABLY EXPECTED TO OCCUR THAT COULD, IN THE AGGREGATE, REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THE PRESENT VALUE OF ALL
ACCUMULATED BENEFIT OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS USED
FOR PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS
OF THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS,
EXCEED BY MORE THAN US$5,000,000 THE FAIR MARKET VALUE OF THE ASSETS OF SUCH
PLAN, AND THE PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS OF ALL
UNDERFUNDED PLANS (BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF
FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE OR DATES OF THE
MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE THAN
US$10,000,000 THE FAIR MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED PLANS.


 

(b) As of the Effective Date, there are no strikes, lockouts or slowdowns
against the Borrower or any Subsidiary pending or, to their knowledge,
threatened.  The hours worked by and payments made to employees of the Borrower
and the Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable Federal, state, local or foreign law relating to such
matters.  All material payments due

 

59

--------------------------------------------------------------------------------


 

from the Borrower or any Subsidiary, or for which any claim may be made against
the Borrower or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as liabilities
on the books of the Borrower or such Subsidiary.  The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Borrower or any Subsidiary is bound.

 


SECTION 3.11.  SUBSIDIARIES AND JOINT VENTURES.  SCHEDULE 3.11 SETS FORTH, AS OF
THE EFFECTIVE DATE, THE NAME AND JURISDICTION OF ORGANIZATION OF, AND THE
PERCENTAGE OF EACH CLASS OF EQUITY INTERESTS OWNED BY THE BORROWER OR ANY
SUBSIDIARY IN, (A) EACH SUBSIDIARY AND (B) EACH JOINT VENTURE IN WHICH THE
BORROWER OR ANY SUBSIDIARY OWNS ANY EQUITY INTERESTS, AND IDENTIFIES EACH
SUBSIDIARY LOAN PARTY AND EACH MATERIAL SUBSIDIARY.


 


SECTION 3.12.  DISCLOSURE.  THE BORROWER HAS DISCLOSED TO THE LENDERS ALL
AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH THE
BORROWER OR ANY SUBSIDIARY IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO THE
BORROWER, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT.  ALL WRITTEN OR FORMALLY PRESENTED
INFORMATION, INCLUDING THE CONFIDENTIAL INFORMATION MEMORANDUM, OTHER THAN ANY
PROJECTIONS AND INFORMATION OF A GENERAL ECONOMIC OR GENERAL INDUSTRY NATURE,
FURNISHED BY OR ON BEHALF OF, THE BORROWER OR ANY SUBSIDIARY TO THE
ADMINISTRATIVE AGENT, ANY OF ITS AFFILIATES OR ANY LENDER PURSUANT TO OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TAKEN AS A WHOLE
TOGETHER WITH ALL OTHER WRITTEN INFORMATION SO DELIVERED ON OR PRIOR TO ANY DATE
OF DETERMINATION AND ALL INFORMATION CONTAINED IN REGULAR OR PERIODIC REPORTS
FILED BY OR ON BEHALF OF THE BORROWER WITH THE SEC ON OR PRIOR TO SUCH DATE IS
(OR WILL WHEN FURNISHED BE) COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AND
DOES NOT (OR WILL NOT WHEN FURNISHED) CONTAIN ANY UNTRUE STATEMENT OF MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
CONTAINED THEREIN NOT MATERIALLY MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH SUCH STATEMENTS ARE MADE; PROVIDED THAT, WITH RESPECT TO FORECASTS OR
PROJECTED FINANCIAL INFORMATION, THE BORROWER REPRESENTS ONLY THAT SUCH
INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED BY IT TO
BE REASONABLE AT THE TIME SO FURNISHED AND, IF FURNISHED PRIOR TO THE EFFECTIVE
DATE, AS OF THE EFFECTIVE DATE (IT BEING UNDERSTOOD BY THE ADMINISTRATIVE AGENT
AND THE LENDERS THAT ANY SUCH PROJECTIONS ARE SUBJECT TO SIGNIFICANT
UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH ARE BEYOND THE CONTROL OF THE
BORROWER OR ITS SUBSIDIARIES, THAT NO ASSURANCES CAN BE GIVEN THAT SUCH
PROJECTIONS WILL BE REALIZED AND THAT ACTUAL RESULTS MAY DIFFER MATERIALLY FROM
SUCH PROJECTIONS).


 


SECTION 3.13.  COLLATERAL MATTERS.  THE GUARANTEE AND COLLATERAL AGREEMENT, UPON
EXECUTION AND DELIVERY THEREOF BY THE PARTIES THERETO, WILL CREATE IN FAVOR OF
THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A VALID AND
ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL (AS DEFINED THEREIN) AND
(I) WHEN THE COLLATERAL (AS DEFINED THEREIN) CONSTITUTING CERTIFICATED
SECURITIES (AS DEFINED IN THE UNIFORM COMMERCIAL CODE) IS DELIVERED TO THE
ADMINISTRATIVE AGENT, TOGETHER WITH INSTRUMENTS OF TRANSFER DULY ENDORSED IN
BLANK, THE GUARANTEE AND COLLATERAL AGREEMENT WILL CONSTITUTE A FULLY PERFECTED
SECURITY INTEREST IN ALL RIGHT, TITLE AND INTEREST OF THE


 


60

--------------------------------------------------------------------------------



 


PLEDGORS THEREUNDER IN SUCH COLLATERAL, PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER
PERSON, AND (II) WHEN FINANCING STATEMENTS IN APPROPRIATE FORM ARE FILED IN THE
APPLICABLE FILING OFFICES, THE SECURITY INTEREST CREATED UNDER THE GUARANTEE AND
COLLATERAL AGREEMENT WILL CONSTITUTE A FULLY PERFECTED SECURITY INTEREST IN ALL
RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN THE REMAINING COLLATERAL (AS
DEFINED THEREIN) TO THE EXTENT PERFECTION CAN BE OBTAINED BY FILING UNIFORM
COMMERCIAL CODE FINANCING STATEMENTS, PRIOR AND SUPERIOR TO THE RIGHTS OF ANY
OTHER PERSON, EXCEPT FOR RIGHTS SECURED BY LIENS PERMITTED BY SECTION 6.02 THAT
ARE PRIOR BY OPERATION OF LAW OR CONTRACT.


 


SECTION 3.14.  FEDERAL RESERVE REGULATIONS.  NONE OF THE BORROWER OR ANY
SUBSIDIARY IS ENGAGED OR WILL ENGAGE, PRINCIPALLY OR AS ONE OF ITS IMPORTANT
ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING MARGIN STOCK (WITHIN THE
MEANING OF REGULATION U OF THE BOARD OF GOVERNORS), OR EXTENDING CREDIT FOR THE
PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.  NO PART OF THE PROCEEDS OF THE
LOANS WILL BE USED, DIRECTLY OR INDIRECTLY, TO PURCHASE OR CARRY ANY MARGIN
STOCK OR TO REFINANCE ANY INDEBTEDNESS ORIGINALLY INCURRED FOR SUCH PURPOSE, OR
FOR ANY OTHER PURPOSE THAT ENTAILS A VIOLATION (INCLUDING ON THE PART OF ANY
LENDER) OF ANY OF THE REGULATIONS OF THE BOARD OF GOVERNORS, INCLUDING
REGULATIONS U AND X.


 


ARTICLE IV


 


CONDITIONS


 


SECTION 4.01.  EFFECTIVE DATE.  THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND
OF THE ISSUING BANKS TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL NOT BECOME
EFFECTIVE UNTIL EACH OF THE FOLLOWING CONDITIONS SHALL BE SATISFIED (OR WAIVED
IN ACCORDANCE WITH SECTION 9.02):


 

(A) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM EACH PARTY HERETO EITHER
(I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR
(II) EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE A
FACSIMILE TRANSMISSION) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS
AGREEMENT.

 

(B) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN OPINION
(ADDRESSED TO THE ADMINISTRATIVE AGENT, THE LENDERS AND THE ISSUING BANKS AND
DATED THE EFFECTIVE DATE) OF EACH OF (I) SIDLEY AUSTIN LLP, SPECIAL COUNSEL FOR
THE BORROWER, AND (II) LOCAL COUNSEL IN EACH JURISDICTION OF ANY FOREIGN
SUBSIDIARY WITH EQUITY INTERESTS SUBJECT TO THE GUARANTEE AND COLLATERAL
REQUIREMENT (SUBJECT TO THE PENULTIMATE PARAGRAPH OF THIS SECTION), IN EACH CASE
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.  THE
BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER SUCH OPINIONS.

 

(C) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND CERTIFICATES
AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST RELATING TO THE ORGANIZATION,
EXISTENCE AND GOOD STANDING OF EACH LOAN PARTY, THE AUTHORIZATION OF THE
TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO THE LOAN PARTIES, THE LOAN

 

61

--------------------------------------------------------------------------------


 

DOCUMENTS OR THE TRANSACTIONS, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.

 

(D) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE
EFFECTIVE DATE AND SIGNED BY THE CHIEF EXECUTIVE OFFICER OR THE CHIEF FINANCIAL
OFFICER OF THE BORROWER, CONFIRMING COMPLIANCE WITH THE CONDITIONS SET FORTH IN
PARAGRAPHS (F) AND (J) OF THIS SECTION AND IN PARAGRAPHS (A) AND (B) OF
SECTION 4.02.

 

(E) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE
AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE EXTENT
INVOICED, PAYMENT OR REIMBURSEMENT OF ALL FEES AND EXPENSES (INCLUDING FEES,
CHARGES AND DISBURSEMENTS OF COUNSEL) REQUIRED TO BE PAID OR REIMBURSED BY ANY
LOAN PARTY UNDER THE COMMITMENT LETTER, THE FEE LETTERS OR ANY LOAN DOCUMENT.

 

(F) THE GUARANTEE AND COLLATERAL REQUIREMENT SHALL HAVE BEEN SATISFIED (SUBJECT
TO THE PENULTIMATE PARAGRAPH OF THIS SECTION).

 

(G) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COMPLETED PERFECTION
CERTIFICATE, DATED THE EFFECTIVE DATE AND SIGNED BY AN EXECUTIVE OFFICER OR A
FINANCIAL OFFICER OF THE BORROWER, TOGETHER WITH ALL ATTACHMENTS CONTEMPLATED
THEREBY, INCLUDING THE RESULTS OF A SEARCH OF THE UNIFORM COMMERCIAL CODE (OR
EQUIVALENT) FILINGS MADE WITH RESPECT TO THE LOAN PARTIES IN THE JURISDICTIONS
CONTEMPLATED BY THE PERFECTION CERTIFICATE AND COPIES OF THE FINANCING
STATEMENTS (OR SIMILAR DOCUMENTS) DISCLOSED BY SUCH SEARCH AND EVIDENCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT THE LIENS INDICATED BY
SUCH FINANCING STATEMENTS (OR SIMILAR DOCUMENTS) ARE PERMITTED BY SECTION 6.02
OR HAVE BEEN, OR SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE INITIAL FUNDING OF
LOANS ON THE EFFECTIVE DATE WILL BE, RELEASED.

 

(H) ALL CONSENTS AND APPROVALS REQUIRED TO BE OBTAINED FROM ANY GOVERNMENTAL
AUTHORITY OR OTHER PERSON IN CONNECTION WITH THE TRANSACTIONS SHALL HAVE BEEN
OBTAINED, AND ALL APPLICABLE WAITING PERIODS AND APPEAL PERIODS SHALL HAVE
EXPIRED, IN EACH CASE WITHOUT THE IMPOSITION OF ANY BURDENSOME CONDITIONS.

 

(I) THE LENDERS SHALL HAVE RECEIVED (I) THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 3.04 AND (II) ANNUAL FINANCIAL PROJECTIONS FOR THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES FOR THE YEARS 2008 THROUGH 2011.

 

(J) ON THE EFFECTIVE DATE, EITHER (I) THE BORROWER AND THE SUBSIDIARIES SHALL
HAVE NO BANK CREDIT AGREEMENTS OR SIMILAR CREDIT FACILITIES (OTHER THAN
REIMBURSEMENT OBLIGATIONS IN RESPECT OF EACH OF THE LETTERS OF CREDIT IDENTIFIED
ON SCHEDULE 6.01) OR (II) THE PRINCIPAL, PREMIUM, IF ANY, INTEREST, FEES AND
OTHER AMOUNTS DUE OR OUTSTANDING UNDER ALL BANK CREDIT AGREEMENTS OR SIMILAR
CREDIT FACILITIES OF  THE BORROWER AND THE SUBSIDIARIES SHALL HAVE BEEN OR SHALL
BE PAID IN FULL, THE COMMITMENTS THEREUNDER SHALL HAVE BEEN OR SHALL BE
TERMINATED AND ALL GUARANTEES AND LIENS EXISTING IN CONNECTION THEREWITH SHALL
HAVE BEEN OR SHALL BE

 

62

--------------------------------------------------------------------------------


 

DISCHARGED AND RELEASED, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
REASONABLY SATISFACTORY EVIDENCE THEREOF.

 

(K) THE LENDERS SHALL HAVE RECEIVED ALL DOCUMENTATION AND OTHER INFORMATION
REQUIRED BY BANK REGULATORY AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER”
AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING THE USA PATRIOT ACT.

 

Notwithstanding the foregoing, if the Borrower shall have used commercially
reasonable efforts to procure and deliver, but shall nevertheless be unable to
deliver, any pledge of the Equity Interests of any Foreign Subsidiary (whether
pursuant to the Guarantee and Collateral Agreement or a Foreign Pledge
Agreement) that is required to be delivered in order to satisfy the requirements
of the Guarantee and Collateral Requirement, such delivery (and the delivery of
the related opinion pursuant to paragraph (b) of this Section) shall not be a
condition precedent to the obligations of the Lenders and the Issuing Banks
hereunder on the Effective Date, but shall be required to be accomplished as
provided in Section 5.13.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions shall be satisfied (or waived
in accordance with Section 9.02) at or prior to 5:00 p.m., New York City time,
on August 15, 2008 (and, in the event such conditions shall not have been so
satisfied or waived, the Commitments shall terminate at such time).

 


SECTION 4.02.  EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE A LOAN
ON THE OCCASION OF ANY BORROWING (OTHER THAN A CONTINUATION OR CONVERSION OF ANY
LOAN), AND OF EACH ISSUING BANK TO ISSUE, AMEND, RENEW OR EXTEND ANY LETTER OF
CREDIT, IS SUBJECT TO RECEIPT OF THE REQUEST THEREFOR IN ACCORDANCE HEREWITH AND
TO THE SATISFACTION OF THE FOLLOWING CONDITIONS:


 

(A) THE REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY SET FORTH IN THE LOAN
DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
OF SUCH LETTER OF CREDIT, AS APPLICABLE, EXCEPT IN THE CASE OF ANY SUCH
REPRESENTATION AND WARRANTY THAT EXPRESSLY RELATES TO AN EARLIER DATE, IN WHICH
CASE SUCH REPRESENTATION AND WARRANTY SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF SUCH EARLIER DATE.

 

(B) AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING OR THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS
APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 

On the date of each Borrowing (other than a continuation or conversion of any
Loan) or issuance, amendment, renewal or extension of any Letter of Credit, the
Borrower shall be

 

63

--------------------------------------------------------------------------------


 

deemed to have represented and warranted that the conditions specified in
paragraphs (a) and (b) of this Section have been satisfied and that, after
giving effect to such Borrowing, or such issuance, amendment, renewal or
extension of a Letter of Credit, (i) the aggregate Revolving Exposures shall not
exceed the Commitments and (ii) that portion of the aggregate Revolving
Exposures attributable to Loans, Letters of Credit and LC Disbursements
denominated in Alternate Currencies shall not exceed US$50,000,000.

 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 


SECTION 5.01.  FINANCIAL STATEMENTS AND OTHER INFORMATION.  THE BORROWER WILL
FURNISH TO THE ADMINISTRATIVE AGENT, ON BEHALF OF EACH LENDER:


 

(A) WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER (OR, IF
EARLIER, BY THE DATE THAT THE ANNUAL REPORT ON FORM 10-K OF THE BORROWER FOR
SUCH FISCAL YEAR WOULD BE REQUIRED TO BE FILED UNDER THE RULES AND REGULATIONS
OF THE SEC, GIVING EFFECT TO ANY AUTOMATIC EXTENSION AVAILABLE THEREUNDER FOR
THE FILING OF SUCH FORM), ITS AUDITED CONSOLIDATED BALANCE SHEET AND RELATED
CONSOLIDATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF
THE END OF AND FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE PRIOR FISCAL YEAR, ALL AUDITED BY AND ACCOMPANIED BY
THE OPINION OF PRICEWATERHOUSECOOPERS LLP OR ANOTHER INDEPENDENT REGISTERED
PUBLIC ACCOUNTING FIRM OF RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING
CONCERN” OR LIKE QUALIFICATION OR EXCEPTION AND WITHOUT ANY QUALIFICATION OR
EXCEPTION AS TO THE SCOPE OF SUCH AUDIT; PROVIDED, THAT IF THE BORROWER SWITCHES
FROM ONE INDEPENDENT PUBLIC ACCOUNTING FIRM TO ANOTHER AND IF SUCH SWITCH HAS
OCCURRED DURING ANY FISCAL PERIOD BEING AUDITED BY SUCH NEW ACCOUNTING FIRM, THE
AUDIT REPORT OF ANY SUCH NEW ACCOUNTING FIRM MAY CONTAIN A QUALIFICATION OR
EXCEPTION AS TO THE SCOPE OF SUCH CONSOLIDATED FINANCIAL STATEMENTS THAT RELATES
TO THE PERIOD OF SUCH FISCAL PERIOD PRIOR TO ITS RETENTION) TO THE EFFECT THAT
SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL RESPECTS,
THE FINANCIAL POSITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS AS OF THE END OF AND FOR
SUCH YEAR IN ACCORDANCE WITH GAAP;

 

(B) WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR OF THE BORROWER (OR, IF EARLIER, BY THE DATE THAT THE QUARTERLY
REPORT ON FORM 10-Q OF THE BORROWER FOR SUCH FISCAL QUARTER WOULD BE REQUIRED TO
BE FILED UNDER THE RULES AND REGULATIONS OF THE SEC, GIVING EFFECT TO ANY
AUTOMATIC EXTENSION AVAILABLE THEREUNDER FOR THE FILING OF SUCH FORM), ITS
CONSOLIDATED BALANCE SHEET AND RELATED CONSOLIDATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’

 

64

--------------------------------------------------------------------------------


 

EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL QUARTER AND THE THEN
ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF
THE BALANCE SHEET, AS OF THE END OF) THE PRIOR FISCAL YEAR, ALL CERTIFIED BY A
FINANCIAL OFFICER OF THE BORROWER IN THE CORRESPONDING COMPLIANCE CERTIFICATE AS
PRESENTING FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION, RESULTS OF
OPERATIONS AND CASH FLOWS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A
CONSOLIDATED BASIS AS OF THE END OF AND FOR SUCH FISCAL QUARTER AND SUCH PORTION
OF THE FISCAL YEAR IN ACCORDANCE WITH GAAP, SUBJECT TO THE ABSENCE OF NORMAL
YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF CERTAIN FOOTNOTES;

 

(C) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A) OR
(B) ABOVE, A COMPLETED COMPLIANCE CERTIFICATE SIGNED BY A FINANCIAL OFFICER OF
THE BORROWER, (I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A
DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR
PROPOSED TO BE TAKEN WITH RESPECT THERETO, (II) SETTING FORTH REASONABLY
DETAILED CALCULATIONS DEMONSTRATING COMPLIANCE WITH SECTIONS 6.12, 6.13 AND
6.14, (III) STATING WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS
OCCURRED SINCE THE DATE OF THE CONSOLIDATED BALANCE SHEET OF THE BORROWER MOST
RECENTLY THERETOFORE DELIVERED UNDER CLAUSE (A) OR (B) ABOVE (OR, PRIOR TO THE
FIRST SUCH DELIVERY, REFERRED TO IN SECTION 3.04) AND, IF ANY SUCH CHANGE HAS
OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL STATEMENTS
(INCLUDING THOSE FOR THE PRIOR PERIODS) ACCOMPANYING SUCH CERTIFICATE, AND
(IV) CERTIFYING THAT ALL NOTICES REQUIRED TO BE PROVIDED UNDER SECTIONS 5.03 AND
5.04 HAVE BEEN PROVIDED;

 

(D) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT AUDITED SUCH
FINANCIAL STATEMENTS STATING WHETHER IT OBTAINED KNOWLEDGE DURING THE COURSE OF
ITS EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY EVENT OF DEFAULT UNDER
SECTIONS 6.12, 6.13 OR 6.14 (WHICH CERTIFICATE MAY BE LIMITED TO THE EXTENT
REQUIRED BY ACCOUNTING RULES OR GUIDELINES);

 

(E) WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, A
CERTIFICATE OF A FINANCIAL OFFICER OR OTHER EXECUTIVE OFFICER OF THE BORROWER
SETTING FORTH ALL EQUITY INTERESTS IN SUBSIDIARIES OWNED BY ANY LOAN PARTY THAT,
IN EACH CASE, (I) IF SO OWNED OR FILED BY A LOAN PARTY AS OF THE EFFECTIVE DATE
WOULD HAVE BEEN REQUIRED TO BE SET FORTH ON THE APPLICABLE SCHEDULE TO THE
GUARANTEE AND COLLATERAL AGREEMENT PURSUANT TO THE TERMS OF SUCH AGREEMENT AND
(II) HAVE NOT BEEN SET FORTH ON A CERTIFICATE PREVIOUSLY DELIVERED PURSUANT TO
THIS CLAUSE;

 

(F) PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL REPORTS ON
FORM 10-K, 10-Q AND 8-K (OR ANY SUCCESSOR OR SUBSTITUTE FORM) FILED BY  THE
BORROWER OR ANY SUBSIDIARY WITH THE SEC; AND

 

(G) PROMPTLY AFTER ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING THE
BUSINESS, FINANCIAL CONDITION OR OPERATIONS OF THE BORROWER AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, OR COMPLIANCE WITH THE TERMS OF ANY LOAN

 

65

--------------------------------------------------------------------------------


 

DOCUMENT, AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR BY ANY
LENDER THROUGH THE ADMINISTRATIVE AGENT.

 

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual, quarterly or
other periodic reports containing such information, shall have been posted by
the Administrative Agent on an IntraLinks or similar site to which the Lenders
have been granted access or shall be available on the website of the SEC at
http://www.sec.gov.  Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.  In the event any financial
statements delivered under clause (a) or (b) above shall be restated, the
Borrower shall deliver, promptly after such restated financial statements become
available, revised Compliance Certificates with respect to the periods covered
thereby that give effect to such restatement, signed by a Financial Officer of
the Borrower.

 


SECTION 5.02.  NOTICES OF MATERIAL EVENTS.  THE BORROWER WILL FURNISH TO THE
ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF THE FOLLOWING:


 

(A) THE OCCURRENCE OF ANY DEFAULT;

 

(B) THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR BEFORE
ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR AGAINST OR AFFECTING THE BORROWER OR
ANY SUBSIDIARY THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT OR THAT IN ANY MANNER QUESTIONS THE VALIDITY OF ANY LOAN DOCUMENT; AND

 

(C) THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY OTHER
ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE BORROWER AND THE SUBSIDIARIES IN AN AGGREGATE AMOUNT OF
US$5,000,000 OR MORE.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.  Information required to be
delivered pursuant to clause (b) of this Section shall be deemed to have been
delivered if such information, or one or more annual or quarterly or other
periodic reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the SEC at
http://www.sec.gov.  Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

 


SECTION 5.03.  ADDITIONAL SUBSIDIARIES.  (A)  IF ANY SUBSIDIARY IS FORMED OR
ACQUIRED AFTER THE EFFECTIVE DATE, THE BORROWER WILL, AS PROMPTLY AS
PRACTICABLE, AND IN ANY EVENT WITHIN 30 DAYS (OR SUCH LONGER PERIOD AS THE
ADMINISTRATIVE AGENT MAY AGREE TO IN WRITING), NOTIFY THE ADMINISTRATIVE AGENT
THEREOF AND CAUSE THE GUARANTEE AND


 


66

--------------------------------------------------------------------------------



 


COLLATERAL REQUIREMENT TO BE SATISFIED WITH RESPECT TO SUCH SUBSIDIARY (IF IT IS
A DESIGNATED SUBSIDIARY) AND WITH RESPECT TO ANY EQUITY INTERESTS IN SUCH
SUBSIDIARY OWNED BY ANY LOAN PARTY (IF IT IS A FOREIGN SUBSIDIARY THAT IS A
MATERIAL SUBSIDIARY).


 


(B)  THE BORROWER MAY DESIGNATE A DOMESTIC SUBSIDIARY NOT MEETING THE CRITERIA
SET FORTH IN CLAUSE (B) OF THE DEFINITION OF THE TERM “DESIGNATED SUBSIDIARY” AS
A DESIGNATED SUBSIDIARY; PROVIDED THAT (I) SUCH SUBSIDIARY SHALL HAVE DELIVERED
TO THE ADMINISTRATIVE AGENT A SUPPLEMENT TO THE GUARANTEE AND COLLATERAL
AGREEMENT, IN THE FORM SPECIFIED THEREIN, DULY EXECUTED BY SUCH SUBSIDIARY,
(II) THE BORROWER SHALL HAVE DELIVERED A CERTIFICATE OF AN EXECUTIVE OFFICER OR
A FINANCIAL OFFICER OF THE BORROWER TO THE EFFECT THAT, AFTER GIVING EFFECT TO
ANY SUCH DESIGNATION AND SUCH SUBSIDIARY BECOMING A SUBSIDIARY LOAN PARTY
HEREUNDER, THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AS TO SUCH SUBSIDIARY SHALL BE TRUE AND CORRECT AND NO
DEFAULT SHALL HAVE OCCURRED OR BE CONTINUING, AND (III) SUCH SUBSIDIARY SHALL
HAVE DELIVERED TO THE ADMINISTRATIVE AGENT DOCUMENTS AND OPINIONS REQUESTED BY
THE ADMINISTRATIVE AGENT OF THE TYPE REFERRED TO IN PARAGRAPHS (B) AND (C) OF
SECTION 4.01.


 


SECTION 5.04.  INFORMATION REGARDING COLLATERAL.  THE BORROWER WILL FURNISH TO
THE ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF ANY CHANGE (I) IN THE LEGAL
NAME OF ANY LOAN PARTY, AS SET FORTH IN ITS ORGANIZATIONAL DOCUMENTS, (II) IN
THE JURISDICTION OF ORGANIZATION OR THE FORM OF ORGANIZATION OF ANY LOAN PARTY
(INCLUDING AS A RESULT OF ANY MERGER OR CONSOLIDATION), (III) IN THE LOCATION OF
THE CHIEF EXECUTIVE OFFICE OF ANY LOAN PARTY OR (IV) IN THE CASE OF ANY LOAN
PARTY THAT SHALL HAVE PLEDGED ANY EQUITY INTERESTS UNDER THE GUARANTEE AND
COLLATERAL AGREEMENT, IN THE ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY, OR
THE FEDERAL TAXPAYER IDENTIFICATION NUMBER OF SUCH LOAN PARTY.  THE BORROWER
AGREES NOT TO EFFECT OR PERMIT ANY CHANGE REFERRED TO IN THE PRECEDING SENTENCE
UNLESS ALL FILINGS HAVE BEEN MADE UNDER THE UNIFORM COMMERCIAL CODE OR OTHERWISE
THAT ARE REQUIRED IN ORDER FOR THE ADMINISTRATIVE AGENT TO CONTINUE AT ALL TIMES
FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND PERFECTED SECURITY INTEREST IN
ALL THE COLLATERAL.


 


SECTION 5.05.  EXISTENCE; CONDUCT OF BUSINESS.  THE BORROWER AND EACH SUBSIDIARY
WILL DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN
FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND THE RIGHTS, LICENSES, PERMITS,
PRIVILEGES, FRANCHISES, PATENTS, COPYRIGHTS, TRADEMARKS AND TRADE NAMES MATERIAL
TO THE CONDUCT OF ITS BUSINESS TAKEN AS A WHOLE; PROVIDED THAT THE FOREGOING
SHALL NOT PROHIBIT ANY MERGER, CONSOLIDATION, LIQUIDATION OR DISSOLUTION
PERMITTED UNDER SECTION 6.03; AND PROVIDED, FURTHER THAT NEITHER THE BORROWER
NOR ANY OF ITS SUBSIDIARIES SHALL BE REQUIRED TO PRESERVE ANY RIGHT, LICENSE,
PERMIT, PRIVILEGE, FRANCHISE, PATENT, COPYRIGHT, TRADEMARK OR TRADE NAME IF THE
BORROWER OR SUCH SUBSIDIARY SHALL DETERMINE THAT THE PRESERVATION THEREOF IS NO
LONGER DESIRABLE IN THE CONDUCT OF BUSINESS OF THE BORROWER OR SUCH SUBSIDIARY,
AS THE CASE MAY BE, AND THAT THE LOSS THEREOF IS NOT DISADVANTAGEOUS IN ANY
MATERIAL RESPECT TO THE BORROWER, SUCH SUBSIDIARY OR THE LENDERS.


 


SECTION 5.06.  PAYMENT OF TAXES.  THE BORROWER AND EACH SUBSIDIARY WILL PAY ITS
TAX LIABILITIES BEFORE THE SAME SHALL BECOME DELINQUENT OR IN DEFAULT, EXCEPT
WHERE (A) THE VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE


 


67

--------------------------------------------------------------------------------



 


PROCEEDINGS, (B) THE BORROWER OR SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS
ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP, (C) SUCH CONTEST
EFFECTIVELY SUSPENDS COLLECTION OF THE CONTESTED OBLIGATION AND THE ENFORCEMENT
OF ANY LIEN SECURING SUCH OBLIGATION AND (D) THE FAILURE TO MAKE PAYMENT PENDING
SUCH CONTEST COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


SECTION 5.07.  MAINTENANCE OF PROPERTIES.  THE BORROWER AND EACH SUBSIDIARY WILL
KEEP AND MAINTAIN ALL PROPERTY MATERIAL TO THE CONDUCT OF ITS BUSINESS IN GOOD
WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.


 


SECTION 5.08.  INSURANCE.  THE BORROWER AND EACH SUBSIDIARY WILL MAINTAIN, WITH
FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES, INSURANCE IN SUCH AMOUNTS
(WITH NO GREATER RISK RETENTION) AND AGAINST SUCH RISKS AS IS CUSTOMARILY
MAINTAINED BY COMPANIES OF ESTABLISHED REPUTE ENGAGED IN THE SAME OR SIMILAR
BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS AND WHICH ARE SIMILARLY
SITUATED TO THE BORROWER; PROVIDED, THAT THE BORROWER AND EACH SUBSIDIARY MAY
SELF-INSURE TO THE EXTENT CUSTOMARY FOR COMPANIES OF ESTABLISHED REPUTE ENGAGED
IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS AND
WHICH ARE SIMILARLY SITUATED TO THE BORROWER.


 


SECTION 5.09.  BOOKS AND RECORDS; INSPECTION AND AUDIT RIGHTS.  THE BORROWER AND
EACH SUBSIDIARY WILL KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE
AND CORRECT ENTRIES IN CONFORMITY WITH GAAP AND APPLICABLE LAW ARE MADE OF ALL
MATERIAL FINANCIAL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND
ACTIVITIES.  THE BORROWER AND EACH SUBSIDIARY WILL PERMIT THE ADMINISTRATIVE
AGENT OR ANY LENDER (PURSUANT TO A REQUEST MADE THROUGH THE ADMINISTRATIVE
AGENT), AT REASONABLE TIMES UPON REASONABLE PRIOR NOTICE (BUT NOT MORE THAN ONCE
ANNUALLY IF NO DEFAULT SHALL EXIST), (A) TO VISIT AND INSPECT ITS PROPERTIES,
(B) TO EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS AND (C) TO DISCUSS
ITS OPERATIONS, BUSINESS AFFAIRS, ASSETS, LIABILITIES (INCLUDING CONTINGENT
LIABILITIES) AND FINANCIAL CONDITION WITH ITS OFFICERS AND, IN THE PRESENCE OF
OFFICERS OF THE BORROWER, WITH ITS INDEPENDENT ACCOUNTANTS, IN EACH CASE AT
MUTUALLY CONVENIENT TIMES.


 


SECTION 5.10.  COMPLIANCE WITH LAWS.  THE BORROWER AND EACH OTHER SUBSIDIARY
WILL COMPLY WITH ALL LAWS, INCLUDING ALL ORDERS OF ANY GOVERNMENTAL AUTHORITY,
APPLICABLE TO IT OR ITS PROPERTY, EXCEPT WHERE THE FAILURE TO DO SO,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 


SECTION 5.11.  USE OF PROCEEDS AND LETTERS OF CREDIT.  THE PROCEEDS OF THE
REVOLVING LOANS AND SWINGLINE LOANS AND THE LETTERS OF CREDIT WILL BE USED ONLY
FOR WORKING CAPITAL AND OTHER GENERAL CORPORATE PURPOSES OF THE BORROWER AND THE
SUBSIDIARIES, INCLUDING ACQUISITIONS IN ANY OF THE BORROWER’S LINES OF BUSINESS
OR IN LINES OF BUSINESS THAT ARE REASONABLY RELATED OR COMPLEMENTARY THERETO.


 


SECTION 5.12.  FURTHER ASSURANCES.  THE BORROWER AND EACH OTHER LOAN PARTY WILL
EXECUTE ANY AND ALL FURTHER DOCUMENTS, FINANCING STATEMENTS, AGREEMENTS AND


 


68

--------------------------------------------------------------------------------



 


INSTRUMENTS, AND TAKE ALL SUCH FURTHER ACTIONS (INCLUDING THE FILING AND
RECORDING OF FINANCING STATEMENTS AND OTHER DOCUMENTS), THAT MAY BE REQUIRED
UNDER ANY APPLICABLE LAW, OR THAT THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST, TO CAUSE THE GUARANTEE AND COLLATERAL REQUIREMENT TO BE AND REMAIN
SATISFIED AT ALL TIMES OR OTHERWISE TO EFFECTUATE THE PROVISIONS OF THE LOAN
DOCUMENTS, ALL AT THE EXPENSE OF THE LOAN PARTIES.  THE BORROWER WILL PROVIDE TO
THE ADMINISTRATIVE AGENT, FROM TIME TO TIME UPON REQUEST, EVIDENCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AS TO THE PERFECTION AND PRIORITY OF
THE LIENS CREATED OR INTENDED TO BE CREATED BY THE SECURITY DOCUMENTS.


 


SECTION 5.13.  CERTAIN POST-CLOSING COLLATERAL OBLIGATIONS.  AS PROMPTLY AS
PRACTICABLE, AND IN ANY EVENT WITHIN 30 DAYS, AFTER THE EFFECTIVE DATE,  THE
BORROWER AND EACH OTHER LOAN PARTY WILL DELIVER TO THE ADMINISTRATIVE AGENT ANY
PLEDGE OF EQUITY INTERESTS IN ANY FOREIGN SUBSIDIARY (AND ALL THE RELATED
OPINIONS) THAT WOULD HAVE BEEN REQUIRED TO BE DELIVERED ON THE EFFECTIVE DATE
BUT FOR THE PENULTIMATE PARAGRAPH OF SECTION 4.01, IN EACH CASE EXCEPT TO THE
EXTENT OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT PURSUANT TO ITS AUTHORITY AS
SET FORTH IN THE DEFINITION OF THE TERM “GUARANTEE AND COLLATERAL REQUIREMENT”.


 


ARTICLE VI


 


NEGATIVE COVENANTS


 

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:

 


SECTION 6.01.  INDEBTEDNESS; CERTAIN EQUITY SECURITIES.  (A)  NONE OF THE
BORROWER OR ANY SUBSIDIARY WILL CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY
INDEBTEDNESS, EXCEPT:


 

(I)             INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS;

 

(II)          INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH ON
SCHEDULE 6.01 AND REFINANCING INDEBTEDNESS IN RESPECT THEREOF;

 

(III)       THE WARRANTS, TO THE EXTENT THEY CONSTITUTE DISQUALIFIED EQUITY
INTERESTS;

 

(IV)      INDEBTEDNESS OF THE BORROWER TO ANY SUBSIDIARY OR OF ANY SUBSIDIARY TO
THE BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT (A) SUCH INDEBTEDNESS SHALL
NOT HAVE BEEN TRANSFERRED OR PLEDGED TO ANY OTHER PERSON, (B) ANY SUCH
INDEBTEDNESS OWING BY ANY LOAN PARTY SHALL BE SUBORDINATED TO THE LOAN DOCUMENTS
OBLIGATIONS ON TERMS CUSTOMARY FOR INTERCOMPANY SUBORDINATED INDEBTEDNESS, AS
REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT, AND (C) ANY SUCH INDEBTEDNESS
OF ANY SUBSIDIARY

 

69

--------------------------------------------------------------------------------


 

THAT IS NOT A LOAN PARTY TO ANY LOAN PARTY SHALL BE INCURRED IN COMPLIANCE WITH
SECTION 6.04;

 

(V)              GUARANTEES INCURRED IN COMPLIANCE WITH SECTION 6.04(E);

 

(VI)           INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED TO
FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL
ASSETS, INCLUDING CAPITAL LEASE OBLIGATIONS, SYNTHETIC LEASE OBLIGATIONS AND ANY
INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS, AND
REFINANCING INDEBTEDNESS IN RESPECT THEREOF; PROVIDED THAT (A) SUCH INDEBTEDNESS
IS INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION
OF SUCH CONSTRUCTION OR IMPROVEMENT AND (B) THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (VI) SHALL NOT EXCEED US$40,000,000 AT ANY
TIME OUTSTANDING;

 

(VII)        INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY (OR OF ANY
PERSON NOT PREVIOUSLY A SUBSIDIARY THAT IS MERGED OR CONSOLIDATED WITH OR INTO A
SUBSIDIARY IN A TRANSACTION PERMITTED HEREUNDER) AFTER THE DATE HEREOF, OR
INDEBTEDNESS OF ANY PERSON THAT IS ASSUMED BY ANY SUBSIDIARY IN CONNECTION WITH
AN ACQUISITION OF ASSETS BY SUCH SUBSIDIARY IN A PERMITTED ACQUISITION, AND
REFINANCING INDEBTEDNESS IN RESPECT THEREOF; PROVIDED THAT (A) SUCH INDEBTEDNESS
EXISTS AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY (OR IS SO MERGED OR
CONSOLIDATED) OR SUCH ASSETS ARE ACQUIRED AND IS NOT CREATED IN CONTEMPLATION OF
OR IN CONNECTION WITH SUCH PERSON BECOMING A SUBSIDIARY (OR SUCH MERGER OR
CONSOLIDATION) OR SUCH ASSETS BEING ACQUIRED AND (B)  NEITHER THE BORROWER NOR
ANY SUBSIDIARY (OTHER THAN SUCH PERSON OR THE SUBSIDIARY WITH WHICH SUCH PERSON
IS MERGED OR CONSOLIDATED OR THAT SO ASSUMES SUCH PERSON’S INDEBTEDNESS) SHALL
GUARANTEE OR OTHERWISE BECOME LIABLE FOR THE PAYMENT OF SUCH INDEBTEDNESS;

 

(VIII)     INDEBTEDNESS OWED IN RESPECT OF ANY OVERDRAFTS AND RELATED
LIABILITIES ARISING FROM TREASURY, DEPOSITORY AND CASH MANAGEMENT SERVICES OR IN
CONNECTION WITH ANY AUTOMATED CLEARING-HOUSE TRANSFERS OF FUNDS;

 

(IX)             QUALIFYING SUBORDINATED INDEBTEDNESS; PROVIDED THAT AFTER
GIVING EFFECT TO THE INCURRENCE THEREOF (A) THE BORROWER’S LEVERAGE RATIO SHALL
NOT EXCEED 3.75 TO 1.00 AND (B) THE BORROWER’S SENIOR LEVERAGE RATIO SHALL NOT
EXCEED 2.00 TO 1.00;

 

(X)                INDEBTEDNESS UNDER PERFORMANCE BONDS, SURETY BONDS, LETTER OF
CREDIT OBLIGATIONS TO PROVIDE SECURITY FOR WORKER’S COMPENSATION CLAIMS AND BANK
OVERDRAFTS, IN EACH CASE, INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(XI)             INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES OWING TO THE
SELLER IN ANY PERMITTED ACQUISITION SO LONG AS SUCH INDEBTEDNESS (A) IS

 

70

--------------------------------------------------------------------------------


 

UNSECURED AND SUBORDINATED TO THE LOAN DOCUMENTS OBLIGATIONS ON A BASIS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (B) DOES NOT, WHEN TAKEN
TOGETHER WITH ALL OTHER INDEBTEDNESS INCURRED PURSUANT TO THIS
SECTION 6.01(A)(XI), EXCEED MORE THAN $10,000,000 AT ANY TIME OUTSTANDING; AND

 

(XII) OTHER INDEBTEDNESS; PROVIDED THAT AFTER GIVING EFFECT TO THE INCURRENCE
THEREOF, (A) THE BORROWER’S LEVERAGE RATIO SHALL NOT EXCEED 3.50 TO 1.00 AND
(B) THE BORROWER’S SENIOR LEVERAGE RATIO SHALL NOT EXCEED 1.75 TO 1.00.

 

(B) NONE OF THE BORROWER OR ANY SUBSIDIARY WILL PERMIT PRIORITY INDEBTEDNESS
(INCLUDING ANY SUCH INDEBTEDNESS PERMITTED UNDER PARAGRAPH (A) OF THIS
SECTION 6.01) AT ANY TIME TO EXCEED US$40,000,000.

 


SECTION 6.02.  LIENS.  NONE OF THE BORROWER OR ANY SUBSIDIARY WILL CREATE,
INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY ASSET NOW OWNED OR HEREAFTER
ACQUIRED BY IT, OR ASSIGN OR SELL ANY INCOME OR REVENUES (INCLUDING ACCOUNTS
RECEIVABLE) OR RIGHTS IN RESPECT OF ANY THEREOF, EXCEPT:


 

(A)          LIENS CREATED UNDER THE LOAN DOCUMENTS;

 

(B)         PERMITTED ENCUMBRANCES;

 

(C)          ANY LIEN ON ANY ASSET OF THE BORROWER OR ANY SUBSIDIARY EXISTING ON
THE DATE HEREOF AND SET FORTH ON SCHEDULE 6.02; PROVIDED THAT (A) SUCH LIEN
SHALL NOT APPLY TO ANY OTHER ASSET OF THE BORROWER OR ANY SUBSIDIARY AND
(B) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS THAT IT SECURES ON THE DATE
HEREOF OR, WITH RESPECT TO ANY SUCH OBLIGATIONS THAT SHALL HAVE BEEN EXTENDED,
RENEWED OR REFINANCED IN ACCORDANCE WITH SECTION 6.01, REFINANCING INDEBTEDNESS
IN RESPECT THEREOF;

 

(D)         ANY LIEN EXISTING ON ANY ASSET PRIOR TO THE ACQUISITION THEREOF BY
THE BORROWER OR ANY SUBSIDIARY OR EXISTING ON ANY ASSET OF ANY PERSON THAT
BECOMES A SUBSIDIARY AFTER THE DATE HEREOF PRIOR TO THE TIME SUCH PERSON BECOMES
A SUBSIDIARY; PROVIDED THAT (A) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR
IN CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING A SUBSIDIARY, AS THE
CASE MAY BE, (B) SUCH LIEN SHALL NOT APPLY TO ANY OTHER ASSET OF THE BORROWER OR
ANY SUBSIDIARY AND (C) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS THAT IT
SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A
SUBSIDIARY, AS THE CASE MAY BE, OR, WITH RESPECT TO ANY SUCH OBLIGATIONS THAT
SHALL HAVE BEEN EXTENDED, RENEWED OR REFINANCED IN ACCORDANCE WITH SECTION 6.01,
REFINANCING INDEBTEDNESS IN RESPECT THEREOF;

 

(E)          LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED
BY THE BORROWER OR ANY SUBSIDIARY; PROVIDED THAT (A) SUCH LIENS SECURE
INDEBTEDNESS PERMITTED BY CLAUSE (A)(VI) OF SECTION 6.01, (B) SUCH LIENS AND THE
INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR WITHIN 180 DAYS AFTER SUCH
ACQUISITION OR

 

71

--------------------------------------------------------------------------------


 

THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, (C) THE INDEBTEDNESS SECURED
THEREBY DOES NOT EXCEED THE COST OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH
FIXED OR CAPITAL ASSETS AND (D) SUCH LIENS SHALL NOT APPLY TO ANY OTHER ASSET OF
THE BORROWER OR ANY SUBSIDIARY;

 

(F)            IN CONNECTION WITH THE SALE OR TRANSFER OF ANY ASSETS IN A
TRANSACTION PERMITTED UNDER SECTION 6.05, CUSTOMARY RIGHTS AND RESTRICTIONS
CONTAINED IN AGREEMENTS RELATING TO SUCH SALE OR TRANSFER PENDING THE COMPLETION
THEREOF;

 

(G)         IN THE CASE OF ANY SUBSIDIARY THAT IS NOT A WHOLLY-OWNED SUBSIDIARY,
ANY PUT AND CALL ARRANGEMENTS RELATED TO ITS EQUITY INTERESTS SET FORTH IN ITS
ORGANIZATIONAL DOCUMENTS OR ANY RELATED JOINT VENTURE OR SIMILAR AGREEMENT;

 

(H)         LIENS ON ASSETS OF FOREIGN SUBSIDIARIES CUSTOMARILY GRANTED IN
CONNECTION WITH FINANCING TRANSACTIONS IN THE RESPECTIVE JURISDICTIONS OF SUCH
SUBSIDIARIES; PROVIDED THAT SUCH LIENS SHALL SECURE ONLY INDEBTEDNESS OR OTHER
OBLIGATIONS OF SUCH FOREIGN SUBSIDIARIES PERMITTED HEREUNDER; AND

 

(I)             OTHER LIENS SECURING INDEBTEDNESS IN AN AMOUNT THAT WILL NOT
RESULT IN A VIOLATION OF SECTION 6.01(B).

 


SECTION 6.03.  FUNDAMENTAL CHANGES; BUSINESS ACTIVITIES.  (A)  NONE OF THE
BORROWER OR ANY SUBSIDIARY WILL MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON,
OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR LIQUIDATE OR
DISSOLVE, EXCEPT THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING
EFFECT THERETO NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (I) ANY
SUBSIDIARY MAY MERGE INTO THE BORROWER IN A TRANSACTION IN WHICH THE BORROWER IS
THE SURVIVING CORPORATION, (II) ANY PERSON MAY MERGE INTO OR CONSOLIDATE WITH
ANY SUBSIDIARY IN A TRANSACTION IN WHICH THE SURVIVING ENTITY IS A SUBSIDIARY
(AND, IF ANY PARTY TO SUCH MERGER OR CONSOLIDATION IS A SUBSIDIARY LOAN PARTY,
IS A SUBSIDIARY LOAN PARTY), (III) ANY SUBSIDIARY MAY MERGE INTO OR CONSOLIDATE
WITH ANY PERSON IN A TRANSACTION PERMITTED UNDER SECTION 6.05 IN WHICH THE
SURVIVING ENTITY IS NOT A SUBSIDIARY AND (IV) ANY SUBSIDIARY MAY LIQUIDATE OR
DISSOLVE IF THE BORROWER DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION OR
DISSOLUTION IS IN THE BEST INTERESTS OF THE BORROWER AND IS NOT MATERIALLY
DISADVANTAGEOUS TO THE LENDERS; PROVIDED THAT ANY SUCH MERGER OR CONSOLIDATION
INVOLVING A PERSON THAT IS NOT A WHOLLY-OWNED SUBSIDIARY IMMEDIATELY PRIOR TO
SUCH MERGER SHALL NOT BE PERMITTED UNLESS IT IS ALSO PERMITTED BY SECTION 6.04.


 


(B)  NONE OF THE BORROWER OR ANY SUBSIDIARY WILL ENGAGE TO ANY MATERIAL EXTENT
IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE CONDUCTED BY THE BORROWER AND
THE SUBSIDIARIES ON THE DATE HEREOF AND BUSINESSES INCIDENTAL OR REASONABLY
RELATED OR SIMILAR OR COMPLEMENTARY THERETO OR REASONABLE EXTENSIONS THEREOF.


 


(C)  THE BORROWER WILL NOT PERMIT ANY PERSON OTHER THAN THE BORROWER, OR ONE OR
MORE OF ITS SUBSIDIARIES THAT IS NOT A CFC, TO OWN ANY ISSUED OR OUTSTANDING
EQUITY INTERESTS IN ANY DOMESTIC SUBSIDIARY.


 


72

--------------------------------------------------------------------------------



 


SECTION 6.04.  INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS.  NONE
OF THE BORROWER OR ANY SUBSIDIARY WILL PURCHASE, HOLD, ACQUIRE (INCLUDING
PURSUANT TO ANY MERGER OR CONSOLIDATION WITH ANY PERSON THAT WAS NOT A
WHOLLY-OWNED SUBSIDIARY PRIOR THERETO) OR MAKE ANY INVESTMENT IN ANY OTHER
PERSON, OR PURCHASE OR OTHERWISE ACQUIRE (IN ONE TRANSACTION OR A SERIES OF
TRANSACTIONS) ALL OR SUBSTANTIALLY ALL THE ASSETS OF ANY OTHER PERSON OR OF A
BUSINESS UNIT, DIVISION, PRODUCT LINE (INCLUDING RIGHTS IN RESPECT OF ANY DRUG
OR OTHER PHARMACEUTICAL PRODUCT) OR LINE OF BUSINESS OF ANY OTHER PERSON
(INCLUDING THROUGH ANY EXCLUSIVE LONG-TERM LICENSE OF RIGHTS TO A DRUG OR OTHER
PRODUCT LINE), OR ASSETS ACQUIRED OTHER THAN IN THE ORDINARY COURSE OF BUSINESS
THAT, FOLLOWING THE ACQUISITION THEREOF, WOULD CONSTITUTE A SUBSTANTIAL PORTION
OF THE ASSETS OF THE BORROWER AND THE SUBSIDIARIES, TAKEN AS A WHOLE, EXCEPT:


 

(A) CASH AND OTHER PERMITTED INVESTMENTS;

 

(B) INVESTMENTS EXISTING ON THE DATE HEREOF AND SET FORTH ON SCHEDULE 6.04;

 

(C) INVESTMENTS BY THE BORROWER AND THE SUBSIDIARIES IN EQUITY INTERESTS IN
THEIR SUBSIDIARIES; PROVIDED THAT (I) SUCH SUBSIDIARIES ARE SUBSIDIARIES PRIOR
TO THE MAKING OF SUCH INVESTMENTS, AND (II) THE AGGREGATE AMOUNT OF ALL
INVESTMENTS BY LOAN PARTIES IN, AND LOANS AND ADVANCES BY LOAN PARTIES TO, AND
GUARANTEES BY LOAN PARTIES OF INDEBTEDNESS AND OTHER OBLIGATIONS OF,
SUBSIDIARIES THAT ARE NOT LOAN PARTIES MADE AFTER THE DATE HEREOF (OTHER THAN
THE CONVERSION OF ANY INTERCOMPANY ACCOUNT OR OTHER OBLIGATION OWED BY ANY
FOREIGN SUBSIDIARY TO A LOAN PARTY INTO THE EQUITY INTERESTS OF SUCH FOREIGN
SUBSIDIARY), IN EACH CASE MADE IN RELIANCE ON THIS CLAUSE (C) AND THE FOLLOWING
CLAUSES (D) AND (E) OF THIS SECTION, SHALL NOT EXCEED US$200,000,000 AT ANY TIME
OUTSTANDING;

 

(D) LOANS OR ADVANCES MADE BY THE BORROWER OR ANY SUBSIDIARY TO ANY SUBSIDIARY;
PROVIDED THAT (I) THE INDEBTEDNESS RESULTING THEREFROM IS PERMITTED BY
SECTION 6.01(A)(IV) AND (II) THE AMOUNT OF SUCH LOANS AND ADVANCES MADE BY LOAN
PARTIES TO SUBSIDIARIES THAT ARE NOT LOAN PARTIES SHALL BE SUBJECT TO THE
LIMITATION SET FORTH IN CLAUSE (C) ABOVE;

 

(E) GUARANTEES BY THE BORROWER OR ANY SUBSIDIARY OF INDEBTEDNESS OR OTHER
OBLIGATIONS OF THE BORROWER OR ANY SUBSIDIARY; PROVIDED THAT (I) A SUBSIDIARY
THAT HAS NOT GUARANTEED THE SECURED OBLIGATIONS PURSUANT TO THE GUARANTEE AND
COLLATERAL AGREEMENT SHALL NOT GUARANTEE ANY INDEBTEDNESS OR OTHER PAYMENT
OBLIGATION OF ANY LOAN PARTY, AND (II) THE AGGREGATE AMOUNT OF INDEBTEDNESS AND
OTHER PAYMENT OBLIGATIONS (OTHER THAN IN RESPECT OF ANY OVERDRAFTS AND RELATED
LIABILITIES ARISING IN THE ORDINARY COURSE OF BUSINESS FROM TREASURY, DEPOSITORY
AND CASH MANAGEMENT SERVICES OR IN CONNECTION WITH ANY AUTOMATED CLEARING-HOUSE
TRANSFER OF FUNDS) OF SUBSIDIARIES THAT ARE NOT LOAN PARTIES THAT IS GUARANTEED
BY ANY LOAN PARTY SHALL BE SUBJECT TO THE LIMITATION SET FORTH IN
CLAUSE (C) ABOVE;

 

(F) PERMITTED FOREIGN LOANS;

 

73

--------------------------------------------------------------------------------


 

(G)         TRANSFERS OF INTELLECTUAL PROPERTY TO FOREIGN SUBSIDIARIES, THE
EQUITY INTERESTS OF WHICH ARE DIRECTLY OWNED BY OR ON BEHALF OF ANY LOAN PARTY
AND ARE PLEDGED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE GUARANTEE AND
COLLATERAL AGREEMENT;

 

(H)         INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH,
CUSTOMERS AND SUPPLIERS, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

 

(I)             INVESTMENTS MADE AS A RESULT OF THE RECEIPT OF NON-CASH
CONSIDERATION FROM A SALE, TRANSFER, LEASE OR OTHER DISPOSITION, OR AN EXCLUSIVE
LICENSE, OF ANY ASSET IN COMPLIANCE WITH SECTION 6.05;

 

(J)             INVESTMENTS IN THE FORM OF HEDGING AGREEMENTS PERMITTED BY
SECTION 6.07;

 

(K)          PAYROLL, TRAVEL AND SIMILAR ADVANCES TO DIRECTORS AND EMPLOYEES OF
THE BORROWER OR ANY SUBSIDIARY TO COVER MATTERS THAT ARE EXPECTED AT THE TIME OF
SUCH ADVANCES TO BE TREATED AS EXPENSES FOR ACCOUNTING PURPOSES AND THAT ARE
MADE IN THE ORDINARY COURSE OF BUSINESS;

 

(L)             LOANS OR ADVANCES TO DIRECTORS AND EMPLOYEES OF THE BORROWER OR
ANY SUBSIDIARY MADE IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT THE
AGGREGATE AMOUNT OF SUCH LOANS AND ADVANCES OUTSTANDING AT ANY TIME SHALL NOT
EXCEED US$2,500,000;

 

(M)       PERMITTED ACQUISITIONS;

 

(N)         ACQUISITIONS OF EQUITY INTERESTS THAT WOULD CONSTITUTE PERMITTED
ACQUISITIONS BUT FOR THE FACT THAT THE PERSONS IN WHICH SUCH EQUITY INTERESTS
ARE ACQUIRED DO NOT BECOME WHOLLY OWNED SUBSIDIARIES OF THE BORROWER; PROVIDED,
THAT THE AGGREGATE CONSIDERATION PAID IN ALL SUCH ACQUISITIONS MADE UNDER THIS
CLAUSE (N) AFTER THE DATE HEREOF SHALL NOT EXCEED US$30,000,000;

 

(O)         THE CREATION OR FORMATION OF NEW SUBSIDIARIES WITH NO SIGNIFICANT
ASSETS OR OPERATIONS FOR THE PURPOSE OF EFFECTING ACQUISITIONS REFERRED TO IN
THE PRECEDING CLAUSES (M) AND (N);

 

(P)         TRANSFERS OF RIGHTS WITH RESPECT TO ONE OR MORE PRODUCTS OR
TECHNOLOGIES UNDER DEVELOPMENT TO JOINT VENTURES WITH THIRD PARTIES OR TO OTHER
ENTITIES WHERE THE BORROWER OR A SUBSIDIARY RETAINS RIGHTS TO ACQUIRE SUCH JOINT
VENTURES OR OTHER ENTITIES OR OTHERWISE REPURCHASE SUCH PRODUCTS OR
TECHNOLOGIES; AND

 

(Q)         OTHER INVESTMENTS AND ACQUISITIONS; PROVIDED THAT, (A) AT THE TIME
EACH SUCH INVESTMENT OR ACQUISITION IS PURCHASED, MADE OR OTHERWISE ACQUIRED, NO
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM
AND (B) THE AMOUNT OF SUCH INVESTMENT, OR THE AGGREGATE CONSIDERATION PAID IN
CONNECTION WITH SUCH ACQUISITION, TOGETHER WITH THE AGGREGATE AMOUNT, DETERMINED

 

74

--------------------------------------------------------------------------------


 

AS OF SUCH TIME, OF ALL OTHER INVESTMENTS PURCHASED, MADE OR OTHERWISE ACQUIRED,
AND THE AGGREGATE AMOUNT OF ALL CONSIDERATION AND SUCH OTHER AMOUNTS PAID IN
CONNECTION WITH ALL OTHER ACQUISITIONS MADE, IN RELIANCE ON THIS
CLAUSE (Q) SHALL NOT EXCEED US$15,000,000 IN THE AGGREGATE.

 

NONE OF THE BORROWER OR ANY SUBSIDIARY WILL (I) FORGIVE, CANCEL OR CONVERT TO AN
EQUITY INTEREST IN THE OBLIGOR THEREUNDER ANY PROMISSORY NOTE EVIDENCING A
PERMITTED FOREIGN LOAN THAT IS PLEDGED UNDER THE GUARANTEE AND COLLATERAL
AGREEMENT (EXCEPT UPON THE PAYMENT IN FULL OF THE OBLIGATIONS EVIDENCED
THEREBY), (II) TRANSFER ITS INTEREST IN ANY PERMITTED FOREIGN LOAN TO ANY PERSON
OTHER THAN THE BORROWER OR A SUBSIDIARY LOAN PARTY OR (III) ENGAGE IN ASSET
TRANSFERS THAT WOULD MATERIALLY IMPAIR THE ABILITY OF THE OBLIGOR ON ANY
PERMITTED FOREIGN LOAN TO PERFORM ITS PAYMENT OBLIGATIONS UNDER SUCH PERMITTED
FOREIGN LOAN.

 


SECTION 6.05.  ASSET DISPOSITIONS.  NONE OF THE BORROWER OR ANY SUBSIDIARY WILL
SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF, OR EXCLUSIVELY LICENSE, ANY
ASSET, INCLUDING ANY EQUITY INTEREST OWNED BY IT, NOR WILL ANY SUBSIDIARY ISSUE
ANY ADDITIONAL EQUITY INTEREST IN SUCH SUBSIDIARY (OTHER THAN TO THE BORROWER OR
ANY SUBSIDIARY IN COMPLIANCE WITH SECTION 6.04), EXCEPT:


 

(A) SALES, TRANSFERS AND OTHER DISPOSITIONS OF INVENTORY, USED OR SURPLUS
EQUIPMENT, CASH AND PERMITTED INVESTMENTS IN THE ORDINARY COURSE OF BUSINESS;

 

(B) SALES, TRANSFERS, LEASES AND OTHER DISPOSITIONS TO THE BORROWER OR ANY
SUBSIDIARY; PROVIDED THAT (I) ANY SUCH SALES, TRANSFERS, LEASES OR OTHER
DISPOSITIONS INVOLVING A SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE MADE IN
COMPLIANCE WITH SECTIONS 6.04 AND 6.09 AND (II) EQUITY INTERESTS IN A DOMESTIC
SUBSIDIARY MAY NOT BE TRANSFERRED TO A FOREIGN SUBSIDIARY;

 

(C) THE DISCOUNT OR SALE, IN EACH CASE WITHOUT RECOURSE AND IN THE ORDINARY
COURSE OF BUSINESS, OF RECEIVABLES MORE THAN 90 DAYS OVERDUE AND ARISING IN THE
ORDINARY COURSE OF BUSINESS, BUT ONLY IN CONNECTION WITH THE COMPROMISE OR
COLLECTION THEREOF CONSISTENT WITH CUSTOMARY INDUSTRY PRACTICE (AND NOT AS PART
OF ANY BULK SALE OR FINANCING OF RECEIVABLES):

 

(D) LEASES, SUBLEASES OR LICENSES OF REAL PROPERTY TO OTHER PERSONS NOT
MATERIALLY INTERFERING WITH THE BUSINESS OF THE BORROWER OR ANY SUBSIDIARY; AND

 

(E) SALES, TRANSFERS, LEASES AND OTHER DISPOSITIONS, AND EXCLUSIVE LICENSES, OF
ASSETS THAT ARE NOT PERMITTED BY ANY OTHER CLAUSE OF THIS SECTION; PROVIDED THAT
THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS SOLD, TRANSFERRED, LEASED OR
OTHERWISE DISPOSED OF, AND OF ALL ASSETS EXCLUSIVELY LICENSED, IN RELIANCE ON
THIS CLAUSE (C) SHALL NOT AT THE TIME OF AND AFTER GIVING EFFECT TO ANY SUCH
TRANSACTION EXCEED 10% OF CONSOLIDATED NET TANGIBLE ASSETS AT THE END OF THE
MOST RECENT FISCAL QUARTER OF THE BORROWER FOR WHICH FINANCIAL STATEMENTS HAVE
BEEN DELIVERED PURSUANT TO SECTION 5.01(A) OR 5.01(B) (OR, PRIOR TO THE FIRST
DELIVERY OF ANY SUCH FINANCIAL

 

75

--------------------------------------------------------------------------------


 

STATEMENTS, AS OF THE END OF THE FISCAL QUARTER OF THE BORROWER ENDED MARCH 31,
2008).

 

Notwithstanding the foregoing, no such sale or transfer of any Equity Interests
in any Subsidiary shall be permitted unless (i) such Equity Interests constitute
all the Equity Interests in such Subsidiary held by the Borrower and the
Subsidiaries and (ii) immediately after giving effect to such transaction, the
Borrower and the Subsidiaries shall otherwise be in compliance with
Section 6.04.

 


SECTION 6.06.  SALE/LEASEBACK TRANSACTIONS.  NONE OF THE BORROWER OR ANY
SUBSIDIARY WILL ENTER INTO ANY SALE/LEASEBACK TRANSACTION UNLESS (A) THE SALE OR
TRANSFER OF THE PROPERTY THEREUNDER IS PERMITTED BY SECTION 6.05, (B) ANY
CAPITAL LEASE OBLIGATIONS AND SYNTHETIC LEASE OBLIGATIONS ARISING IN CONNECTION
THEREWITH ARE PERMITTED BY SECTION 6.01 AND (C) ANY LIENS ARISING IN CONNECTION
THEREWITH (INCLUDING LIENS DEEMED TO ARISE IN CONNECTION WITH ANY SUCH CAPITAL
LEASE OBLIGATIONS AND SYNTHETIC LEASE OBLIGATIONS) ARE PERMITTED BY
SECTION 6.02.


 


SECTION 6.07.  HEDGING AGREEMENTS.  NONE OF THE BORROWER OR ANY SUBSIDIARY WILL
ENTER INTO ANY HEDGING AGREEMENT, EXCEPT (A) HEDGING AGREEMENTS ENTERED INTO TO
HEDGE OR MITIGATE RISKS TO WHICH THE BORROWER OR ANY SUBSIDIARY HAS ACTUAL
EXPOSURE (OTHER THAN IN RESPECT OF EQUITY INTERESTS OR INDEBTEDNESS OF THE
BORROWER OR ANY SUBSIDIARY) AND (B) HEDGING AGREEMENTS ENTERED INTO IN ORDER TO
EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST RATES (FROM FIXED TO FLOATING
RATES, FROM ONE FLOATING RATE TO ANOTHER FLOATING RATE OR OTHERWISE) WITH
RESPECT TO ANY INTEREST-BEARING LIABILITY OR INVESTMENT OF THE BORROWER OR ANY
SUBSIDIARY.


 


SECTION 6.08.  RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS.  (A)  NONE
OF THE BORROWER OR ANY SUBSIDIARY WILL DECLARE OR MAKE, OR AGREE TO PAY OR MAKE,
DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT, OR INCUR ANY OBLIGATION
(CONTINGENT OR OTHERWISE) TO DO SO, EXCEPT THAT (I) THE BORROWER MAY DECLARE AND
PAY DIVIDENDS OR MAKE OTHER RESTRICTED PAYMENTS WITH RESPECT TO ITS EQUITY
INTERESTS PAYABLE SOLELY IN ADDITIONAL EQUITY INTERESTS OF THE BORROWER
PERMITTED HEREUNDER, (II) THE BORROWER MAY REPURCHASE EQUITY INTERESTS UPON THE
EXERCISE OF STOCK OPTIONS IF SUCH EQUITY INTERESTS REPRESENT A PORTION OF THE
EXERCISE PRICE OF SUCH OPTIONS, (III) THE BORROWER MAY MAKE CASH PAYMENTS IN
LIEU OF THE ISSUANCE OF FRACTIONAL SHARES IN CONNECTION WITH THE EXERCISE OF
WARRANTS, OPTIONS OR OTHER SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR
EQUITY INTERESTS IN THE BORROWER, (IV) THE BORROWER MAY MAKE RESTRICTED PAYMENTS
PURSUANT TO AND IN ACCORDANCE WITH STOCK OPTION PLANS OR OTHER BENEFIT PLANS OR
AGREEMENTS FOR DIRECTORS, OFFICERS OR EMPLOYEES OF THE BORROWER AND THE
SUBSIDIARIES, AND (V) THE BORROWER MAY MAKE ADDITIONAL RESTRICTED PAYMENTS SO
LONG AS AT THE TIME OF AND AFTER GIVING EFFECT THERETO AND TO ANY RELATED
INCURRENCES OF INDEBTEDNESS, (A) NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, (B) THE BORROWER’S LEVERAGE RATIO SHALL NOT EXCEED 3.50 TO 1.00 AND
(C) THE BORROWER’S SENIOR LEVERAGE RATIO SHALL NOT EXCEED 1.75 TO 1.00.

 

76

--------------------------------------------------------------------------------



 


(B)  NONE OF THE BORROWER OR ANY SUBSIDIARY WILL MAKE OR AGREE TO PAY OR MAKE,
DIRECTLY OR INDIRECTLY, ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER IN CASH,
SECURITIES OR OTHER PROPERTY) OF OR IN RESPECT OF PRINCIPAL OF OR INTEREST ON
ANY SUBORDINATED INDEBTEDNESS, OR ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER IN
CASH, SECURITIES OR OTHER PROPERTY), INCLUDING ANY SINKING FUND OR SIMILAR
DEPOSIT, ON ACCOUNT OF THE PURCHASE, REDEMPTION, RETIREMENT, ACQUISITION,
CANCELLATION OR TERMINATION OF ANY SUBORDINATED INDEBTEDNESS, EXCEPT:


 

(I)             REGULARLY SCHEDULED INTEREST AND PRINCIPAL PAYMENTS AS AND WHEN
DUE IN RESPECT OF ANY SUBORDINATED INDEBTEDNESS, OTHER THAN PAYMENTS PROHIBITED
BY THE SUBORDINATION PROVISIONS THEREOF;

 

(II)          REFINANCINGS OF SUBORDINATED INDEBTEDNESS TO THE EXTENT PERMITTED
BY SECTION 6.01;

 

(III)       (A) PAYMENTS MADE WITH RESPECT TO THE 2010 SUBORDINATED NOTES UPON
THE EXERCISE (X) BY THE BORROWER OF ANY REDEMPTION RIGHTS WITH RESPECT THERETO,
(Y) BY HOLDERS THEREOF OF CONVERSION RIGHTS WITH RESPECT THERETO OR (Z) BY
HOLDERS THEREOF OF THEIR RIGHT TO REQUIRE THE REPURCHASE OF SUCH NOTES IN
ACCORDANCE WITH THE PROVISIONS OF THE 2010 SUBORDINATED NOTES INDENTURE,
(B) PAYMENTS REQUIRED TO BE MADE WITH RESPECT TO THE 2015 SUBORDINATED NOTES
UPON THE EXERCISE BY HOLDERS THEREOF OF CONVERSION RIGHTS WITH RESPECT THERETO
AND (C) ANY OTHER SIMILAR PAYMENTS REQUIRED TO BE MADE IN CONNECTION WITH ANY
OTHER QUALIFYING SUBORDINATED INDEBTEDNESS UPON THE EXERCISE BY HOLDERS THEREOF
OF CONVERSION RIGHTS WITH RESPECT THERETO; AND

 

(IV)      PAYMENTS MADE PURSUANT TO CONSENSUAL EXCHANGE AGREEMENTS BETWEEN THE
BORROWER AND ANY NOTEHOLDER (A) IN CASH OR EQUITY INTERESTS OF THE BORROWER WITH
RESPECT TO THE 2010 SUBORDINATED NOTES AND (B) IN EQUITY INTERESTS OF THE
BORROWER WITH RESPECT TO THE 2015 SUBORDINATED NOTES OR ANY OTHER QUALIFYING
SUBORDINATED INDEBTEDNESS.

 


SECTION 6.09.  TRANSACTIONS WITH AFFILIATES.  NONE OF THE BORROWER OR ANY
SUBSIDIARY WILL SELL, LEASE, LICENSE OR OTHERWISE TRANSFER ANY ASSETS TO, OR
PURCHASE, LEASE, LICENSE OR OTHERWISE ACQUIRE ANY ASSETS FROM, OR OTHERWISE
ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY PERSON KNOWN TO THE BORROWER TO BE AN
AFFILIATE OF THE BORROWER, EXCEPT (A) TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS THAT ARE AT PRICES AND ON TERMS AND CONDITIONS NOT LESS FAVORABLE TO
THE BORROWER OR SUCH SUBSIDIARY THAN THOSE THAT WOULD PREVAIL IN ARM’S-LENGTH
TRANSACTIONS WITH UNRELATED THIRD PARTIES, (B) TRANSACTIONS BETWEEN OR AMONG THE
LOAN PARTIES NOT INVOLVING ANY OTHER AFFILIATE, (C) ANY RESTRICTED PAYMENT
PERMITTED BY SECTION 6.08, (D) COMPENSATION AND INDEMNIFICATION OF, AND OTHER
EMPLOYMENT ARRANGEMENTS WITH, DIRECTORS, OFFICERS AND EMPLOYEES OF THE BORROWER
OR ANY SUBSIDIARY ENTERED IN THE ORDINARY COURSE OF BUSINESS AND (E) LOANS AND
ADVANCES PERMITTED UNDER CLAUSES (K) AND (L) OF SECTION 6.04.

 

77

--------------------------------------------------------------------------------



 


SECTION 6.10.  RESTRICTIVE AGREEMENTS.  NONE OF THE BORROWER OR ANY SUBSIDIARY
WILL, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR PERMIT TO EXIST ANY AGREEMENT
OR OTHER ARRANGEMENT THAT PROHIBITS, RESTRICTS OR IMPOSES ANY CONDITION UPON
(A) THE ABILITY OF THE BORROWER OR ANY OTHER SUBSIDIARY TO CREATE, INCUR OR
PERMIT TO EXIST ANY LIEN UPON ANY OF ITS ASSETS TO SECURE ANY SECURED
OBLIGATIONS OR (B) THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR OTHER
DISTRIBUTIONS WITH RESPECT TO ITS EQUITY INTERESTS OR TO MAKE OR REPAY LOANS OR
ADVANCES TO THE BORROWER OR ANY SUBSIDIARY OR TO GUARANTEE INDEBTEDNESS OF THE
BORROWER OR ANY SUBSIDIARY; PROVIDED THAT (I) THE FOREGOING SHALL NOT APPLY TO
(A) RESTRICTIONS AND CONDITIONS IMPOSED BY LAW OR BY ANY LOAN DOCUMENT,
(B) RESTRICTIONS AND CONDITIONS EXISTING ON THE DATE HEREOF IDENTIFIED ON
SCHEDULE 6.10 (BUT SHALL APPLY TO ANY AMENDMENT OR MODIFICATION MATERIALLY
EXPANDING THE SCOPE OF ANY SUCH RESTRICTION OR CONDITION), (C) RESTRICTIONS AND
CONDITIONS IMPOSED BY AGREEMENTS RELATING TO INDEBTEDNESS OF ANY SUBSIDIARY IN
EXISTENCE AT THE TIME SUCH SUBSIDIARY BECAME A SUBSIDIARY (BUT SHALL APPLY TO
ANY AMENDMENT OR MODIFICATION MATERIALLY EXPANDING THE SCOPE OF, ANY SUCH
RESTRICTION OR CONDITION), PROVIDED THAT SUCH RESTRICTIONS AND CONDITIONS APPLY
ONLY TO SUCH SUBSIDIARY, (D) CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN
AGREEMENTS RELATING TO THE SALE OF A SUBSIDIARY PENDING SUCH SALE, PROVIDED THAT
SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE SUBSIDIARY THAT IS TO BE SOLD
AND SUCH SALE IS PERMITTED HEREUNDER, (E) RESTRICTIONS IMPOSED BY ANY AMENDMENT
OR REFINANCINGS THAT ARE OTHERWISE PERMITTED BY THE LOAN DOCUMENTS OR THE
CONTRACTS, INSTRUMENTS OR OBLIGATIONS REFERRED TO IN CLAUSE (C), PROVIDED THAT
SUCH AMENDMENTS OR REFINANCINGS DO NOT MATERIALLY EXPAND THE SCOPE OF ANY SUCH
RESTRICTION OR CONDITION AND (F) IN THE CASE OF ANY SUBSIDIARY THAT IS NOT A
WHOLLY-OWNED SUBSIDIARY, CUSTOMARY RESTRICTIONS AND CONDITIONS IMPOSED BY ITS
ORGANIZATIONAL DOCUMENTS OR ANY RELATED JOINT VENTURE OR SIMILAR AGREEMENT,
PROVIDED THAT SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO SUCH SUBSIDIARY AND
TO ANY EQUITY INTERESTS IN SUCH SUBSIDIARY; AND (II) CLAUSE (A) OF THE FOREGOING
SHALL NOT APPLY TO (A) RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT
RELATING TO SECURED INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH
RESTRICTIONS OR CONDITIONS APPLY ONLY TO ASSETS SECURING SUCH INDEBTEDNESS,
(B) RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO INDEBTEDNESS
OF FOREIGN SUBSIDIARIES PERMITTED BY THIS AGREEMENT OR (C) CUSTOMARY RATABLE
SECURITY REQUIREMENTS IMPOSED BY ANY AGREEMENT RELATING TO INDEBTEDNESS OF
DOMESTIC SUBSIDIARIES PERMITTED BY THIS AGREEMENT OR (D) CUSTOMARY PROVISIONS IN
LEASES, SUBLEASES AND OTHER AGREEMENTS RESTRICTING THE ASSIGNMENT OR SUBLEASE
THEREOF.


 


SECTION 6.11.  AMENDMENT OF SUBORDINATED INDEBTEDNESS.  NONE OF THE BORROWER OR
ANY SUBSIDIARY WILL AMEND, MODIFY OR WAIVE ANY OF ITS RIGHTS UNDER ANY AGREEMENT
OR INSTRUMENT GOVERNING OR EVIDENCING ANY SUBORDINATED INDEBTEDNESS TO THE
EXTENT SUCH AMENDMENT, MODIFICATION OR WAIVER COULD REASONABLY BE EXPECTED TO BE
ADVERSE IN ANY MATERIAL RESPECT TO THE LENDERS.


 


SECTION 6.12.  INTEREST EXPENSE COVERAGE RATIO.  THE BORROWER WILL NOT PERMIT
THE RATIO AS OF THE LAST DAY OF ANY FISCAL QUARTER OF (A) CONSOLIDATED EBITDA
MINUS CAPITAL EXPENDITURES TO (B) CONSOLIDATED CASH INTEREST EXPENSE FOR THE
PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS THEN ENDING TO BE LESS THAN 2.50 TO
1.00.

 

78

--------------------------------------------------------------------------------



 


SECTION 6.13.  LEVERAGE RATIO.  THE BORROWER WILL NOT PERMIT THE LEVERAGE RATIO
AS OF THE LAST DAY OF ANY FISCAL QUARTER TO EXCEED 3.75 TO 1.00.


 


SECTION 6.14.  SENIOR LEVERAGE RATIO.  THE BORROWER WILL NOT PERMIT THE SENIOR
LEVERAGE RATIO AS OF THE LAST DAY OF ANY FISCAL QUARTER TO EXCEED 2.00 TO 1.00.


 


SECTION 6.15.  CHANGE IN FISCAL YEAR.  PERMIT THE BORROWER’S FISCAL YEAR TO END
ON ANY DATE OTHER THAN DECEMBER 31.


 


ARTICLE VII

 


EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(A) THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN WHEN AND AS THE
SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE
FIXED FOR PREPAYMENT THEREOF OR OTHERWISE OR SHALL FAIL TO PAY ANY REIMBURSEMENT
OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME SHALL BECOME
DUE AND PAYABLE, AND, SOLELY IN THE CASE OF ANY SUCH FAILURE  TO PAY ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT, SUCH FAILURE SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF ONE BUSINESS DAY;

 

(B) THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE OR ANY
OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS ARTICLE)
PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF THREE BUSINESS DAYS;

 

(C) ANY REPRESENTATION, WARRANTY OR STATEMENT MADE OR DEEMED MADE BY OR ON
BEHALF OF THE BORROWER OR ANY SUBSIDIARY IN ANY LOAN DOCUMENT OR IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT PROVIDED PURSUANT TO OR IN
CONNECTION WITH ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR
WAIVER THEREUNDER SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT
WHEN MADE OR DEEMED MADE;

 

(D) THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN SECTION 5.02, 5.05 (WITH RESPECT TO THE EXISTENCE OF THE
BORROWER) OR 5.11 OR IN ARTICLE VI;

 

(E) ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN ANY LOAN DOCUMENT (OTHER THAN THOSE SPECIFIED IN
CLAUSE (A), (B) OR (D) OF THIS ARTICLE), AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE
AGENT OR ANY LENDER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT IN
THE CASE OF ANY SUCH NOTICE FROM A LENDER);

 

79

--------------------------------------------------------------------------------


 

(F) THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT (WHETHER OF
PRINCIPAL, INTEREST OR OTHERWISE) IN RESPECT OF ANY MATERIAL INDEBTEDNESS WHEN
AND AS THE SAME SHALL BECOME DUE AND PAYABLE (OR WITHIN ANY APPLICABLE GRACE
PERIOD);

 

(G) ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH OR
WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE HOLDER OR HOLDERS
OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF, OR,
IN THE CASE OF ANY HEDGING AGREEMENT, THE APPLICABLE COUNTERPARTY, TO CAUSE SUCH
MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT, REPURCHASE,
REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY OR, IN THE
CASE OF ANY HEDGING AGREEMENT, TO CAUSE THE TERMINATION THEREOF; PROVIDED THAT
THIS CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A
RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE ASSETS SECURING SUCH
INDEBTEDNESS;

 

(H) AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN
RESPECT OF THE BORROWER OR ANY MATERIAL SUBSIDIARY OR ITS DEBTS, OR OF A
SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE BORROWER OR ANY MATERIAL SUBSIDIARY OR FOR A
SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING OR
PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR DECREE APPROVING
OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;

 

(I) THE BORROWER OR ANY MATERIAL SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY
PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP
OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF,
OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR
PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR OR CONSENT TO
THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE BORROWER OR ANY MATERIAL SUBSIDIARY OR FOR A
SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL
ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;

 

(J) THE BORROWER OR ANY MATERIAL SUBSIDIARY SHALL BECOME UNABLE, ADMIT IN
WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;

 

(K) ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN
EXCESS OF US$25,000,000 SHALL BE RENDERED AGAINST THE BORROWER, ANY SUBSIDIARY
OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD
OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED,
OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR LEVY
UPON ANY ASSETS OF THE BORROWER OR ANY SUBSIDIARY TO ENFORCE ANY

 

80

--------------------------------------------------------------------------------


 

SUCH JUDGMENT; OR ONE OR MORE JUDGMENTS FOR INJUNCTIVE RELIEF SHALL BE RENDERED
AGAINST THE BORROWER, ANY SUBSIDIARY OR ANY COMBINATION THEREOF THAT, IN THE
OPINION OF THE REQUIRED LENDERS, COULD, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; PROVIDED, THAT
ANY SUCH AMOUNT SHALL BE CALCULATED AFTER DEDUCTING FROM THE SUM SO PAYABLE ANY
AMOUNT OF SUCH JUDGMENT OR ORDER THAT IS COVERED BY A VALID AND BINDING POLICY
OF INSURANCE IN FAVOR OF THE BORROWER OR SUCH SUBSIDIARY (BUT ONLY IF THE
APPLICABLE INSUROR SHALL HAVE BEEN ADVISED OF SUCH JUDGMENT AND OF THE INTENT OF
THE BORROWER OR SUCH SUBSIDIARY TO MAKE A CLAIM IN RESPECT OF ANY AMOUNT PAYABLE
BY IT IN CONNECTION THEREWITH AND SUCH INSUROR SHALL NOT HAVE DISPUTED
COVERAGE);

 

(L)             ONE OR MORE ERISA EVENTS SHALL HAVE OCCURRED THAT, IN THE
OPINION OF THE REQUIRED LENDERS, COULD, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(M)       ANY LIEN PURPORTED TO BE CREATED UNDER ANY SECURITY DOCUMENT SHALL
CEASE TO BE, OR SHALL BE ASSERTED BY ANY LOAN PARTY NOT TO BE, A VALID AND
PERFECTED LIEN ON ANY MATERIAL COLLATERAL, WITH THE PRIORITY REQUIRED BY THE
APPLICABLE SECURITY DOCUMENT, EXCEPT (I) AS A RESULT OF THE SALE, TRANSFER OR
RELEASE OF THE APPLICABLE COLLATERAL IN A TRANSACTION PERMITTED UNDER THE LOAN
DOCUMENTS, (II) AS A RESULT OF THE EXPIRATION OR TERMINATION OF SUCH SECURITY
DOCUMENT IN ACCORDANCE WITH ITS TERMS OR (III) AS A RESULT OF THE ADMINISTRATIVE
AGENT’S FAILURE TO MAINTAIN POSSESSION OF ANY STOCK CERTIFICATE, PROMISSORY NOTE
OR OTHER INSTRUMENT DELIVERED TO IT UNDER THE GUARANTEE AND COLLATERAL
AGREEMENT;

 

(N)         ANY GUARANTEE PURPORTED TO BE CREATED UNDER ANY LOAN DOCUMENT SHALL
CEASE TO BE, OR SHALL BE ASSERTED BY ANY LOAN PARTY NOT TO BE, IN FULL FORCE AND
EFFECT, EXCEPT UPON THE CONSUMMATION OF ANY TRANSACTION PERMITTED UNDER THIS
AGREEMENT AS A RESULT OF WHICH THE SUBSIDIARY LOAN PARTY PROVIDING SUCH
GUARANTEE CEASES TO BE A SUBSIDIARY OR UPON THE TERMINATION OF SUCH LOAN
DOCUMENT IN ACCORDANCE WITH ITS TERMS;

 

(O)         THE BORROWER OR ANY SUBSIDIARY SHALL HAVE RECEIVED A NOTICE, ORDER
OR JUDGMENT FROM OR OF A GOVERNMENTAL AUTHORITY THAT TEMPORARILY OR PERMANENTLY
SUSPENDS ANY MATERIAL PORTION OF ITS OPERATIONS (DUE TO A VIOLATION OF
APPLICABLE LAW OR OTHERWISE) WHERE SUCH SUSPENSION COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT; OR

 

(P)         A CHANGE IN CONTROL SHALL OCCUR;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower (which may be
telephonic, but shall be promptly confirmed in writing), take either or both of
the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or

 

81

--------------------------------------------------------------------------------


 

in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower hereunder, shall
become due and payable immediately, and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.05(i), in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; and in the case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall immediately and automatically
become due and payable and the deposit of such cash collateral in respect of LC
Exposure shall immediately and automatically become due, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 


ARTICLE VIII

 


THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement to serve as
administrative agent, collateral agent and trustee under the Loan Documents, and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and none of the
Borrower or any other Loan Party shall have any rights as a third party
beneficiary of any such provisions.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or Issuing Bank as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and such Person and its Affiliates may accept deposits from, lend money to, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in

 

82

--------------------------------------------------------------------------------


 

the Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion, may expose the Administrative
Agent to liability or that is contrary to any Loan Document or applicable law,
and (c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower, any Subsidiary or
any other Affiliate of any of the foregoing that is communicated to or obtained
by the Person serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence, bad faith or wilful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent. 
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not have any liability arising from any confirmation of the Revolving Exposure
or the component amounts thereof.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (including, if applicable, a Financial Officer of such Person). 
The Administrative Agent also may rely, and shall not incur any liability for
relying, upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person (including, if applicable, a Financial Officer
of such Person).  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related

 

83

--------------------------------------------------------------------------------


 

Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents.  The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Arranger or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender and each
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption pursuant to which it shall become a Lender hereunder, shall be
deemed to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Effective
Date.

 

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent or a

 

84

--------------------------------------------------------------------------------


 

Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender),
but all such Persons shall have the benefit of the indemnities provided for
hereunder.

 


ARTICLE IX

 


MISCELLANEOUS

 


SECTION 9.01.  NOTICES.  (A)  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO
PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY FAX, AS FOLLOWS:


 

(I)             IF TO THE BORROWER, TO IT AT CEPHALON, INC., 41 MOORES ROAD,
FRAZER, PENNSYLVANIA 19355, ATTENTION OF J. KEVIN BUCHI, EXECUTIVE VICE
PRESIDENT AND CHIEF FINANCIAL OFFICER (FAX NO. (610) 344-7563);

 

(II)          IF TO THE ADMINISTRATIVE AGENT, JPMCB IN ITS CAPACITY AS AN
ISSUING BANK OR THE SWINGLINE LENDER:

 

(A) IN THE CASE OF ANY NOTICE RELATED TO A LOAN OR BORROWING DENOMINATED IN US
DOLLARS OR A LETTER OF CREDIT, OR ANY NOTICE THAT DOES NOT RELATE TO A
PARTICULAR LOAN OR BORROWING, TO JPMORGAN CHASE BANK, N.A., LOAN AND AGENCY
SERVICES GROUP, 10 SOUTH DEARBORN, 7TH FLOOR, CHICAGO, ILLINOIS 60603, ATTENTION
OF SHARON BOSCH (FAX NO. (312) 385-7107), WITH A COPY TO JPMORGAN CHASE BANK,
N.A., 270 PARK AVENUE, NEW YORK, NEW YORK 10017, ATTENTION OF JAMES A. KNIGHT
(FAX NO. (646) 534-3081); AND

 

(B) IN THE CASE OF ANY NOTICE RELATED TO A LOAN OR BORROWING DENOMINATED IN EURO
OR STERLING, TO J. P. MORGAN EUROPE LIMITED, LOAN AND AGENCY SERVICES GROUP, 125
LONDON WALL, 9TH FLOOR, LONDON EC2Y 5AJ UNITED KINGDOM, ATTENTION OF CHING LOH
(FAX NO. 44 -207-777-2360), WITH A COPY TO THE ADDRESS PROVIDED UNDER CLAUSE
(A) ABOVE; AND

 

(III)       IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR FAX NUMBER) SET
FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.

 

85

--------------------------------------------------------------------------------


 


(B)  NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS AND THE ISSUING BANKS
HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS (INCLUDING
EMAIL AND INTERNET AND INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES
UNDER ARTICLE II TO ANY LENDER IF SUCH LENDER HAS NOTIFIED THE ADMINISTRATIVE
AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC
COMMUNICATION.  ANY NOTICES OR OTHER COMMUNICATIONS TO THE ADMINISTRATIVE AGENT
OR THE BORROWER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY THE RECIPIENT THEREOF PRIOR THERETO; PROVIDED
THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED OR RESCINDED BY ANY SUCH PERSON
BY NOTICE TO EACH OTHER SUCH PERSON.


 


(C)  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR FAX NUMBER FOR NOTICES AND OTHER
COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  ALL NOTICES AND
OTHER COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN ACCORDANCE WITH THE PROVISIONS
OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN GIVEN ON THE DATE OF RECEIPT.


 


SECTION 9.02.  WAIVERS; AMENDMENTS.  (A)  NO FAILURE OR DELAY BY THE
ADMINISTRATIVE AGENT ANY ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR
POWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD
OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR CONSENT TO
ANY DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS
THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE MAKING OF A LOAN OR ISSUANCE OF A
LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT, REGARDLESS
OF WHETHER THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY HAVE HAD
NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


 


(B)  NONE OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY PROVISION HEREOF OR
THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT, IN THE CASE OF THIS
AGREEMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS AND, IN THE CASE OF
ANY OTHER LOAN DOCUMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE ADMINISTRATIVE AGENT AND THE LOAN PARTY OR LOAN PARTIES THAT
ARE PARTIES THERETO, IN EACH CASE WITH THE CONSENT OF THE REQUIRED LENDERS;
PROVIDED THAT (I) ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY
BE AMENDED BY AN AGREEMENT IN WRITING ENTERED INTO BY THE BORROWER AND THE
ADMINISTRATIVE AGENT TO CURE ANY AMBIGUITY, OMISSION, DEFECT OR INCONSISTENCY SO
LONG AS, IN EACH CASE, SUCH AMENDMENT DOES NOT ADVERSELY AFFECT THE RIGHTS OF
ANY LENDER OR ANY ISSUING BANK; AND (II) NO SUCH AGREEMENT SHALL (A) INCREASE
THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER,
(B) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCE THE
RATE OF INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE
WRITTEN CONSENT

 

86

--------------------------------------------------------------------------------



 


OF EACH LENDER AFFECTED THEREBY, (C) POSTPONE THE SCHEDULED MATURITY DATE OF ANY
LOAN, OR THE REQUIRED DATE OF REIMBURSEMENT OF ANY LC DISBURSEMENT, OR ANY DATE
FOR THE PAYMENT OF ANY INTEREST OR FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT
OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF
EXPIRATION OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER
AFFECTED THEREBY, (D) CHANGE SECTION 2.17(B) OR 2.17(C) IN A MANNER THAT WOULD
ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN
CONSENT OF EACH LENDER, (E) CHANGE ANY OF THE PROVISIONS OF THIS SECTION OR THE
PERCENTAGE SET FORTH IN THE DEFINITION OF THE TERM “REQUIRED LENDERS” OR ANY
OTHER PROVISION OF ANY LOAN DOCUMENT SPECIFYING THE NUMBER OR PERCENTAGE OF
LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS THEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT THEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER, (F) RELEASE ALL OR SUBSTANTIALLY ALL THE SUBSIDIARY LOAN PARTIES
FROM THEIR GUARANTEES UNDER THE GUARANTEE AND COLLATERAL AGREEMENT (EXCEPT AS
EXPRESSLY PROVIDED IN SECTION 9.14), OR LIMIT THEIR LIABILITY IN RESPECT OF SUCH
GUARANTEES, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, OR (G) RELEASE ALL OR
SUBSTANTIALLY ALL THE COLLATERAL FROM THE LIENS OF THE SECURITY DOCUMENTS
WITHOUT THE WRITTEN CONSENT OF EACH LENDER; PROVIDED FURTHER THAT NO SUCH
AGREEMENT SHALL AMEND, MODIFY, EXTEND OR OTHERWISE AFFECT THE RIGHTS OR
OBLIGATIONS OF THE ADMINISTRATIVE AGENT, THE ISSUING BANKS OR THE SWINGLINE
LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS OR THE SWINGLINE LENDER, AS THE CASE MAY BE.


 


SECTION 9.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.  (A)   THE BORROWER SHALL PAY
(I) ALL REASONABLE AND DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES
AND DISBURSEMENTS OF A SINGLE LAW FIRM ACTING AS COUNSEL FOR THE ADMINISTRATIVE
AGENT AND, IN CONNECTION WITH PLEDGES OF EQUITY INTERESTS IN FOREIGN
SUBSIDIARIES, SUCH LOCAL COUNSEL AS THE ADMINISTRATIVE AGENT MAY DEEM ADVISABLE,
IN CONNECTION WITH THE STRUCTURING, ARRANGEMENT AND SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, EXECUTION, DELIVERY AND
ADMINISTRATION OF THE COMMITMENT LETTER, THE FEE LETTERS, THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE
PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY SHALL BE CONSUMMATED), (II) ALL REASONABLE AND DOCUMENTED
OUT-OF-POCKET EXPENSES INCURRED BY ANY ISSUING BANK IN CONNECTION WITH THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR ANY DEMAND
FOR PAYMENT THEREUNDER AND (III) ALL DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED
BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER, INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY OUTSIDE COUNSEL FOR ANY OF THE FOREGOING, IN
CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH
THE LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR IN CONNECTION
WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH
OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


 


(B)  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT
THEREOF), EACH LENDER, EACH ISSUING BANK, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”), AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR

 

87

--------------------------------------------------------------------------------



 


ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF,
IN CONNECTION WITH, OR AS A RESULT OF (I) THE STRUCTURING, ARRANGEMENT AND THE
SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION,
EXECUTION, DELIVERY AND ADMINISTRATION OF THE COMMITMENT LETTER, THE FEE
LETTERS, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES TO THE
COMMITMENT LETTER, THE FEE LETTERS, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
OF THEIR OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY
OTHER TRANSACTIONS CONTEMPLATED THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR
THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY AN ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE
BORROWER OR ANY SUBSIDIARY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE BORROWER OR ANY SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND WHETHER INITIATED
AGAINST OR BY THE BORROWER OR ANY OTHER PARTY TO THE COMMITMENT LETTER, THE FEE
LETTERS, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, ANY AFFILIATE OF ANY OF THE
FOREGOING OR ANY THIRD PARTY (AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO); PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH
OR WILFUL MISCONDUCT OF SUCH INDEMNITEE OR FROM A MATERIAL BREACH BY SUCH
INDEMNITEE OF ITS AGREEMENTS UNDER THE LOAN DOCUMENTS.  THIS PARAGRAPH SHALL NOT
REQUIRE INDEMNIFICATION FOR TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES OR
DAMAGES ARISING FROM NON-TAX CLAIMS.


 


(C)  TO THE EXTENT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE PAID BY
IT UNDER PARAGRAPH (A) OR (B) OF THIS SECTION TO THE ADMINISTRATIVE AGENT (OR
ANY SUB-AGENT THEREOF), ANY ISSUING BANK, THE SWINGLINE LENDER OR ANY RELATED
PARTY OF ANY OF THE FOREGOING, EACH LENDER SEVERALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT), ANY ISSUING BANK, THE SWINGLINE
LENDER OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S PRO RATA SHARE
(DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY
PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE
OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE
MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR SUCH
SUB-AGENT), ANY ISSUING BANK OR THE SWINGLINE LENDER IN ITS CAPACITY AS SUCH, OR
AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING FOR THE ADMINISTRATIVE
AGENT (OR ANY SUCH SUB-AGENT), ANY ISSUING BANK OR THE SWINGLINE LENDER IN SUCH
CAPACITY.  FOR PURPOSES HEREOF, A LENDER’S “PRO RATA SHARE” SHALL BE DETERMINED
BASED UPON ITS SHARE OF THE SUM OF THE TOTAL REVOLVING EXPOSURES AND UNUSED
COMMITMENTS AT THE TIME (OR MOST RECENTLY OUTSTANDING AND IN EFFECT).


 


(D)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT OR
PERMIT ANY OF ITS AFFILIATES OR RELATED PARTIES TO ASSERT, AND EACH HEREBY
WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE (I) FOR ANY DAMAGES ARISING FROM THE
USE BY OTHERS OF INFORMATION OR OTHER MATERIALS OBTAINED THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER

 

88

--------------------------------------------------------------------------------



 


INFORMATION TRANSMISSION SYSTEMS (INCLUDING THE INTERNET), OR (II) ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT
OR THE USE OF THE PROCEEDS THEREOF.


 


(E)  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE PROMPTLY AFTER WRITTEN
DEMAND THEREFOR.


 


SECTION 9.04.  SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
AN ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER
MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND EACH LENDER
(AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT
SHALL BE NULL AND VOID) AND (II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS
RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING
IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS
SECTION) AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES
OF ANY OF THE FOREGOING) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR
BY REASON OF THIS AGREEMENT.


 


(B)  (I) SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:


 

(A) THE BORROWER; PROVIDED THAT NO CONSENT OF THE BORROWER SHALL BE REQUIRED FOR
AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND OR, IF
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, FOR ANY OTHER ASSIGNMENT;

 

(B) THE ADMINISTRATIVE AGENT; AND

 

(C) IN THE CASE OF ANY ASSIGNMENT OF ALL OR A PORTION OF A COMMITMENT OR ANY
LENDER’S OBLIGATIONS IN RESPECT OF ITS LC EXPOSURE, THE APPLICABLE ISSUING BANK.

 

(II) ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

 

(A) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR
AN APPROVED FUND OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER’S COMMITMENT OR LOANS, THE AMOUNT OF THE COMMITMENT OR LOANS OF
THE ASSIGNING

 

89

--------------------------------------------------------------------------------


 

LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT
AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE
ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN US$5,000,000 UNLESS EACH OF THE
BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENTS; PROVIDED THAT NO SUCH
CONSENT OF THE BORROWER SHALL BE REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING;

 

(B) EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE
PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT;

 

(C) THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF US$3,500; AND

 

(D) THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE IN WHICH THE ASSIGNEE
DESIGNATES ONE OR MORE CREDIT CONTACTS TO WHOM ALL SYNDICATE-LEVEL INFORMATION
(WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
RELATED PARTIES OR ITS SECURITIES) WILL BE MADE AVAILABLE AND WHO MAY RECEIVE
SUCH INFORMATION IN ACCORDANCE WITH THE ASSIGNEE’S COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, STATE AND FOREIGN SECURITIES LAWS.

 

(III) SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (B)(V) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN
EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO
AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION,
HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE
ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY
SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER
SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.14, 2.15, 2.16 AND 9.03).

 

(IV) THE ADMINISTRATIVE AGENT SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF
EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND RECORDS OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND
THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS

 

90

--------------------------------------------------------------------------------


 

HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING
NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE
BORROWER, ANY ISSUING BANK AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME
TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V) UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN THIS SECTION AND ANY WRITTEN
CONSENT TO SUCH ASSIGNMENT REQUIRED BY THIS SECTION, THE ADMINISTRATIVE AGENT
SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION CONTAINED
THEREIN IN THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS
AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS
PARAGRAPH.  EACH ASSIGNEE, BY ITS EXECUTION AND DELIVERY OF AN ASSIGNMENT AND
ASSUMPTION, SHALL BE DEEMED TO HAVE REPRESENTED TO THE ASSIGNING LENDER AND THE
ADMINISTRATIVE AGENT THAT SUCH ASSIGNEE IS AN ELIGIBLE ASSIGNEE.

 


(C)  PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT OF, OR
NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ANY
PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER OR ANY OF THE BORROWER’S
AFFILIATES OR SUBSIDIARIES OR ANY PERSON THAT WOULD BE A FEE RECEIVER THAT IS
NOT A PERMITTED INVESTOR) (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH
LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND/OR THE LOANS OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS, (III) THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS AND ISSUING BANKS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT AND (IV) ANY PERSON THAT WOULD BE A FEE RECEIVER MAY NOT BE A
PARTICIPANT UNLESS SUCH PERSON IS A PERMITTED INVESTOR.  FOR THE AVOIDANCE OF
DOUBT, EACH LENDER SHALL BE RESPONSIBLE FOR THE INDEMNITY UNDER
SECTION 2.16(D) WITH RESPECT TO ANY PAYMENTS MADE BY SUCH LENDER TO ITS
PARTICIPANT(S).  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS
SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT
TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER
OF ANY  PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT
MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT,
AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER REFERRED TO IN THE FIRST PROVISO
IN SECTION 9.02(B) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (E) OF
THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.14 OR 2.16 (SUBJECT TO THE REQUIREMENTS AND LIMITATIONS
THEREIN) TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST
BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT
PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SECTION 9.08 AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT SHALL BE
SUBJECT TO SECTION 2.17(B) AND (C) AS THOUGH IT WERE A LENDER. EACH LENDER THAT
SELLS A PARTICIPATION SHALL, ACTING SOLELY FOR THIS PURPOSE AS AN AGENT OF THE
BORROWER, MAINTAIN A REGISTER ON WHICH IT ENTERS THE NAME AND ADDRESS OF EACH
PARTICIPANT AND THE PRINCIPAL AMOUNTS (AND

 

91

--------------------------------------------------------------------------------



 


STATED INTEREST) OF EACH PARTICIPANT’S INTEREST IN THE LOANS OR OTHER
OBLIGATIONS UNDER THIS AGREEMENT (THE “PARTICIPANT REGISTER”).  THE ENTRIES IN
THE PARTICIPANT REGISTER SHALL BE CONCLUSIVE ABSENT DEMONSTRABLE ERROR, AND SUCH
LENDER SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE PARTICIPANT
REGISTER AS THE OWNER OF SUCH PARTICIPATION FOR ALL PURPOSES OF THIS AGREEMENT
NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.  A PARTICIPANT SHALL NOT BE ENTITLED
TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.14 OR 2.16 THAN THE APPLICABLE
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION
SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH
PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A PARTICIPANT
THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE
BENEFITS OF SECTION 2.16 UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION
SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE
BORROWER, TO COMPLY WITH SECTION 2.16(G) AS THOUGH IT WERE A LENDER.


 


(D)  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT
OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


SECTION 9.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF THE LOANS AND ISSUANCE OF THE
LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY
OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK, ANY LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES MAY HAVE HAD NOTICE OR
KNOWLEDGE OF ANY DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY AT THE TIME ANY
LOAN DOCUMENT WAS EXECUTED AND DELIVERED OR ANY CREDIT WAS EXTENDED HEREUNDER,
AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN, ANY LC DISBURSEMENT OR ANY FEE OR OTHER AMOUNT
PAYABLE UNDER THIS AGREEMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF CREDIT
IS OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR BEEN
TERMINATED.  NOTWITHSTANDING THE FOREGOING OR ANYTHING ELSE TO THE CONTRARY SET
FORTH IN THIS AGREEMENT, IN THE EVENT THAT, IN CONNECTION WITH THE REPLACEMENT
IN FULL OF THE CREDIT FACILITIES PROVIDED FOR HEREIN, AN ISSUING BANK SHALL HAVE
PROVIDED TO THE ADMINISTRATIVE AGENT A WRITTEN CONSENT TO THE RELEASE OF THE
LENDERS FROM THEIR OBLIGATIONS HEREUNDER WITH RESPECT TO ANY LETTER OF CREDIT
ISSUED BY AN ISSUING BANK (WHETHER AS A RESULT OF THE OBLIGATIONS OF THE
BORROWER IN RESPECT OF SUCH LETTER OF CREDIT HAVING BEEN COLLATERALIZED IN FULL
BY A DEPOSIT OF CASH WITH SUCH ISSUING BANK, OR BEING SUPPORTED BY A LETTER OF
CREDIT THAT NAMES SUCH ISSUING BANK AS THE BENEFICIARY THEREUNDER, OR
OTHERWISE), THEN FROM AND AFTER SUCH TIME SUCH LETTER OF CREDIT SHALL CEASE TO
BE A “LETTER OF CREDIT” OUTSTANDING HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, AND THE LENDERS SHALL BE DEEMED TO HAVE NO
PARTICIPATIONS IN SUCH LETTER OF CREDIT, AND NO OBLIGATIONS WITH RESPECT
THERETO, UNDER

 

92

--------------------------------------------------------------------------------



 


SECTION 2.05(D) OR (F).  THE PROVISIONS OF SECTIONS 2.14, 2.15, 2.16,
2.17(E) AND 9.03 AND ARTICLE VIII SHALL SURVIVE AND REMAIN IN FULL FORCE AND
EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
THE REPAYMENT OF THE LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF
CREDIT AND THE COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY PROVISION
HEREOF.


 


SECTION 9.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF (BUT DO
NOT SUPERSEDE ANY PROVISIONS OF THE COMMITMENT LETTER, THE FEE LETTERS OR ANY
SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE ADMINISTRATIVE
AGENT OR AN ISSUING BANK THAT DO NOT BY THE TERMS OF SUCH DOCUMENTS TERMINATE
UPON THE EFFECTIVENESS OF THIS AGREEMENT, ALL OF WHICH PROVISIONS SHALL REMAIN
IN FULL FORCE AND EFFECT).  EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT
SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE
AGENT AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT,
WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO,
AND THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY FACSIMILE OR OTHER
ELECTRONIC IMAGING SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AGREEMENT.


 


SECTION 9.07.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


SECTION 9.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH ISSUING BANK, AND EACH AFFILIATE OF ANY OF
THE FOREGOING, IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TO SET OFF AND APPLY ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER
CURRENCY) OR OTHER AMOUNTS AT ANY TIME HELD AND OTHER OBLIGATIONS (IN WHATEVER
CURRENCY) AT ANY TIME OWING BY SUCH LENDER OR SUCH ISSUING BANK, OR BY SUCH AN
AFFILIATE, TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER AGAINST ANY OF
AND ALL THE OBLIGATIONS THEN DUE OF THE BORROWER NOW OR HEREAFTER EXISTING UNDER
THIS AGREEMENT HELD BY SUCH LENDER OR SUCH ISSUING BANK, IRRESPECTIVE OF WHETHER
OR NOT SUCH LENDER OR SUCH ISSUING BANK SHALL HAVE MADE ANY DEMAND UNDER THIS
AGREEMENT.  THE RIGHTS OF EACH LENDER AND EACH ISSUING BANK, AND EACH AFFILIATE
OF ANY OF THE FOREGOING, UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND
REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT SUCH LENDER, SUCH ISSUING BANK
OR SUCH AFFILIATE MAY HAVE.

 

93

--------------------------------------------------------------------------------



 


SECTION 9.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A) 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.


 


(B)  EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OF ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


 


(C)  EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


 


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

94

--------------------------------------------------------------------------------



 


SECTION 9.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 9.12.  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS
AND THE ISSUING BANKS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION
(AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS RELATED
PARTIES, INCLUDING ACCOUNTANTS, LEGAL COUNSEL AND OTHER AGENTS AND ADVISORS, IT
BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE
INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP
SUCH INFORMATION CONFIDENTIAL, (B) TO THE EXTENT REQUESTED BY ANY REGULATORY
AUTHORITY PURPORTING TO HAVE JURISDICTION OVER IT (INCLUDING ANY SELF-REGULATORY
AUTHORITY, SUCH AS THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS), (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAW OR BY ANY SUBPOENA OR SIMILAR LEGAL
PROCESS, (D) TO ANY OTHER PARTY TO THIS AGREEMENT, (E) IN CONNECTION WITH THE
EXERCISE OF ANY REMEDIES UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN
AGREEMENT CONTAINING CONFIDENTIALITY UNDERTAKINGS SUBSTANTIALLY SIMILAR TO THOSE
OF THIS SECTION, TO (I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE
ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT OR (II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS RELATED
PARTIES) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO THE BORROWER OR ANY
SUBSIDIARY AND ITS OBLIGATIONS, (G) WITH THE CONSENT OF THE BORROWER OR (H) TO
THE EXTENT SUCH INFORMATION (I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A
RESULT OF A BREACH OF THIS SECTION OR (II) BECOMES AVAILABLE TO THE
ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK OR ANY AFFILIATE OF ANY OF
THE FOREGOING ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE BORROWER. 
FOR PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL INFORMATION RECEIVED FROM
THE BORROWER RELATING TO THE BORROWER OR ANY SUBSIDIARY OR THEIR BUSINESSES,
OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY ISSUING BANK ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY
THE BORROWER; PROVIDED THAT, IN THE CASE OF INFORMATION RECEIVED FROM THE
BORROWER AFTER THE DATE HEREOF, SUCH INFORMATION IS CLEARLY IDENTIFIED AT THE
TIME OF DELIVERY AS CONFIDENTIAL.  ANY PERSON REQUIRED TO MAINTAIN THE
CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED
TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE
SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH
PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


 


SECTION 9.13.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH
ALL FEES, CHARGES AND OTHER AMOUNTS THAT ARE TREATED AS INTEREST ON SUCH LOAN
UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) THAT MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO

 

95

--------------------------------------------------------------------------------



 


SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED (BUT NOT
ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER WITH
INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF REPAYMENT,
SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


 


SECTION 9.14.  RELEASE OF LIENS AND GUARANTEES.  A SUBSIDIARY LOAN PARTY SHALL
AUTOMATICALLY BE RELEASED FROM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS UPON THE
CONSUMMATION OF ANY TRANSACTION PERMITTED BY THIS AGREEMENT AS A RESULT OF WHICH
SUCH SUBSIDIARY LOAN PARTY CEASES TO BE A SUBSIDIARY; PROVIDED THAT, IF SO
REQUIRED BY THIS AGREEMENT, THE REQUIRED LENDERS SHALL HAVE CONSENTED TO SUCH
TRANSACTION AND THE TERMS OF SUCH CONSENT SHALL NOT HAVE PROVIDED OTHERWISE. 
UPON ANY SALE OR OTHER TRANSFER BY ANY LOAN PARTY (OTHER THAN TO THE BORROWER OR
ANY SUBSIDIARY OR ANY OF THEIR RELATED PARTIES) OF ANY COLLATERAL IN A
TRANSACTION PERMITTED UNDER THIS AGREEMENT, OR UPON THE EFFECTIVENESS OF ANY
WRITTEN CONSENT TO THE RELEASE OF THE SECURITY INTEREST CREATED UNDER ANY
SECURITY DOCUMENT IN ANY COLLATERAL PURSUANT TO SECTION 9.02, THE SECURITY
INTERESTS IN SUCH COLLATERAL CREATED BY THE SECURITY DOCUMENTS SHALL BE
AUTOMATICALLY RELEASED.  IN CONNECTION WITH ANY TERMINATION OR RELEASE PURSUANT
TO THIS SECTION, THE ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO ANY LOAN
PARTY, AT SUCH LOAN PARTY’S EXPENSE, ALL DOCUMENTS THAT SUCH LOAN PARTY SHALL
REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION OR RELEASE.  ANY EXECUTION AND
DELIVERY OF DOCUMENTS PURSUANT TO THIS SECTION SHALL BE WITHOUT RECOURSE TO OR
WARRANTY BY THE ADMINISTRATIVE AGENT.


 


SECTION 9.15.  USA PATRIOT ACT NOTICE.  EACH LENDER AND THE ADMINISTRATIVE AGENT
(FOR ITSELF AND NOT ON BEHALF OF ANY LENDER) HEREBY NOTIFIES THE BORROWER THAT
PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT IT IS REQUIRED TO OBTAIN,
VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF THE BORROWER AND OTHER INFORMATION THAT WILL
ALLOW SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY THE
BORROWER IN ACCORDANCE WITH SUCH ACT.


 


SECTION 9.16.  NO FIDUCIARY RELATIONSHIP.  THE BORROWER, ON BEHALF OF ITSELF AND
ITS SUBSIDIARIES, AGREES THAT IN CONNECTION WITH ALL ASPECTS OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND ANY COMMUNICATIONS IN CONNECTION THEREWITH, THE
BORROWER, THE SUBSIDIARIES AND THEIR AFFILIATES, ON THE ONE HAND, AND THE
ADMINISTRATIVE AGENT, THE LENDERS AND THEIR AFFILIATES, ON THE OTHER HAND, WILL
HAVE A BUSINESS RELATIONSHIP THAT DOES NOT CREATE, BY IMPLICATION OR OTHERWISE,
ANY FIDUCIARY DUTY ON THE PART OF THE ADMINISTRATIVE AGENT, THE LENDERS OR THEIR
AFFILIATES, AND NO SUCH DUTY WILL BE DEEMED TO HAVE ARISEN IN CONNECTION WITH
ANY SUCH TRANSACTIONS OR COMMUNICATIONS.


 


SECTION 9.17.  NON-PUBLIC INFORMATION.  (A)  EACH LENDER ACKNOWLEDGES THAT ALL
INFORMATION FURNISHED TO IT PURSUANT TO THIS AGREEMENT BY THE BORROWER ON ITS
BEHALF AND RELATING TO THE BORROWER, THE SUBSIDIARIES OR THEIR BUSINESSES MAY
INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING  THE BORROWER AND THE
SUBSIDIARIES AND THEIR SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH SUCH PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL, STATE AND FOREIGN SECURITIES LAWS.


 


96

--------------------------------------------------------------------------------



 

All such information, including requests for waivers and amendments, furnished
by Holdings, the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information concerning the Borrower and
the Subsidiaries and their securities.  Accordingly, each Lender represents to
the Borrower and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CEPHALON, INC.,

 

 

 

 

by

 

 

 

/s/ J. Kevin Buchi

 

 

Name: J. Kevin Buchi

 

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,

 

 

 

 

by

 

 

 

/s/ James A. Knight

 

 

Name: James A. Knight

 

 

Title: Vice President

 

98

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT

 

 

OF CEPHALON, INC.

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.:

 

 

 

 

by

 

 

 

/s/ Joseph L. Corah

 

 

Name: Joseph L. Corah

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT

 

 

OF CEPHALON, INC.

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

by

 

 

 

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title: Vice President

 

 

 

 

 

 

 

by

 

 

 

/s/ Heidi Sandquist

 

 

Name: Heidi Sandquist

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT

 

 

OF CEPHALON, INC.

 

 

 

 

 

 

 

BARCLAYS BANK PLC.:

 

 

 

 

by

 

 

 

/s/ Nicholas Bell

 

 

Name: Nicholas Bell

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT

 

 

OF CEPHALON, INC.

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION:

 

 

 

 

by

 

 

 

/s/ John M. Fessick

 

 

Name: John M. Fessick

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT

 

 

OF CEPHALON, INC.

 

 

 

 

 

 

 

CITIZEN’S BANK OF PENNSYLVANIA:

 

 

 

 

by

 

 

 

/s/ [illegible]

 

 

Name: [illegible]

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT

 

 

OF CEPHALON, INC.

 

 

 

 

 

 

 

U.S. BANK, NATIONAL ASSOCIATION:

 

 

 

 

by

 

 

 

 

 

 

/s/ Christopher T. Kordes

 

 

Name: Christopher T. Kordes

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------